EXHIBIT 4.1 The Pooling and Servicing Agreement. IndyMac MBS, Inc. Depositor IndyMac Bank, F.S.B. Seller and Servicer Deutsche Bank National Trust Company Trustee Pooling and Servicing Agreement Dated as of August 1, 2007 IndyMac IMSC Mortgage Loan Trust 2007-F3, Mortgage Pass-Through Certificates, Series 2007-F3 TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS 9 Section 1.01 Definitions. 9 Section 1.02 Rules of Construction. 40 ARTICLE TWO CONVEYANCE OF MORTGAGE LOANS; REPRESENTATIONS AND WARRANTIES 43 Section 2.01 Conveyance of Mortgage Loans. 43 Section 2.02 Acceptance by the Trustee of the Mortgage Loans. 46 Section 2.03 Representations, Warranties, and Covenants of the Seller and the Servicer. 48 Section 2.04 Representations and Warranties of the Depositor as to the Mortgage Loans. 50 Section 2.05 Delivery of Opinion of Counsel in Connection with Substitutions. 50 Section 2.06 Execution and Delivery of Certificates. 50 Section 2.07 REMIC Matters. 51 ARTICLE THREE ADMINISTRATION AND SERVICING OF MORTGAGE LOANS 52 Section 3.01 Servicer to Service Mortgage Loans. 52 Section 3.02 [Reserved]. 53 Section 3.03 Rights of the Depositor and the Trustee in Respect of the Servicer. 53 Section 3.04 [Reserved]. 53 Section 3.05 Trustee to Act as Servicer. 53 Section 3.06 Collection of Mortgage Loan Payments; Certificate Account; Distribution Account. 53 Section 3.07 Collection of Taxes, Assessments and Similar Items; Escrow Accounts. 56 Section 3.08 Access to Certain Documentation and Information Regarding the Mortgage Loans. 57 Section 3.09 Permitted Withdrawals from the Certificate Account and the Distribution Account. 57 Section 3.10 Maintenance of Hazard Insurance; Maintenance of Primary Insurance Policies. 58 Section 3.11 Enforcement of Due-On-Sale Clauses; Assumption Agreements. 60 Section 3.12 Realization Upon Defaulted Mortgage Loans. 61 Section 3.13 Trustee to Cooperate; Release of Mortgage Files. 63 Section 3.14 Documents, Records and Funds in Possession of the Servicer to be Held for the Trustee. 63 Section 3.15 Servicing Compensation. 64 Section 3.16 Access to Certain Documentation. 64 Section 3.17 Annual Statement as to Compliance. 64 Section 3.18 Errors and Omissions Insurance; Fidelity Bonds. 64 Section 3.19 Prepayment Charges. 65 Section 3.20 Late Payment Fees. 65 ARTICLE FOUR DISTRIBUTIONS AND ADVANCES BY THE SERVICER 67 i Section 4.01 Advances. 67 Section 4.02 Priorities of Distribution. 68 Section 4.03 Cross-Collateralization; Adjustments to Available Funds. 73 Section 4.04 [Reserved]. 74 Section 4.05 Allocation of Realized Losses. 74 Section 4.06 Monthly Statements to Certificateholders. 75 Section 4.07 [Reserved]. 78 Section 4.08 [Reserved]. 78 Section 4.09 Determination of Pass-Through Rates for LIBOR Certificates. 78 ARTICLE FIVE THE CERTIFICATES 80 Section 5.01 The Certificates. 80 Section 5.02 Certificate Register; Registration of Transfer and Exchange of Certificates. 80 Section 5.03 Mutilated, Destroyed, Lost or Stolen Certificates. 84 Section 5.04 Persons Deemed Owners. 84 Section 5.05 Access to List of Certificateholders’ Names and Addresses. 84 Section 5.06 Maintenance of Office or Agency. 85 ARTICLE SIX THE DEPOSITOR AND THE SERVICER 86 Section 6.01 Respective Liabilities of the Depositor and the Servicer. 86 Section 6.02 Merger or Consolidation of the Depositor or the Servicer. 86 Section 6.03 Limitation on Liability of the Depositor, the Seller, the Servicer, and Others. 86 Section 6.04 Limitation on Resignation of the Servicer. 87 ARTICLE SEVEN DEFAULT 88 Section 7.01 Events of Default. 88 Section 7.02 Trustee to Act; Appointment of Successor. 89 Section 7.03 Notification to Certificateholders. 90 ARTICLE EIGHT CONCERNING THE TRUSTEE 92 Section 8.01 Duties of the Trustee. 92 Section 8.02 Certain Matters Affecting the Trustee. 92 Section 8.03 Trustee Not Liable for Certificates or Mortgage Loans. 94 Section 8.04 Trustee May Own Certificates. 94 Section 8.05 Trustee’s Fees and Expenses. 94 Section 8.06 Eligibility Requirements for the Trustee. 95 Section 8.07 Resignation and Removal of the Trustee. 95 Section 8.08 Successor Trustee. 96 Section 8.09 Merger or Consolidation of the Trustee. 97 Section 8.10 Appointment of Co-Trustee or Separate Trustee. 97 Section 8.11 Tax Matters. 98 ARTICLE NINE TERMINATION 101 Section 9.01 Termination upon Liquidation or Purchase of the Mortgage Loans. 101 ii Section 9.02 Final Distribution on the Certificates. 101 Section 9.03 Additional Termination Requirements. 103 ARTICLE TEN MISCELLANEOUS PROVISIONS 104 Section 10.01 Amendment. 104 Section 10.02 Recordation of Agreement; Counterparts. 105 Section 10.03 Governing Law. 106 Section 10.04 Intention of Parties. 106 Section 10.05 Notices. 106 Section 10.06 Severability of Provisions. 107 Section 10.07 Assignment. 107 Section 10.08 Limitation on Rights of Certificateholders. 107 Section 10.09 Inspection and Audit Rights. 108 Section 10.10 Certificates Nonassessable and Fully Paid. 108 Section 10.11 Official Record. 108 Section 10.12 Protection of Assets. 109 Section 10.13 Qualifying Special Purpose Entity. 109 ARTICLE ELEVEN EXCHANGE ACT REPORTING 110 Section 11.01 Filing Obligations. 110 Section 11.02 Form 10-D Filings. 110 Section 11.03 Form 8-K Filings. 111 Section 11.04 Form 10-K Filings. 111 Section 11.05 Sarbanes-Oxley Certification. 114 Section 11.06 Form 15 Filing. 114 Section 11.07 Report on Assessment of Compliance and Attestation. 114 Section 11.08 Use of Subcontractors. 115 Section 11.09 Amendments. 116 iii SCHEDULES Schedule I: Mortgage Loan Schedule S-I-1 Schedule II: Representations and Warranties of the Seller/Servicer S-II-1 Schedule III: Representations and Warranties as to the Mortgage Loans S-III-1 Schedule IV: [Reserved] S-IV-1 Schedule V: Form of Monthly Report S-V-1 EXHIBITS Exhibit A: Form of Senior Certificate (other than the Notional Amount Certificates) A-1 Exhibit B: Form of Subordinated Certificate B-1 Exhibit C: Form of Class A-R Certificate C-1 Exhibit D: Form of Notional Amount Certificate D-1 Exhibit E: Form of Reverse of Certificates E-1 Exhibit F-1: Form of Class P Certificates F-1-1 Exhibit F-2: Form of Class L Certificates F-2-1 Exhibit G-1: Form of Initial Certification of Trustee G-1-1 Exhibit G-2: Form of Delay Delivery Certification G-2-1 Exhibit H: Form of Final Certification of Trustee H-1 Exhibit I: Form of Transfer Affidavit I-1 Exhibit J: Form of Transferor Certificate J-1 Exhibit K: Form of Investment Letter (Non-Rule 144A) K-1 Exhibit L: Form of Rule 144A Letter L-1 Exhibit M: Form of Request for Release (for Trustee) M-1 Exhibit N: Request for Release of Documents N-1 Exhibit O-1: Form of Certificate to be Provided by the Depositor with Form 10-K O-1-1 Exhibit O-2: Form of Trustee Officer’s Certificate O-2-1 iv Exhibit P: [Reserved] P-1 Exhibit Q: Reporting Responsibility Q-1 Exhibit R: Form of Performance Certification (Trustee) R-1 Exhibit S: Form of Servicing Criteria to be Addressed in Assessment of Compliance Statement S-1 Exhibit T: Form of List of Item 1119 Parties T-1 Exhibit U: Form of Sarbanes-Oxley Certification (Replacement of Servicer) U-1 v This Pooling And Servicing Agreement, dated as of August 1, 2007, among IndyMac MBS, Inc., a Delaware corporation, as depositor (the “Depositor”), IndyMac Bank, F.S.B.(“IndyMac”), a federal savings bank, as seller (in that capacity, the “Seller”) and as servicer (in that capacity, the “Servicer”), and Deutsche Bank National Trust Company, a national banking association, as trustee (the “Trustee”). W ITN ESSETH THAT In consideration of the mutual agreements set forth in this Agreement, the parties agree as follows: PRELIMINARY STATEMENT The Depositor is the owner of the Trust Fund that is hereby conveyed to the Trustee in return for the Certificates.The Trust Fund (exclusive of any amounts in respect of waived Prepayment Charges paid by the Servicer to the Class P Certificates pursuant to Section 3.19(b) and any amounts in respect of waived Late Payment Fees paid by the Servicer to the Class L Certificates pursuant to Section 3.20(b)) for federal income tax purposes will consist of three REMICs (“REMIC 1”, “REMIC 2” and the “Master REMIC”).Each Certificate, other than the Class A-R Certificate, will represent ownership of one or more regular interests in the Master REMIC for purposes of the REMIC Provisions.The Class A-R Certificate represents ownership of the sole class of residual interest in each REMIC created hereunder.The Master REMIC will hold as assets the REMIC 2 Regular Interests.REMIC 2 will hold as assets the REMIC 1 Regular Interests.REMIC 1 will hold as assets all property of the Trust Fund (exclusive of any amounts in respect of waived Prepayment Charges paid by the Servicer to the Class P Certificates pursuant to Section 3.19(b) and any amounts in respect of waived Late Payment Fees paid by the Servicer to the Class L Certificates pursuant to Section 3.20(b)).For federal income tax purposes, each Certificate (other than the Class A-R Certificate) is hereby designated as a regular interest in the Master REMIC and each REMIC 1 Regular Interest and REMIC 2 Regular Interest, as defined below, is designated as a regular interest in the REMIC 1 and REMIC 2, respectively.The latest possible maturity date of all REMIC regular interests created in this Agreement shall be the Latest Possible Maturity Date.All amounts in respect of waived Prepayment Charges paid by the Servicer to the Class P Certificates pursuant to Section 3.19(b) hereof will be treated as paid directly by the Servicer to the Class P Certificates and not as paid by or through any REMIC created hereunder. REMIC 1 REMIC 1 will issue a single regular interest corresponding to each Mortgage Loan having an Adjusted Net Mortgage Rate less than or equal to 6.00%, two regular interests (referred to collectively herein as the “Class 1-A Interests” and the “Class 1-B Interests”) for each Mortgage Loan having an Adjusted Net Mortgage Rate greater than 6.00% and less than 6.50%, two regular interests (referred to collectively herein as the “Class 1-C Interests” and the “Class 1-D Interests”) for each Mortgage Loan having an Adjusted Net Mortgage Rate greater than 6.50% and less than 7.00% and a single regular interest for each Mortgage Loan having an Adjusted Net Mortgage Rate equal to 6.50% (collectively the “Class 1-B Interests”) or greater than or equal to 7.00% (collectively the “Class 1-D Interests”). Each REMIC 1 Regular Interest corresponding to a Mortgage Loan having an Adjusted Net Mortgage Rate less than or equal to 6.00% will have a Pass Through Rate of 6.00% and a principal balance, following the allocation of scheduled principal, prepayments of principal and Realized Losses, equal to the product of: (i) the Non-PO Percentage of the related Mortgage Loan and (ii) the principal balance of the related Mortgage Loan.For purposes of calculating the Calculation Rate, each of the foregoing REMIC 1 Regular Interest will be treated as part of Collateral Allocation Group 1. 1 Each of the Class 1-A Interests will have a Pass Through Rate of 6.00% and a principal balance, following the allocation of scheduled principal, prepayments of principal and Realized Losses, equal to the product of: (i) the Applicable Fraction with respect to Collateral Allocation Group 1 for such Mortgage Loan and (ii) the principal balance of the related Mortgage Loan.For purposes of calculating the Calculation Rate, each Class 1-A Interest will be treated as part of Collateral Allocation Group 1. Each of the Class 1-B Interests will have a Pass Through Rate of 6.50% and a principal balance: (a) in the case of Mortgage Loans having an Adjusted Net Mortgage Rate that is less than 6.50%, following the allocation of scheduled principal, prepayments of principal and Realized Losses, equal to the product of: (i) the Applicable Fraction with respect to Collateral Allocation Group 2 for such Mortgage Loan and (ii) the principal balance of the related Mortgage Loan, and (b) in the case of Mortgage Loans having an Adjusted Net Mortgage Rate that is equal to 6.50%, the principal balance of the related Mortgage Loan.For purposes of calculating the Calculation Rate, each Class 1-B Interest will be treated as part of Collateral Allocation Group 2. Each of the Class 1-C Interests will have a Pass Through Rate of 6.50% and a principal balance, following the allocation of scheduled principal, prepayments of principal and Realized Losses, equal to the product of: (i) the Applicable Fraction with respect to Collateral Allocation Group 2 for such Mortgage Loan and (ii) the principal balance of the related Mortgage Loan.For purposes of calculating the Calculation Rate, each Class 1-C Interest will be treated as part of Collateral Allocation Group 2. Each of the Class 1-D Interests will have a Pass Through Rate of 7.00% and a principal balance: (a) in the case of Mortgage Loans having an Adjusted Net Mortgage Rate that is less than or equal to 7.00%, following the allocation of scheduled principal, prepayments of principal and Realized Losses, equal to the product of: (i) the Applicable Fraction with respect to Collateral Allocation Group 3 for such Mortgage Loan and (ii) the principal balance of the related Mortgage Loan, and (b) in the case of Mortgage Loans having an Adjusted Net Mortgage Rate that equals or exceeds 7.00%, the principal balance of the related Mortgage Loan.For purposes of calculating the Calculation Rate, each Class 1-D Interest will be treated as part of Collateral Allocation Group 3. REMIC 1 also will issue the Class 1-PO, Class 1-A-X, Class 1-$100 Interest, Class 1-P Interest and Class R-1 Interest.The Class 1-PO Interests will have a principal balance, following the allocation of scheduled principal, prepayments of principal and Realized Losses, equal to the principal balance of the Class PO Certificates and will not be entitled to receive distributions of interest.The Class 1-A-X Interest will have a notional balance and pass-through rate equal to the Class A-X Certificates.The Class 1-$100 Interest will have a principal balance and pass-through rate equal to the Class A-R Certificates.The Class 1-P Interest will not be entitled to any interest, but will be entitled to 100% of any PrepaymentCharges paid on the Mortgage Loans.The Class R-1 Interest is the residual interest and will not be entitled to any distributions of interest or principal. REMIC 2 The REMIC 2 Regular Interests will have the initial principal balance, Pass-Through Rates and corresponding Collateral Allocation Groups as set forth in the following table: REMIC 2 Interests Initial Principal Balance Pass-Through Rate Corresponding Collateral Allocation Group 2-A-1(0.9% of AB Collateral Allocation Group 1) (1) 6.00% 1 2-B-1(0.1% of AB Collateral Allocation Group 1) (1) 6.00% 1 2-C-1(Excess of Collateral Allocation Group 1) (1) 6.00% 1 2 2-PO (1) 0.00% 1 2-A-2(0.9% of AB Collateral Allocation Group 2) (1) 6.50% 2 2-B-2(0.1% of AB Collateral Allocation Group 2) (1) 6.50% 2 2-C-2(Excess of Collateral Allocation Group 2) (1) 6.50% 2 2-A-3(0.9% of AB Collateral Allocation Group 3) (1) 7.00% 3 2-B-3(0.1% of AB Collateral Allocation Group 3) (1) 7.00% 3 2-C-3(Excess of Collateral Allocation Group 3) (1) 7.00% 3 2-A-X (1) (1) 3 2-P $100 (2) N/A 2-$100 $100 6.00% N/A R-2 (3) (3) N/A (1) Each Class A Interest will have a principal balance initially equal to 0.9% of the Assumed Balance (“AB”) of its corresponding Collateral Allocation Group.Each Class B Interest will have a principal balance initially equal to 0.1% of the AB of its corresponding Collateral Allocation Group. The initial principal balance of each Class C Interest will equal the excess of the initial aggregate principal balance of its corresponding Collateral Allocation Group over the initial aggregate principal balances of the Class A and Class B Interests (and the 2-$100 Interest in the case of the Class C-1 Interest) corresponding to such Collateral Allocation Group.On each Distribution Date following the allocation of scheduled principal, prepayments and Realized Losses, the Class 2-A-X Interests will have the notional balances and pass through rates of the Class A-X Certificates, and the Class 2-PO Interests will have the principal balances of the Class PO Certificates. (2) The Class 2-P Interests will not bear interest.The Class 2-P will be entitled to all Prepayment Charges collected in respect of the Mortgage Loans.For federal income tax purposes, the Class P Certificate will be entitled to 100% of the Class 1-P Regular Interest cash flow. (3) The Class R-2 Interest is the sole class of residual interest in REMIC 2.It has no principal balance and pays no principal or interest. On each Distribution Date, interest and the Non-PO Percentage of principal collections shall be distributed with respect to the REMIC 2 Interests in the following manner: (1) Interest is to be distributed with respect to each REMIC 2 Interest according to the formulas described above; (2) If a Cross-Over Situation does not exist with respect to any Class of Interests, then Principal Amounts and Realized Losses arising with respect to each Collateral Allocation Group will be allocated: first to cause the Collateral Allocation Group's corresponding Class A and Class B to equal, respectively, 0.9% of the AB and 0.1% of the AB; and second to the Collateral Allocation Group’s corresponding Class C Interest; (3) If a Cross-Over Situation exists with respect to the Class A and B Interests then: (a) if the Calculation Rate in respect of such Class A and Class B Interests is less than the Pass Through Rate in respect of the Subordinate Certificates, Principal Relocation Payments will be made proportionately to the outstanding Class A Interests prior to any other distributions of principal from each such Collateral Allocation Group; and 3 (b) if the Calculation Rate in respect of such outstanding Class A and Class B Interests is greater than the Pass Through Rate in respect of the Subordinate Certificates, Principal Relocation Payments will be made proportionately to the outstanding Class B Interests prior to any other distributions of principal from each such Collateral Allocation Group. In case of either (a) or (b), Principal Relocation Payments will be made so as to cause the Calculation Rate in respect of the outstanding Class A and B Interests to equal the Pass Through Rate in respect of the Subordinate Certificates. With respect to each Collateral Allocation Group, if (and to the extent that) the sum of (a) the principal payments comprising the Principal Amount received during the Due Period and (b) the Realized Losses on the Mortgage Loans in that Collateral Allocation Group, are insufficient to make the necessary reductions of principal on the Class A and B Interests, then interest will be added to the Collateral Allocation Group's other REMIC 1 Interests that are not receiving Principal Relocation Payments, in proportion to their principal balances. (c) Unless required to achieve the Calculation Rate, the outstanding aggregate Class A and B Interests will not be reduced below 1% of the excess of (i) the aggregate Stated Principal Balance of the Mortgage Loans as of the end of any Due Period over (ii) the aggregate Class Certificate Balance of the Senior Certificates (excluding the Class A-R Certificates) as of the related Distribution Date (after taking into account distributions of principal on such Distribution Date). If (and to the extent that) the limitation in paragraph (c) prevents the distribution of principal to the Class A and Class B Interests of a Collateral Allocation Group, and if the Collateral Allocation Group's Class C Interest has already been reduced to zero, then the excess principal from that Collateral Allocation Group will be paid to the Class C Interests of the other Collateral Allocation Group, the aggregate Class A and Class B Interests of which are less than 1% of the AB.If the Mortgage Loans in the Collateral Allocation Group of the Class C Interest that receives such payment has a weighted average Adjusted Net Mortgage Rate below the weighted average Adjusted Net Mortgage Rate of the Mortgage Loans in the Collateral Allocation Group making the payment, then the payment will be treated by the REMIC 2 as a Realized Loss. Conversely, if the Mortgage Loans in the Collateral Allocation Group of the Class C Interest that receives such payment have a weighted average Adjusted Net Mortgage Rate above the weighted average Adjusted Net Mortgage Rate of the Mortgage Loans in the Collateral Allocation Group making the payment, then the payment will be treated by the REMIC 2 as a reimbursement for prior Realized Losses. The Master REMIC The following table sets forth characteristics of the Certificates, together with the minimum denominations and integral multiples in excess thereof in which such Classes shall be issuable (except that one Certificate of each Class of Certificates may be issued in a different amount): Class Designation Initial Class Certificate Balance or Initial Notional Amount Pass-Through Rate Minimum Denomination Integral Multiples in Excess of Minimum Class 1-A-1 $80,910,000 6.00% $1,000 $1,000 Class 1-A-2 $4,246,900 6.00% $25,000 $1,000 Class 2-A-1 $146,670,000 6.50% $1,000 $1,000 Class 2-A-2 $10,344,000 6.50% $25,000 $1,000 Class 3-A-1 $233,925,000 7.00% $1,000 $1,000 Class 3-A-2 $16,492,000 7.00% $25,000 $1,000 Class PO $1,078,702 (1) N/A $25,000 $1,000 Class A-X $202,521,197 (2) Variable (3) $25,000 (4) $1,000 (4) Class A-R $100.00 6.00% $100 N/A Class B-1 $27,352,000 Variable (5) $25,000 $1,000 Class B-2 $6,837,000 Variable (5) $25,000 $1,000 Class B-3 $3,282,000 Variable (5) $25,000 $1,000 Class B-4 $5,197,000 Variable (5) $100,000 $1,000 Class B-5 $4,923,000 Variable (5) $100,000 $1,000 Class B-6 $5,743,659.90 Variable (5) $100,000 $1,000 Class P $100.00 N/A (5) $100 N/A Class L N/A N/A (6) (6) (6) 4 (1) The Class PO Certificates are Principal Only Certificates and are not entitled to receive distributions of interest. (2) The Class A-X Certificates will be Notional Amount Certificates, will have no Class Certificate Balance and will bear interest on their Notional Amount.For federal income tax purposes, the Class A-X Certificates will be entitled to 100% of the Class 3-A-X Interest cash flow. (3) The Pass-Through Rate of the Class A-X Certificates for the Interest Accrual Period related to each Distribution Date will equal the excess, if any, of the weighted average of the Adjusted Net Mortgage Rate of each Mortgage Loan that has an Adjusted Net Mortgage Rate greater than 7.00% per annum, weighted on the basis of their respective Stated Principal Balance as of the first day of the related Due Period (after giving effect to Principal Prepayments received in the Prepayment Period ending during the Due Period), over 7.00% per annum.The Pass-Through Rate for the Class A-X Certificates for the initial Interest Accrual Period is 0.6809% per annum. (4) Denomination is based on Notional Amount. (5) The Pass-Through Rate for a Class of Subordinated Certificates for the Interest Accrual Period for any Distribution Date will be a per annum rate equal to the sum of (i) 6.00% multiplied by the Assumed Balance for Collateral Allocation Group 1 immediately prior to that Distribution Date, (ii) 6.50% multiplied by the Assumed Balance for Collateral Allocation Group 2 immediately prior to that Distribution Date and (iii) 7.00% multiplied by the Assumed Balance for Collateral Allocation Group 3 immediately prior to that Distribution Date divided by the sum of the Assumed Balance for each Collateral Allocation Group immediately prior to such Distribution Date.The Pass-Through Rate for each Class of Subordinated Certificates for the initial Interest Accrual Period is 6.6663% per annum. (6) The Class P Certificates will not be entitled to any interest, but will be entitled to 100% of any Prepayment Charges paid on the Mortgage Loans.For federal income tax purposes, all amounts in respect of waived Prepayment Charges paid by the Servicer to the Class P Certificates pursuant to Section 3.19(b) will be treated as paid directly by the Servicer to the Class P Certificates and 5 not as paid by or through any REMIC created hereunder.The Class P Certificates shall be issued as a single certificate. (7) The Class L Certificates will not evidence an interest in any REMIC and will not be entitled to any interest but will be entitled to 100% of the Late Payment Fees collected.For federal income tax purposes, the Trustee will treat Late Payment Fees as beneficially owned by the Holder of the Class L Certificates and shall treat such portion of the Trust Fund as an interest in a “trust” within the meaning of Treasury regulations section 301.7701-4(a) (the “Grantor Trust”).The Class L Certificates shall be issued as a single certificate. The foregoing REMIC structure is intended to cause all of the cash from the Mortgage Loans to flow through to the Master REMIC as cash flow on a REMIC regular interest, without creating any shortfall—actual or potential (other than for credit losses) to any REMIC regular interest. Scheduled Principal Prepayments and Realized Losses will be allocated to the same Lower Tier Interests in the same manner as such amounts are allocated to the Master REMIC Classes referenced under the column titled “Allocation of Principal.” Set forth below are designations of Classes of Certificates to the categories used herein: Accretion Directed Certificates None. Accrual Certificates None. Book-Entry Certificates All Classes of Certificates other than the Physical Certificates. COFI Certificates None. Component Certificates None. Components None. Delay Certificates All interest-bearing Classes of Certificates other than any Non-Delay Certificates. ERISA-Restricted Certificates The Residual Certificates and the Private Certificates; the Retained Certificates (other than the Private Certificates) until they have been the subject of an ERISA-Qualifying Underwriting; and Certificates of any Class that ceases to have a rating of BBB- (or its equivalent) or better from at least one Rating Agency. Group 1 Senior Certificates Class 1-A-1, Class 1-A-2, Class A-R and Class PO Certificates. Group 1 Certificates Group 1 Senior Certificates and the portions of the Subordinated Certificates related to Collateral Allocation Group 1. 6 Group 2 Senior Certificates Class 2-A-1 and Class 2-A-2 Certificates. Group 2 Certificates Group 2 Senior Certificates and the portions of the Subordinated Certificates related to Collateral Allocation Group 2. Group 3 Senior Certificates Class 3-A-1, Class 3-A-2 and Class A-X Certificates. Group 3 Certificates Group 3 Senior Certificates and the portions of the Subordinated Certificates related to Collateral Allocation Group 3. LIBOR Certificates None. Non-Delay Certificates LIBOR Certificates. Notional Amount Certificates Class A-X Certificates. Notional Amount Components None. Offered Certificates All Classes of Certificates other than the Private Certificates. Physical Certificates Class A-R Certificates and the Private Certificates. Planned Principal Classes None. Principal Only Certificates Class PO Certificates. Private Certificates Class P, Class L, Class B-4, Class B-5 and Class B-6 Certificates. Rating Agencies S&P and Fitch. Regular Certificates All Classes of Certificates other than the Class A-R Certificates. Residual Certificate Class A-R Certificates. Retained Certificates Class PO, Class B-1, Class B-2, Class B-3, Class B-4, Class B-5, Class B-6, Class P and Class L Certificates. Senior Certificates Class 1-A-1, Class 1-A-2, Class 2-A-1, Class 2-A-2, Class 3-A-1, Class 3-A-2, Class A-X, Class PO and Class A-R Certificates. Senior Certificate Group The Group 1 Senior Certificates, the Group 2 Senior Certificates or the Group 3 Senior Certificates. 7 Subordinated Certificates Class B-1, Class B-2, Class B-3, Class B-4, Class B-5 and Class B-6 Certificates. Targeted Principal Classes None. Targeted Principal Component None. With respect to any of the foregoing designations as to which the corresponding reference is “None,” all defined terms and provisions in this Agreement relating solely to such designations shall be of no force or effect, and any calculations in this Agreement incorporating references to such designations shall be interpreted without reference to such designations and amounts.Defined terms and provisions in this Agreement relating to statistical rating agencies not designated above as Rating Agencies shall be of no force or effect. 8 ARTICLE ONE DEFINITIONS Section 1.01Definitions. Unless the context requires a different meaning, capitalized terms are used in this Agreement as defined below. Accretion Directed Certificates:As specified in the Preliminary Statement. Accretion Direction Rule:Not applicable. Accrual Amount:Not applicable. Accrual Certificates:As specified in the Preliminary Statement. Accrual Termination Date:Not applicable. Additional Designated Information:As defined in Section 11.02. Adjusted Mortgage Rate:As to each Mortgage Loan and at any time, the per annum rate equal to the Mortgage Rate less the Servicing Fee Rate. Adjusted Net Mortgage Rate:As to each Mortgage Loan and any Distribution Date, the per annum rate equal to the Mortgage Rate of that Mortgage Loan (as of the Due Date in the month preceding the month in which such Distribution Date occurs) less the Expense Fee Rate for that Mortgage Loan. Advance:The payment required to be made by the Servicer with respect to any Distribution Date pursuant to Section 4.01, the amount of any such payment being equal to the aggregate of payments of principal and interest (net of the Servicing Fee) on the Mortgage Loans that were due during the related Due Period and not received as of the close of business on the related Determination Date, together with an amount equivalent to interest on each REO Property, net of any net income from such REO Property, less the aggregate amount of any such delinquent payments that the Servicer has determined would constitute a Nonrecoverable Advance if advanced. Advance Notice: As defined in Section 4.01(b). Advance Deficiency: As defined in Section 4.01(b). Affiliate:With respect to any Person, any other Person controlling, controlled or under common control with such Person.For purposes of this definition, “control” means the power to direct the management and policies of a Person, directly or indirectly, whether through ownership of voting securities, by contract, or otherwise and “controlling” and “controlled” shall have meanings correlative to the foregoing.Affiliates also include any entities consolidated with the requirements of generally accepted accounting principles. Aggregate Subordinated Percentage:With respect to any Distribution Date, the fraction, expressed as a percentage, the numerator of which is equal to the aggregate Class Certificate Balance of the Subordinated Certificates immediately prior to such Distribution Date and the denominator of which is the aggregate Stated Principal Balance of all the Mortgage Loans as of the Due Date in the month 9 preceding the month of such Distribution Date (after giving effect to Principal Prepayments received in the Prepayment Period related to that prior Due Date). Agreement:This Pooling and Servicing Agreement and all amendments and supplements. Allocable Share:As to any Distribution Date and the Applicable Fraction of any Mortgage Loan, (i) with respect to the Class A-X Certificates, (a) the ratio that the excess, if any, of the Adjusted Net Mortgage Rate with respect to such Mortgage Loan over 7.00% per annum bears to such Adjusted Net Mortgage Rate or (b) if the Adjusted Net Mortgage Rate with respect to such Mortgage Loan does not exceed 7.00% per annum, zero; (ii) with respect to the Class PO Certificates, zero and (iii) with respect to each other Class of Certificates, the product of (a) the lesser of (1) the ratio that the Designated Rate bears to the Adjusted Net Mortgage Rate of such Mortgage Loan and (2) one, multiplied by (b) the ratio that the amount calculated with respect to such Distribution Date (1) with respect to the Senior Certificates, pursuant to clause (i) of the definition of Class Optimal Interest Distribution Amount (without giving effect to any reduction of such amount pursuant to Section 4.02(d)) and (2) (A) with respect to the Subordinated Certificates, pursuant to the definition of Assumed Interest Amount or (B) after the second Senior Termination Date, pursuant to clause (i) of the definition of Class Optimal Interest Distribution Amount (without giving effect to any reduction of such amount pursuant to Section 4.02(d)), bears to the amount calculated with respect to such Distribution Date for each Class of Certificates pursuant to clause (i) of the definition of Class Optimal Interest Distribution Amount (without giving effect to any reduction of such amount pursuant to Section 4.02(d)) or the definition of Assumed Interest Amount, as applicable. Amount Available for Senior Principal:As to any Distribution Date and any Collateral Allocation Group, the related Available Funds for such Distribution Date, reduced by the aggregate amount distributable (or allocable to the Accrual Amount, if applicable) on such Distribution Date in respect of interest on the related Senior Certificates pursuant to Section 4.02(a)(1)(iii), Section 4.02(a)(2)(iii) or Section 4.02(a)(3)(iii). Amount Held for Future Distribution:As to any Distribution Date and Collateral Allocation Group, the aggregate amount held in the Certificate Account at the close of business on the related Determination Date on account of the related Applicable Fraction of (i) Principal Prepayments received after the last day of the related Prepayment Period and Liquidation Proceeds and Subsequent Recoveries received in the month of such Distribution Date and (ii) all Scheduled Payments due after the related Due Date. Applicable Credit Support Percentage:As defined in Section 4.02(e). Applicable Fraction:With respect to any Mortgage Loan and a Collateral Allocation Group, the percentage for such Mortgage Loan and Collateral Allocation Group set forth on the Mortgage Loan Schedule and calculated as follows: Adjusted Net Mortgage Rate of the Mortgage Loan Collateral Allocation Group 1 Collateral Allocation Group 2 Collateral Allocation Group 3 less than or equal to 6.00% 100.00% 0.00% 0.00% greater than 6.00% and less than 6.50% 100.00%- Adjusted Net Mortgage Rate - 6.00% Adjusted Net Mortgage Rate- 6.00% 0.00% 0.50% 0.50% greater than or equal to 6.50% and less than 7.00% 0.00% 100.00%- Adjusted Net Mortgage Rate- 6.50% Adjusted Net Mortgage Rate – 6.50% 0.50% 0.50% Greater than or equal to 7.00% 0.00% 0.00% 100.00% 10 Appraised Value:With respect to any Mortgage Loan, the Appraised Value of the related Mortgaged Property shall be: (i) with respect to a Mortgage Loan other than a Refinance Loan, the lesser of (a) the value of the Mortgaged Property based upon the appraisal made at the time of the origination of such Mortgage Loan and (b) the sales price of the Mortgaged Property at the time of the origination of such Mortgage Loan; and (ii) with respect to a Refinance Loan, the value of the Mortgaged Property based upon the appraisal made at the time of the origination of such Refinance Loan. Assumed Balance:For a Distribution Date and Collateral Allocation Group, the Subordinated Percentage for that Distribution Date for that Collateral Allocation Group of the aggregate of the Non-PO Percentage of the Applicable Fraction of the Stated Principal Balance of each related Mortgage Loan as of the Due Date occurring in the month prior to the month of that Distribution Date (after giving effect to Principal Prepayments received in the Prepayment Period related to such Due Date). Assumed Interest Amount:With respect to any Distribution Date and each Class of Subordinated Certificates, one month’s interest accrued during the related Interest Accrual Period at the Pass-Through Rate for such Class on the applicable Assumed Balance immediately prior to that Distribution Date. Available Funds:As to any Distribution Date and the Mortgage Loans in a Collateral Allocation Group, the sum of each of the following (a)the aggregate amount held in the Certificate Account at the close of business on the related Determination Date, including any Subsequent Recoveries, net of the related Amount Held for Future Distribution, net of Prepayment Charges, the $100 held in trust for the Class P Certificates and Late Payment Fees and net of amounts permitted to be withdrawn from the Certificate Account pursuant to clauses (i) - (viii), inclusive, of Section 3.09(a) and amounts permitted to be withdrawn from the Distribution Account pursuant to clauses (i) - (ii), inclusive, of Section 3.09(b), in each case relating to such Collateral Allocation Group, (b)the amount of the Advance, (c)in connection 11 with Defective Mortgage Loans or portions thereof in such Collateral Allocation Group, as applicable, the aggregate of the Purchase Prices and Substitution Adjustment Amounts deposited on the related Distribution Account Deposit Date, and (d)any amount deposited on the related Distribution Account Deposit Date pursuant to Section 3.10, in each case relating to such Collateral Allocation Group.The Holders of the Class P Certificates will be entitled to all Prepayment Charges received on the Mortgage Loans and the Holders of the Class L Certificates will be entitled to all Late Payment Fees received on the Mortgage Loans and such amounts will not be available for distribution to the Holders of any other Class of Certificates. Bankruptcy Code:The United States Bankruptcy Reform Act of 1978, as amended. Bankruptcy Coverage Termination Date:The point in time at which the Bankruptcy Loss Coverage Amount is reduced to zero. Bankruptcy Loss:With respect to any Mortgage Loan, a Deficient Valuation or Debt Service Reduction; provided, however, that a Bankruptcy Loss shall not be deemed a Bankruptcy Loss under this Agreement so long as the Servicer has notified the Trustee in writing that the Servicer is diligently pursuing any remedies that may exist in connection with the related Mortgage Loan and either (A) the related Mortgage Loan is not in default with regard to payments due under the Mortgage Loan or (B) delinquent payments of principal and interest under the related Mortgage Loan and any related escrow payments in respect of such Mortgage Loan are being advanced on a current basis by the Servicer, in either case without giving effect to any Debt Service Reduction or Deficient Valuation. Bankruptcy Loss Coverage Amount:As of any date of determination, the Bankruptcy Loss Coverage Amount shall equal the Initial Bankruptcy Loss Coverage Amount as reduced by (i) the aggregate amount of Bankruptcy Losses allocated to the Certificates since the Cut-off Date and (ii) any permissible reductions in the Bankruptcy Loss Coverage Amount as evidenced by a letter of each Rating Agency to the Trustee to the effect that any such reduction will not result in a downgrading, qualification or withdrawal of the then current ratings assigned to the Classes of Certificates rated by it. Blanket Mortgage:The mortgage or mortgages encumbering a Cooperative Property. Book-Entry Certificates: As specified in the Preliminary Statement. Business Day:Any day other than (i) a Saturday or a Sunday, or (ii) a day on which banking institutions in the City of New York, New York, the State of California or the city in which the Corporate Trust Office of the Trustee is located (excluding the city where the Certificate Registrar is located) are authorized or obligated by law or executive order to be closed. Calculation Rate:For each Distribution Date, the product of (i) 10 and (ii) the weighted average pass-through rate of the outstanding Class A and Class B Interests, treating each of the Class A Interests as capped at zero. Certificate:Any one of the certificates issued by the Trust Fund and executed by the Trustee in substantially the forms attached as exhibits. Certificate Account:The separate Eligible Account or Accounts created and maintained by the Servicer pursuant to Section 3.06(d) with a depository institution in the name of the Servicer for the benefit of the Trustee on behalf of Certificateholders and designated “IndyMac Bank, F.S.B., in trust for the registered holders of IndyMac IMSC Mortgage Loan Trust 2007-F3, Mortgage Pass-Through Certificates, Series 2007-F3.” 12 Certificate Balance: With respect to any Certificate (other than the Notional Amount Certificates) at any date of determination, the maximum dollar amount of principal to which the Holder thereof is then entitled under this Agreement, such amount being equal to the Denomination thereof (A) plus any increase in the Certificate Balance of such Certificate pursuant to Section 4.02 due to the receipt of Subsequent Recoveries, (B) minus the sum of (i) all distributions of principal previously made with respect thereto and (ii) all Realized Losses allocated to that Certificate and, in the case of any Subordinated Certificates, all other reductions in Certificate Balance previously allocated to that Certificate pursuant to Section 4.05 and (C) in the case of any Class of Accrual Certificates, plus the Accrual Amount added to the Class Certificate Balance of such Class prior to such date.The Notional Amount Certificates and the Class L Certificates do not have Certificate Balances. Certificate Group:The Group 1 Certificates, the Group 2 Certificates or the Group 3 Certificates, as applicable. Certificateholder or Holder:The person in whose name a Certificate is registered in the Certificate Register, except that, solely for the purpose of giving any consent pursuant to this Agreement, any Certificate registered in the name of the Depositor or any affiliate of the Depositor is not Outstanding and the Percentage Interest evidenced thereby shall not be taken into account in determining whether the requisite amount of Percentage Interests necessary to effect a consent has been obtained, except that if the Depositor or its affiliates own 100% of the Percentage Interests evidenced by a Class of Certificates, the Certificates shall be Outstanding for purposes of any provision of this Agreement requiring the consent of the Holders of Certificates of a particular Class as a condition to the taking of any action.The Trustee is entitled to rely conclusively on a certification of the Depositor or any affiliate of the Depositor in determining which Certificates are registered in the name of an affiliate of the Depositor. Certificate Owner:With respect to a Book-Entry Certificate, the Person who is the beneficial owner of the Book-Entry Certificate.For the purposes of this Agreement, in order for a Certificate Owner to enforce any of its rights under this Agreement, it shall first have to provide evidence of its beneficial ownership interest in a Certificate that is reasonably satisfactory to the Trustee, the Depositor and/or the Servicer, as applicable. Certificate Register:The register maintained pursuant to Section 5.02. Certificate Registrar:Deutsche Bank National Trust Company and its successors and, if a successor certificate registrar is appointed under this Agreement, the successor. Certification Party:As defined in Section 11.05. Certifying Person:As defined in Section 11.05. Class:All Certificates bearing the same class designation as set forth in the Preliminary Statement. Class Certificate Balance: For any Class as of any date of determination, the aggregate of the Certificate Balances of all Certificates of the Class as of that date. Class Interest Shortfall:As to any Distribution Date and Class, the amount by which the amount described in clause (i) of the definition of Class Optimal Interest Distribution Amount for such Class exceeds the amount of interest actually distributed on such Class on such Distribution Date pursuant to such clause (i). 13 Class Optimal Interest Distribution Amount:With respect to any Distribution Date and interest-bearing Class, the sum of (i) one month’s interest accrued during the related Interest Accrual Period at the Pass-Through Rate for such Class or Component, on the related Class Certificate Balance or Notional Amount, as applicable, immediately prior to such Distribution Date, subject to reduction pursuant to Section 4.02(d), and (ii) any Class Unpaid Interest Amounts for such Class. Class PO Deferred Amount:As to any Distribution Date and Collateral Allocation Group, the aggregate of the applicable PO Percentage of the related Applicable Fraction of each Realized Loss, other than any Excess Loss, on a Discount Mortgage Loan to be allocated to the Class PO Certificates on such Distribution Date on or prior to the Senior Credit Support Depletion Date or previously allocated to the Class PO Certificates and not yet paid to the Holders of the Class PO Certificates. Class Subordination Percentage:With respect to any Distribution Date and each Class of Subordinated Certificates, the fraction (expressed as a percentage) the numerator of which is the Class Certificate Balance of such Class of Subordinated Certificates immediately prior to such Distribution Date and the denominator of which is the aggregate Class Certificate Balance of all Classes of Certificates immediately prior to such Distribution Date. Class Unpaid Interest Amounts:As to any Distribution Date and Class of interest-bearing Certificates, the amount by which the aggregate Class Interest Shortfalls for such Class on prior Distribution Dates exceeds the amount distributed on such Class on prior Distribution Dates pursuant to clause (ii) of the definition of Class Optimal Interest Distribution Amount. Closing Date:August 30, 2007. CMT Index:Not applicable. Code: The Internal Revenue Code of 1986, including any successor or amendatory provisions. COFI:Not applicable. COFI Certificates:Not applicable. Collateral Allocation Group:Any of Collateral Allocation Group 1, Collateral Allocation Group 2 or Collateral Allocation Group 3, as applicable. Collateral Allocation Group 1:For any Distribution Date, (x) all of the Mortgage Loans with an Adjusted Net Mortgage Rate less than or equal to 6.00% and (y) the Applicable Fraction for Collateral Allocation Group 1 of the Stated Principal Balance of each Mortgage Loan with an Adjusted Net Mortgage Rate greater than 6.00% and less than 6.50%. Collateral Allocation Group 2:For any Distribution Date, (x) the Applicable Fraction for Collateral Allocation Group 2 of the Stated Principal Balance of each Mortgage Loan with an Adjusted Net Mortgage Rate greater than 6.00% and less than 6.50% and (y) the Applicable Fraction for Collateral Allocation Group 2 of the Stated Principal Balance of each Mortgage Loan with an Adjusted Net Mortgage Rate greater than or equal to 6.50% and less than 7.00%. Collateral Allocation Group 3:For any Distribution Date, (x) all of the Mortgage Loans with an Adjusted Net Mortgage Rate greater than or equal to 7.00% and (y) the Applicable Fraction for Collateral Allocation Group 3 of the Stated Principal Balance of each Mortgage Loan with an Adjusted Net Mortgage Rate greater than 6.50% and less than 7.00%. 14 Commission:The United States Securities and Exchange Commission. Compensating Interest: For any Distribution Date, 0.125% multiplied by one-twelfth multiplied by the aggregate Stated Principal Balance of the Mortgage Loans as of the first day of the prior month. Component Balance:Not applicable. Component Certificates:As specified in the Preliminary Statement. Component Notional Amount:Not applicable. Components:As specified in the Preliminary Statement. Co-op Shares:Shares issued by a Cooperative Corporation. Cooperative Corporation: The entity that holds title (fee or an acceptable leasehold estate) to the real property and improvements constituting the Cooperative Property and that governs the Cooperative Property, which Cooperative Corporation must qualify as a Cooperative Housing Corporation under section 216 of the Code. Cooperative Loan: Any Mortgage Loan secured by Co-op Shares and a Proprietary Lease. Cooperative Property:The real property and improvements owned by the Cooperative Corporation, including the allocation of individual dwelling units to the holders of the Co-op Shares of the Cooperative Corporation. Cooperative Unit:A single family dwelling located in a Cooperative Property. Corporate Trust Office:The designated office of the Trustee in the State of California at which at any particular time its corporate trust business with respect to this Agreement is administered, which office at the date of the execution of this Agreement is located at 1761 East St. Andrew Place, Santa Ana, California 92705, Attn: Mortgage Administration-IN07M4 (IndyMac MBS, Inc., IndyMac IMSC Mortgage Loan Trust 2007-F3, Mortgage Pass-Through Certificates, Series 2007-F3), and which is the address to which notices to and correspondence with the Trustee should be directed or, with respect to the Certificate Registrar, the designated office for presentment and surrender of Certificates for registration transfer, exchange or final payment thereof is located at DB Services Tennessee, 648 Grassmere Park Road, Nashville, Tennessee, 37211-3658, Attention: Transfer Unit. Cut-off Date:August 1, 2007. Cut-off Date Pool Principal Balance:$547,001,362.79. Cut-off Date Principal Balance: As to any Mortgage Loan, its Stated Principal Balance as of the close of business on the Cut-off Date. Debt Service Reduction:For any Mortgage Loan, a reduction by a court of competent jurisdiction in a proceeding under the Bankruptcy Code in the Scheduled Payment for the Mortgage Loan that became final and non-appealable, except a reduction resulting from a Deficient Valuation or a reduction that results in a permanent forgiveness of principal. Defective Mortgage Loan:Any Mortgage Loan that is required to be repurchased pursuant to Section 2.02 or 2.03. 15 Deficient Valuation: For any Mortgage Loan, a valuation by a court of competent jurisdiction of the Mortgaged Property in an amount less than the then outstanding indebtedness under the Mortgage Loan, or any reduction in the amount of principal to be paid in connection with any Scheduled Payment that results in a permanent forgiveness of principal, which valuation or reduction results from an order of the court that is final and non-appealable in a proceeding under the Bankruptcy Code. Definitive Certificates:Any Certificate evidenced by a Physical Certificate and any Certificate issued in lieu of a Book-Entry Certificate pursuant to Section 5.02(e). Delay Certificates:As specified in the Preliminary Statement. Delay Delivery Certification: A certification substantially in the form of Exhibit G-2. Delay Delivery Mortgage Loans:The Mortgage Loans identified on the Mortgage Loan Schedule for which none of a related Mortgage File or neither the Mortgage Note nor a lost note affidavit for a lost Mortgage Note has been delivered to the Trustee by the Closing Date.The Depositor shall deliver the Mortgage Files to the Trustee: (A)for at least 70% of the Mortgage Loans, not later than the Closing Date, and (B)for the remaining 30% of the Mortgage Loans, not later than five Business Days following the Closing Date. To the extent that the Seller is in possession of any Mortgage File for any Delay Delivery Mortgage Loan, until delivery of the Mortgage File to the Trustee as provided in Section 2.01, the Seller shall hold the files as Servicer, as agent and in trust for the Trustee. Deleted Mortgage Loan:As defined in Section 2.03(c). Delinquent:A Mortgage Loan is “Delinquent” if any monthly payment due on a Due Date is not made by the close of business on the day immediately preceding the next scheduled Due Date for such Mortgage Loan.A Mortgage Loan is “30 days Delinquent” if such monthly payment has not been received by the close of business on the last day of the month in which such monthly payment was due.The determination of whether a Mortgage Loan is “60 days Delinquent”, “90 days Delinquent”, etc.shall be made in a like manner. Denomination:For each Certificate, the amount on the face of the Certificate as the “Initial Certificate Balance of this Certificate” or the “Initial Notional Amount of this Certificate” or, if neither of the foregoing, the Percentage Interest appearing on the face of the Certificate. Depositor:IndyMac MBS, Inc., a Delaware corporation, or its successor in interest. Depository:The initial Depository shall be The Depository Trust Company, the nominee of which is CEDE & Co., as the registered Holder of the Book-Entry Certificates.The Depository shall at all times be a “clearing corporation” as defined in Section 8-102(a)(5) of the UCC. Depository Participant:A broker, dealer, bank, or other financial institution or other Person for whom from time to time a Depository effects book-entry transfers and pledges of securities deposited with the Depository. Derivative Notional Balance:Not applicable. 16 Designated Rate:For any Distribution Date and Class of Group 1 Senior Certificates (other than the Class PO Certificates), 6.00% per annum, for any Distribution Date and Class of Group 2 Senior Certificates, 6.50% per annum, and for any Distribution Date and Class of Group 3 Certificates (other than the Notional Amount Certificates), 7.00% per annum. Determination Date:As to any Distribution Date, the 15th day of each month or if that day is not a Business Day the next Business Day. Discount Mortgage Loan:Any Mortgage Loan with an Adjusted Net Mortgage Rate that is less than 6.00%. Distribution Account:The separate Eligible Account created and maintained by the Trustee pursuant to Section 3.06(e) in the name of the Trustee for the benefit of the Certificateholders and designated “Deutsche Bank National Trust Companyin trust for registered holders of IndyMac IMSC Mortgage Loan Trust 2007-F3, Mortgage Pass-Through Certificates, Series 2007-F3.” Funds in the Distribution Account shall be held in trust for the Certificateholders for the uses and purposes set forth in this Agreement. Distribution Account Deposit Date:As to any Distribution Date, 12:30 P.M. Pacific time on the Business Day preceding the Distribution Date. Distribution Date:The 25th day of each calendar month after the initial issuance of the Certificates, or if that day is not a Business Day, the next Business Day, commencing in September 2007. Due Date:For any Mortgage Loan and Distribution Date, the first day of the month in which such Distribution Date occurs. Due Period:For any Distribution Date, the period commencing on the second day of the month preceding the month in which the Distribution Date occurs and ending on the first day of the month in which the Distribution Date occurs. EDGAR:The Commission’s Electronic Data Gathering, Analysis and Retrieval System. Eligible Account: Any of (i)an account or accounts maintained with a federal or state chartered depository institution or trust company the short-term unsecured debt obligations of which (or, in the case of a depository institution or trust company that is the principal subsidiary of a holding company, the debt obligations of either such holding company or the depository institution or trust company, whichever are rated higher) have (x) if Moody’s is a Rating Agency at the time amounts are held on deposit therein, the highest short-term ratings of Moody's (which shall be Prime-1), (y) if Fitch is a Rating Agency at the time any amounts are held on deposit therein, the highest short-term rating of Fitch (which shall be F1 for funds held for less than 30 days, and F1+ for funds held for longer than 30 days and less than 365 days) and (z) if S&P is a Rating Agency at the time any amounts are held on deposit therein, a short-term rating of at least A-2, for funds held no longer than 30 days, and, if funds will be held longer than 30 days and less than 365 days, a short-term rating of at least A-1+, or (ii)if either of Moody’s or Fitch is a Rating Agency, an account or accounts in a depository institution or trust company in which such accounts are insured by the FDIC (to the limits established by the FDIC) and the uninsured deposits in which accounts are otherwise secured such that, as evidenced by an Opinion of Counsel delivered to the Trustee and to each Rating Agency, the Certificateholders have a 17 claim with respect to the funds in such account or a perfected first priority security interest against any collateral (which shall be limited to Permitted Investments) securing such funds that is superior to claims of any other depositors or creditors of the depository institution or trust company in which such account is maintained (it being understood that any account permitted by this clause (ii) shall not be an Eligible Account in connection with a rating provided by S&P of any Class of Certificates), or (iii)a trust account or accounts maintained with (a) the trust department of a federal or state chartered depository institution or (b) a trust company, acting in its fiduciary capacity, or (iv)any other account acceptable to each Rating Agency. Eligible Accounts may bear interest, and may include, if otherwise qualified under this definition, accounts maintained with the Trustee. ERISA:The Employee Retirement Income Security Act of 1974, as amended. ERISA-Qualifying Underwriting:A best efforts or firm commitment underwriting or private placement that meets the requirements of the Underwriter’s Exemption. ERISA-Restricted Certificate:As specified in the Preliminary Statement. Escrow Account:The Eligible Account or Accounts established and maintained pursuant to Section 3.07(a). Event of Default:As defined in Section 7.01. Excess Loss:The amount of any (i) Fraud Loss on the Mortgage Loans realized after the Fraud Loss Coverage Termination Date, (ii) Special Hazard Loss on the Mortgage Loans realized after the Special Hazard Coverage Termination Date or (iii) Bankruptcy Loss on the Mortgage Loans realized after the Bankruptcy Coverage Termination Date. Excess Proceeds:For any Liquidated Mortgage Loan, the excess of (a)all Liquidation Proceeds from the Mortgage Loan received in the calendar month in which the Mortgage Loan became a Liquidated Mortgage Loan, net of any amounts previously reimbursed to the Servicer as Nonrecoverable Advances with respect to the Mortgage Loan pursuant to Section 3.09(a)(iii), over (b)the sum of (i) the unpaid principal balance of the Liquidated Mortgage Loan as of the Due Date in the month in which the Mortgage Loan became a Liquidated Mortgage Loan plus (ii) accrued interest at the Mortgage Rate from the Due Date for which interest was last paid or advanced (and not reimbursed) to Certificateholders up to the Due Date applicable to the Distribution Date following the calendar month during which the liquidation occurred. Exchange Act:The Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. Exchange Act Reports:Any reports on Form 10-D, Form 8-K and Form 10-K required to be filed by the Depositor with respect to the Trust Fund under the Exchange Act. 18 Expense Fee Rate:As to each Mortgage Loan, the sum of (a) the related Servicing Fee Rate and (b) the Trustee Fee Rate. FDIC:The Federal Deposit Insurance Corporation, or any successor thereto. FHLMC: The Federal Home Loan Mortgage Corporation, a corporate instrumentality of the United States created and existing under Title III of the Emergency Home Finance Act of 1970, as amended, or any successor thereto. Fitch:Fitch, Inc., or any successor thereto.If Fitch is designated as a Rating Agency in the Preliminary Statement, for purposes of Section 10.05(b) the address for notices to Fitch shall be Fitch, Inc., One State Street Plaza, New York, NY 10004, Attention: MBS Monitoring - IndyMac 2007-F3, or any other address Fitch furnishes to the Depositor and the Servicer. FNMA:The Federal National Mortgage Association, a federally chartered and privately owned corporation organized and existing under the Federal National Mortgage Association Charter Act, or any successor thereto. Form 10-D Disclosure Item:With respect to any Person, any material litigation or governmental proceedings pending against such Person, or against any of the Trust Fund, the Depositor, the Trustee or the Servicer, if such Person has actual knowledge thereof. Form 10-K Disclosure Item:With respect to any Person, (a) Form 10-D Disclosure Item, and (b) any affiliations or relationships between such Person and any Item 1119 Party. Fraud Loan:A Liquidated Mortgage Loan as to which a Fraud Loss has occurred. Fraud Loss Coverage Amount:As of the Closing Date, $5,470,013, subject to reduction from time to time, by the amount of Fraud Losses allocated to the Certificates.In addition, on each anniversary of the Cut-off Date, the Fraud Loss Coverage Amount will be reduced as follows: (a) on the first, second, third and fourth anniversaries of the Cut-off Date, to an amount equal to the lesser of (i)1% of the then current Stated Principal Balance of the Mortgage Loans in the case of the first, second, third and fourth such anniversaries and (ii)the excess of the Fraud Loss Coverage Amount as of the preceding anniversary of the Cut-off Date over the cumulative amount of Fraud Losses allocated to the Certificates since such preceding anniversary; and (b) on the fifth anniversary of the Cut-off Date, to zero. Fraud Loss Coverage Termination Date:The point in time at which the Fraud Loss Coverage Amount is reduced to zero. Fraud Losses:Realized Losses on Mortgage Loans as to which a loss is sustained by reason of a default arising from fraud, dishonesty or misrepresentation in connection with the related Mortgage Loan, including a loss by reason of the denial of coverage under any related Primary Insurance Policy because of such fraud, dishonesty or misrepresentation. Grantor Trust:As specified in the Preliminary Statement. Gross Margin:Not applicable. Group 1 Certificates:As specified in the Preliminary Statement. Group 1 Senior Certificates:As specified in the Preliminary Statement. 19 Group 2 Certificates:As specified in the Preliminary Statement. Group 2 Senior Certificates:As specified in the Preliminary Statement. Group 3 Certificates:As specified in the Preliminary Statement. Group 3 Senior Certificates:As specified in the Preliminary Statement. Index:Not applicable. Indirect Participant: A broker, dealer, bank, or other financial institution or other Person that clears through or maintains a custodial relationship with a Depository Participant. Initial Bankruptcy Loss Coverage Amount:$205,420. Initial Component Balance:As specified in the Preliminary Statement. Initial LIBOR Rate:Not applicable. Insurance Policy:For any Mortgage Loan included in the Trust Fund, any insurance policy, including all riders and endorsements thereto in effect, including any replacement policy or policies for any Insurance Policies. Insurance Proceeds:Proceeds paid by an insurer pursuant to any Insurance Policy, in each case other than any amount included in such Insurance Proceeds in respect of Insured Expenses. Insured Expenses:Expenses covered by an Insurance Policy or any other insurance policy with respect to the Mortgage Loans. Interest Accrual Period:With respect to each Class of Delay Certificates and any Distribution Date, the calendar month prior to the month of such Distribution Date.With respect to each Class of Non-Delay Certificates and any Distribution Date, the one-month period commencing on the 25th day of the month preceding the month in which such Distribution Date occurs and ending on the 24th day of the month in which such Distribution Date occurs.All Classes of Certificates will accrue interest on the basis of a 360-day year consisting of twelve 30-day months. Interest Determination Date:With respect to (a) any Interest Accrual Period for any LIBOR Certificates and (b) any Interest Accrual Period for the COFI Certificates for which the applicable Index is LIBOR, the second Business Day prior to the first day of such Interest Accrual Period. Interest Settlement Rate:As defined in Section 4.08. Item 1119 Party: The Depositor, the Seller, the Servicer, the Trustee, the Cap Counterparty and any other material transaction party, as identified in Exhibit T, as updated pursuant to Section 11.04. Last Scheduled Distribution Date:The Distribution Date in the month immediately following the month of the latest scheduled maturity date for any of the Mortgage Loans. Late Payment Fee:As to a Mortgage Loan, any fees assessable by the related mortgagee in connection with the late payment of a Scheduled Payment due after the Cut-off Date. 20 Latest Possible Maturity Date:The Distribution Date, calculated on the Closing Date, following the third anniversary of the later of (i) the scheduled maturity date of the Mortgage Loan having the latest scheduled maturity date as of the Cut-off Date, and (ii) the latest possible maturity of any Substitute Mortgage Loan that may be substituted for any Mortgage Loan pursuant to this Agreement. Lender PMI Loans:Mortgage Loans with respect to which the lender rather than the borrower acquired the primary mortgage guaranty insurance and charged the related borrower an interest premium. LIBOR:The London interbank offered rate for one month United States dollar deposits calculated in the manner described in Section 4.09. LIBOR Determination Date: For any Interest Accrual Period, the second London Business Day prior to the commencement of such Interest Accrual Period. Limited Exchange Act Reporting Obligations: The obligations of the Servicer under Section 3.17(b), Section 6.02 and Section 6.04 with respect to notice and information to be provided to the Depositor and Article 11 (except Section 11.07(a)(i) and (ii)). Liquidated Mortgage Loan:For any Distribution Date, a defaulted Mortgage Loan (including any REO Property) that was liquidated in the calendar month preceding the month of the Distribution Date and as to which the Servicer has certified (in accordance with this Agreement) that it has received all amounts it expects to receive in connection with the liquidation of the Mortgage Loan, including the final disposition of an REO Property. Liquidation Proceeds:Amounts, including Insurance Proceeds regardless of when received, received in connection with the partial or complete liquidation of defaulted Mortgage Loans, whether through trustee’s sale, foreclosure sale, or otherwise or amounts received in connection with any condemnation or partial release of a Mortgaged Property, and any other proceeds received in connection with an REO Property, less the sum of related unreimbursed Servicing Fees, Servicing Advances, and Advances. Loan-to-Value Ratio:For any Mortgage Loan and as of any date of determination, is the fraction whose numerator is the original principal balance of the related Mortgage Loan at that date of determination and whose denominator is the Appraised Value of the related Mortgaged Property. London Business Day:Any day on which dealings in deposits of United States dollars are transacted in the London interbank market. Lost Mortgage Note:Any Mortgage Note the original of which was permanently lost or destroyed and has not been replaced. Maintenance:For any Cooperative Unit, the rent paid by the Mortgagor to the Cooperative Corporation pursuant to the Proprietary Lease. MERS:Mortgage Electronic Registration Systems, Inc., a corporation organized and existing under the laws of the State of Delaware, or any successor thereto. MERS Mortgage Loan:Any Mortgage Loan registered with MERS on the MERS® System. MERS® System:The system of recording transfers of mortgages electronically maintained by MERS. 21 MIN:The mortgage identification number for any MERS Mortgage Loan. MOM Loan:Any Mortgage Loan as to which MERS is acting as mortgagee, solely as nominee for the originator of such Mortgage Loan and its successors and assigns. Monthly Statement:The statement delivered to the Certificateholders pursuant to Section 4.06. Moody’s:Moody’s Investors Service, Inc., or any successor thereto.If Moody’s is designated as a Rating Agency in the Preliminary Statement, for purposes of Section 10.05(b) the address for notices to Moody’s shall be Moody’s Investors Service, Inc., 99 Church Street, New York, New York 10007, Attention: Residential Loan Monitoring Group, or any other address that Moody’s furnishes to the Depositor and the Servicer. Mortgage:The mortgage, deed of trust, or other instrument creating a first lien on an estate in fee simple or leasehold interest in real property securing a Mortgage Note. Mortgage File:The mortgage documents listed in Section 2.01 pertaining to a particular Mortgage Loan and any additional documents delivered to the Trustee to be added to the Mortgage File pursuant to this Agreement. Mortgage Loans:Such of the mortgage loans transferred and assigned to the Trustee pursuant to this Agreement, as from time to time are held as a part of the Trust Fund (including any REO Property), the Mortgage Loans so held being identified on the Mortgage Loan Schedule, notwithstanding foreclosure or other acquisition of title of the related Mortgaged Property. Mortgage Loan Schedule:As of any date, the list set forth in Schedule I of Mortgage Loans included in the Trust Fund on that date.The Mortgage Loan Schedule shall be prepared by the Seller and shall set forth the following information with respect to each Mortgage Loan: (i) the loan number; (ii) the street address of the Mortgaged Property, including the zip code; (iii) the maturity date; (iv) the original principal balance; (v) the Cut-off Date Principal Balance; (vi) the first payment date of the Mortgage Loan; (vii) the Scheduled Payment in effect as of the Cut-off Date; (viii) the Loan-to-Value Ratio at origination; (ix) a code indicating whether the residential dwelling at the time of origination was represented to be owner-occupied; (x) a code indicating whether the residential dwelling is either (a) a detached single family dwelling, (b) a dwelling in a PUD, (c) a condominium unit, (d) a two- to four-unit residential property, or (e) a Cooperative Unit; 22 (xi) the Mortgage Rate; (xii) the purpose for the Mortgage Loan; (xiii) the type of documentation program pursuant to which the Mortgage Loan was originated; (xiv) a code indicating whether the Mortgage Loan is a borrower-paid mortgage insurance loan; (xv) the Servicing Fee Rate; (xvi) a code indicating whether the Mortgage Loan is a Lender PMI Loan; (xvii) the coverage amount of any mortgage insurance; (xviii) with respect to the Lender PMI Loans, the interest premium charged by the lender; (xix) a code indicating whether the Mortgage Loan is a Delay Delivery Mortgage Loan; (xx) a code indicating whether the Mortgage Loan is subject to a buydown agreement; (xxi) a code indicating whether the Mortgage Loan is a MERS Mortgage Loan; and (xxii) the type of Prepayment Charge and the Prepayment Charge Period. The schedule shall also set forth the total of the amounts described under (v) above for all of the Mortgage Loans and for each Collateral Allocation Group. Mortgage Note:The original executed note or other evidence of the indebtedness of a Mortgagor under a Mortgage Loan. Mortgage Rate:The annual rate of interest borne by a Mortgage Note from time to time (net of the interest premium for any Lender PMI Loan). Mortgaged Property:The underlying property securing a Mortgage Loan, which, with respect to a Cooperative Loan, is the related Co-op Shares and Proprietary Lease. Mortgagor:The obligors on a Mortgage Note. National Cost of Funds Index:The National Monthly Median Cost of Funds Ratio to SAIF-Insured Institutions published by the OTS. Net Prepayment Interest Shortfall:As to any Distribution Date and Collateral Allocation Group, the amount by which the aggregate of Prepayment Interest Shortfalls for such Collateral Allocation Group exceeds the sum of (a) the Compensating Interest allocable to such Collateral Allocation Group for such Distribution Date and (b) the excess, if any, of the Compensating Interest allocable to each other Collateral Allocation Group for such Distribution Date over Prepayment Interest Shortfalls for such other Collateral Allocation Groups and Distribution Date. 23 Non-Delay Certificates:As specified in the Preliminary Statement. Non-Discount Mortgage Loan:Any Mortgage Loan with an Adjusted Net Mortgage Rate that is greater than or equal to 6.00%. Non-PO Formula Principal Amount:As to any Distribution Date and Collateral Allocation Group, the sum of the related Applicable Fraction of (i) the applicable Non-PO Percentage of (a) all monthly payments of principal due on each Mortgage Loan on the related Due Date, (b) the principal portion of the purchase price of each Mortgage Loan that was repurchased by the Seller pursuant to this Agreement as of such Distribution Date, excluding any Mortgage Loan that was repurchased pursuant to Section 3.12, (c) the Substitution Adjustment Amount in connection with any Deleted Mortgage Loan received with respect to such Distribution Date, (d) any Insurance Proceeds or Liquidation Proceeds allocable to recoveries of principal of Mortgage Loans that are not yet Liquidated Mortgage Loans received during the calendar month preceding the month of such Distribution Date, (e) with respect to each Mortgage Loan that became a Liquidated Mortgage Loan during the calendar month preceding the month of such Distribution Date, the amount of Liquidation Proceeds allocable to principal received with respect to such Mortgage Loan, and (f) all partial and full Principal Prepayments received during the related Prepayment Period and (ii) (A) any Subsequent Recoveries received during the calendar month preceding the month of such Distribution Date, or (B) with respect to Subsequent Recoveries attributable to a Discount Mortgage Loan that incurred (1) an Excess Loss or (2) a Realized Loss after the Senior Credit Support Depletion Date, the Non-PO Percentage of any Subsequent Recoveries received during the calendar month preceding the month of such Distribution Date. Non-PO Percentage:As to any Discount Mortgage Loan, a fraction (expressed as a percentage) the numerator of which is the Adjusted Net Mortgage Rate of such Discount Mortgage Loan and the denominator of which is 6.00%.As to any Non-Discount Mortgage Loan, 100%. Non-PO Pool Balance:For a Collateral Allocation Group and any Due Date, an amount equal to the excess, if any, of (x) the aggregate of the Applicable Fraction for that Collateral Allocation Group of the Stated Principal Balance of all Mortgage Loans over (y) the sum of the PO Percentage of the Stated Principal Balance of each Discount Mortgage Loan in that Collateral Allocation Group. Nonrecoverable Advance:Any portion of an Advance previously made or proposed to be made by the Servicer, that, in the good faith judgment of the Servicer, will not be ultimately recoverable by the Servicer from the related Mortgagor, related Liquidation Proceeds or otherwise. Notional Amount:With respect to the Class A-X Certificates and any Distribution Date, the aggregate Stated Principal Balance of each Mortgage Loan that has an Adjusted Net Mortgage Rate greater than 7.00% per annum as of the first day of the related Due Period (after giving effect to Principal Prepayments received in the Prepayment Period ending during that Due Period). Notional Amount Certificates:As specified in the Preliminary Statement. Offered Certificates:As specified in the Preliminary Statement. Officer’s Certificate:A certificate (i) signed by the Chairman of the Board, the Vice Chairman of the Board, the President, a Managing Director, a Vice President (however denominated), an Assistant Vice President, the Treasurer, the Secretary, or one of the Assistant Treasurers or Assistant Secretaries of the Depositor or the Servicer, (ii) if provided for in this Agreement, signed by a Servicing Officer, as the case may be, and delivered to the Depositor and the Trustee as required by this Agreement or (iii) in the case of any other Person, signed by an authorized officer of such Person. 24 Opinion of Counsel:For the interpretation or application of the REMIC Provisions, a written opinion of counsel who (i) is in fact independent of the Depositor and the Servicer, (ii) does not have any direct financial interest in the Depositor or the Servicer or in any affiliate of either, and (iii) is not connected with the Depositor or the Servicer as an officer, employee, promoter, underwriter, trustee, partner, director, or person performing similar functions.Otherwise, a written opinion of counsel who may be counsel for the Depositor or the Servicer, including in-house counsel, reasonably acceptable to the Trustee. Original Applicable Credit Support Percentage:With respect to each of the following Classes of Subordinated Certificates, the corresponding percentage described below, as of the Closing Date: ClassB-1 9.75 % ClassB-2 4.75 % ClassB-3 3.50 % ClassB-4 2.90 % ClassB-5 1.95 % ClassB-6 1.05 % Original Mortgage Loan:The Mortgage Loan refinanced in connection with the origination of a Refinance Loan. Original Subordinated Principal Balance:On or prior to the second Senior Termination Date, the Subordinated Percentage for the related Collateral Allocation Group of the applicable Non-PO Percentage of the aggregate Stated Principal Balance of the Mortgage Loans or portions thereof in the related Collateral Allocation Group as of the Cut-off Date; or if such date is after the second Senior Termination Date, the aggregate Class Certificate Balance of the Subordinated Certificates as of the Closing Date. OTS:The Office of Thrift Supervision. Outside Reference Date:Not applicable. Outstanding: For the Certificates as of any date of determination, all Certificates theretofore executed and authenticated under this Agreement except: (i) Certificates theretofore canceled by the Trustee or delivered to the Trustee for cancellation; and (ii) Certificates in exchange for which or in lieu of which other Certificates have been executed and delivered by the Trustee pursuant to this Agreement. Outstanding Mortgage Loan:As of any Due Date, a Mortgage Loan with a Stated Principal Balance greater than zero that was not the subject of a Principal Prepayment in Full before the Due Date or during the related Prepayment Period and that did not become a Liquidated Mortgage Loan before the Due Date. Overcollateralized Group:As defined in Section 4.03. 25 Ownership Interest: As to any Residual Certificate, any ownership interest in the Certificate including any interest in the Certificate as its Holder and any other interest therein, whether direct or indirect, legal or beneficial. Pass-Through Rate:For each interest-bearing Class of Certificates, the per annum rate set forth or calculated in the manner described in the Preliminary Statement. Percentage Interest:As to any Certificate, the percentage interest evidenced thereby in distributions required to be made on the related Class, the percentage interest being set forth on its face or equal to the percentage obtained by dividing the Denomination of the Certificate by the aggregate of the Denominations of all Certificates of the same Class. Performance Certification:As defined in Section 11.05. Permitted Investments:At any time, any of the following: (i)obligations of the United States or any agency thereof backed by the full faith and credit of the United States; (ii)general obligations of or obligations guaranteed by any state of the United States or the District of Columbia receiving the highest long-term debt rating of each Rating Agency, or any lower rating that will not result in the downgrading, qualification or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency; (iii)commercial or finance company paper that is then receiving the highest commercial or finance company paper rating of each Rating Agency, or any lower rating that will not result in the downgrading, qualification or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies , as evidenced by a signed writing delivered by each Rating Agency; (iv)certificates of deposit, demand or time deposits, or bankers’ acceptances issued by any depository institution or trust company incorporated under the laws of the United States or of any state thereof and subject to supervision and examination by federal or state banking authorities, provided that the commercial paper or long-term unsecured debt obligations of the depository institution or trust company (or in the case of the principal depository institution in a holding company system, the commercial paper or long-term unsecured debt obligations of the holding company, but only if Moody’s is not a Rating Agency) are then rated one of the two highest long-term and the highest short-term ratings of each Rating Agency for the securities, or any lower rating that will not result in the downgrading, qualification or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency; (v)demand or time deposits or certificates of deposit issued by any bank or trust company or savings institution to the extent that the deposits are fully insured by the FDIC; (vi)guaranteed reinvestment agreements issued by any bank, insurance company, or other corporation acceptable to the Rating Agencies at the time of the issuance of the agreements, as evidenced by a signed writing delivered by each Rating Agency; (vii)repurchase obligations with respect to any security described in clauses (i) and (ii) above, in either case entered into with a depository institution or trust company (acting as principal) described in 26 clause (iv) above; provided that such repurchase obligation would be accounted for as a financing arrangement under generally accepted accounting principles; (viii)securities (other than stripped bonds, stripped coupons, or instruments sold at a purchase price in excess of 115% of their face amount) bearing interest or sold at a discount issued by any corporation incorporated under the laws of the United States or any state thereof that, at the time of the investment, have one of the two highest ratings of each Rating Agency (except if the Rating Agency is Moody’s the rating shall be the highest commercial paper rating of Moody’s for the securities), or any lower rating that will not result in the downgrading, qualification or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency and that have a maturity date occurring no more than 365 days from their date of issuance; (ix)units of a taxable money-market portfolio having the highest rating assigned by each Rating Agency (except (i) if Fitch is a Rating Agency and has not rated the portfolio, the highest rating assigned by Moody’s and (ii) if S&P is a Rating Agency, “AAAm” or “AAAM-G” by S&P) and restricted to obligations issued or guaranteed by the United States of America or entities whose obligations are backed by the full faith and credit of the United States of America and repurchase agreements collateralized by such obligations; and (x)any other investments bearing interest or sold at a discount acceptable to each Rating Agency that will not result in the downgrading, qualification or withdrawal of the ratings then assigned to the Certificates by the Rating Agencies, as evidenced by a signed writing delivered by each Rating Agency. No Permitted Investment may (i) evidence the right to receive interest only payments with respect to the obligations underlying the instrument, (ii) be sold or disposed of before its maturity or (iii) be any obligation of the Seller or any of its Affiliates.Any Permitted Investment shall be relatively risk free and no options or voting rights shall be exercised with respect to any Permitted Investment.Any Permitted Investment shall be sold or disposed of in accordance with Financial Accounting Standard 140, paragraph 35c(6) in effect as of the Closing Date. Permitted Transferee:Any person other than (i)the United States, any State or political subdivision thereof, or any agency or instrumentality of any of the foregoing, (ii)a foreign government, International Organization, or any agency or instrumentality of either of the foregoing, (iii)an organization (except certain farmers’ cooperatives described in section 521 of the Code) that is exempt from tax imposed by Chapter 1 of the Code (including the tax imposed by section 511 of the Code on unrelated business taxable income) on any excess inclusions (as defined in section 860E(c)(1) of the Code) with respect to any Residual Certificate, (iv)a rural electric and telephone cooperatives described in section 1381(a)(2)(C) of the Code, (v)an “electing large partnership” as defined in section 775 of the Code, (vi)a Person that is not a U.S. Person, and 27 (vii)any other Person so designated by the Depositor based on an Opinion of Counsel that the Transfer of an Ownership Interest in a Residual Certificate to the Person may cause any REMIC created hereunder to fail to qualify as a REMIC at any time that the Certificates are outstanding. Person: Any individual, corporation, partnership, joint venture, association, limited liability company, joint-stock company, trust, unincorporated organization, or government, or any agency or political subdivision thereof. Physical Certificates:As specified in the Preliminary Statement. Planned Balance:Not applicable. Planned Principal Classes:As specified in the Preliminary Statement. PO Formula Principal Amount:As to any Distribution Date and the Class PO Certificates, the sum of the Applicable Fraction for the related Collateral Allocation Group of (i) the sum of the PO Percentage of (a) the principal portion of each Scheduled Payment (without giving effect, prior to the Bankruptcy Coverage Termination Date, to any reductions thereof caused by any Debt Service Reductions or Deficient Valuations) due on each Mortgage Loan on the related Due Date, (b) the Stated Principal Balance of each Mortgage Loan that was repurchased by the Seller or purchased by the Servicer pursuant to this Agreement as of such Distribution Date, excluding any Mortgage Loan that was repurchased pursuant to Section 3.12, (c) the Substitution Adjustment Amount in connection with any Deleted Mortgage Loan received with respect to such Distribution Date, (d) any Insurance Proceeds or Liquidation Proceeds allocable to recoveries of principal of Mortgage Loans that are not yet Liquidated Mortgage Loans received during the calendar month preceding the month of such Distribution Date, (e) with respect to each Mortgage Loan that became a Liquidated Mortgage Loan during the calendar month preceding the month of such Distribution Date, the amount of Liquidation Proceeds allocable to principal received with respect to such Mortgage Loan during the calendar month preceding the month of such Distribution Date with respect to such Mortgage Loan and (f) all Principal Prepayments with respect to the Mortgage Loans received during the related Prepayment Period and (ii) with respect to Subsequent Recoveries attributable to a Discount Mortgage Loan that incurred (1) an Excess Loss or (2) a Realized Loss after the Senior Credit Support Depletion Date, the PO Percentage of any such Subsequent Recoveries on the Mortgage Loans received during the calendar month preceding the month of such Distribution Date. PO Percentage:As to any Discount Mortgage Loan, a fraction (expressed as a percentage) the numerator of which is the excess of 6.00% per annum over the Adjusted Net Mortgage Rate of such Discount Mortgage Loan and the denominator of which is 6.00% per annum.As to any Non-Discount Mortgage Loan, 0%. Pool Stated Principal Balance:The aggregate Stated Principal Balance of the Mortgage Loans. Prepayment Assumption:The prepayment model used in the Prospectus Supplement. Prepayment Charge:As to a Mortgage Loan, any charge payable by a Mortgagor in connection with certain partial prepayments and all prepayments in full made within the related Prepayment Charge Period, the Prepayment Charges with respect to each applicable Mortgage Loan so held by the Trust Fund being identified in the Mortgage Loan Schedule. Prepayment Charge Period:As to any Mortgage Loan, the period of time during which a Prepayment Charge may be imposed. 28 Prepayment Interest Excess:As to any Principal Prepayment received by the Servicer on a Mortgage Loan from the first day through the fifteenth day of any calendar month other than themonth of the Cut-off Date, all amounts paid by the related Mortgagor in respect of interest on such Principal Prepayment.All Prepayment Interest Excess shall be retained by the Servicer as additional servicing compensation. Prepayment Interest Shortfall:As to any Distribution Date, Mortgage Loan and Principal Prepayment received on or after the sixteenth day of the month preceding the month of such Distribution Date (or, in the case of the first Distribution Date, on or after the Cut-off Date) and on or before the last day of the month preceding the month of such Distribution Date, the amount, if any, by which one month’s interest at the related Mortgage Rate, net of the Servicing Fee Rate, on such Principal Prepayment exceeds the amount of interest paid in connection with such Principal Prepayment. Prepayment Period: As to any Distribution Date and related Due Date, the period from and including the 16th day of the month immediately prior to the month of such Distribution Date (or, in the case of the first Distribution Date, from the Cut-off Date) and to and including the 15th day of the month of such Distribution Date. Primary Insurance Policy:Each policy of primary mortgage guaranty insurance or any replacement policy therefor with respect to any Mortgage Loan. Principal Balance Schedule:Not applicable. Principal Only Certificates:As specified in the Preliminary Statement. Principal Prepayment:Any payment of principal by a Mortgagor on a Mortgage Loan (including the principal portion of the Purchase Price of any Mortgage Loan purchased pursuant to Section 3.12) that is received in advance of its scheduled Due Date and is not accompanied by an amount representing scheduled interest due on any date in any month after the month of prepayment.The Servicer shall apply partial Principal Prepayments in accordance with the related Mortgage Note. Principal Prepayment in Full:Any Principal Prepayment made by a Mortgagor of the entire principal balance of a Mortgage Loan. Private Certificates:As specified in the Preliminary Statement. Pro Rata Share:As to any Distribution Date and any Class of Subordinated Certificates, the portion of the Subordinated Principal Distribution Amount allocable to such Class, equal to the product of the Subordinated Principal Distribution Amount on such Distribution Date and a fraction, the numerator of which is the related Class Certificate Balance thereof and the denominator of which is the aggregate Class Certificate Balance of the Subordinated Certificates, in each case immediately prior to such Distribution Date. Proprietary Lease:For any Cooperative Unit, a lease or occupancy agreement between a Cooperative Corporation and a holder of related Co-op Shares. Prospectus Supplement:The Prospectus Supplement dated August 30, 2007, relating to the Offered Certificates. PUD:Planned Unit Development. 29 Purchase Price:For any Mortgage Loan required to be purchased by the Seller pursuant to Section 2.02 or 2.03 or purchased by the Servicer pursuant to Section 3.12, the sum of (i)100% of the unpaid principal balance of the Mortgage Loan on the date of the purchase, (ii)accrued and unpaid interest on the Mortgage Loan at the applicable Mortgage Rate (or at the applicable Adjusted Mortgage Rate if (x) the purchaser is the Servicer or (y) if the purchaser is the Seller and the Seller is the Servicer) from the date through which interest was last paid by the Mortgagor to the Due Date in the month in which the Purchase Price is to be distributed to Certificateholders, net of any unreimbursed Advances made by the Servicer on the Mortgage Loan, and (iii)any costs and damages incurred by the Trust Fund in connection with any violation by the Mortgage Loan of any predatory or abusive lending law. If the Mortgage Loan is purchased pursuant to Section 3.12, the interest component of the Purchase Price shall be computed (i) on the basis of the applicable Adjusted Mortgage Rate before giving effect to the related modification and (ii) from the date to which interest was last paid to the date on which the Mortgage Loan is assigned to the Servicer pursuant to Section 3.12. Qualified Insurer:A mortgage guaranty insurance company duly qualified as such under the laws of the state of its principal place of business and each state having jurisdiction over the insurer in connection with the insurance policy issued by the insurer, duly authorized and licensed in such states to transact a mortgage guaranty insurance business in such states and to write the insurance provided by the insurance policy issued by it, approved as a FNMA- or FHLMC-approved mortgage insurer or having a claims paying ability rating of at least “AA” or equivalent rating by a nationally recognized statistical rating organization.Any replacement insurer with respect to a Mortgage Loan must have at least as high a claims paying ability rating as the insurer it replaces had on the Closing Date. Rating Agency:Each of the Rating Agencies specified in the Preliminary Statement.If any of them or a successor is no longer in existence, “Rating Agency” shall be the nationally recognized statistical rating organization, or other comparable Person, designated by the Depositor and identified as a “Rating Agency” in the Underwriter’s Exemption, notice of which designation shall be given to the Trustee.References to a given rating or rating category of a Rating Agency means the rating category without giving effect to any modifiers. Realized Loss:With respect to each Liquidated Mortgage Loan, an amount (not less than zero or more than the Stated Principal Balance of the Mortgage Loan) as of the date of such liquidation, equal to (i) the Stated Principal Balance of the Liquidated Mortgage Loan as of the date of such liquidation, plus (ii) interest at the Adjusted Net Mortgage Rate from the Due Date as to which interest was last paid or advanced (and not reimbursed) to Certificateholders up to the Due Date in the month in which Liquidation Proceeds are required to be distributed on the Stated Principal Balance of such Liquidated Mortgage Loan from time to time, minus (iii) the Liquidation Proceeds, if any, received during the month in which such liquidation occurred, to the extent applied as recoveries of interest at the Adjusted Net Mortgage Rate and to principal of the Liquidated Mortgage Loan.With respect to each Mortgage Loan that has become the subject of a Deficient Valuation, if the principal amount due under the related Mortgage Note has been reduced, the difference between the principal balance of the Mortgage Loan outstanding immediately prior to such Deficient Valuation and the principal balance of the Mortgage Loan as reduced by the Deficient Valuation.With respect to each Mortgage Loan that has become the subject of a Debt Service Reduction and any Distribution Date, the amount, if any, by which the principal portion of the related Scheduled Payment has been reduced. 30 To the extent the Servicer receives Subsequent Recoveries with respect to any Mortgage Loan, the amount of the Realized Loss with respect to that Mortgage Loan will be reduced by such Subsequent Recoveries. Recognition Agreement:For any Cooperative Loan, an agreement between the Cooperative Corporation and the originator of the Mortgage Loan that establishes the rights of the originator in the Cooperative Property. Record Date:With respect to any Distribution Date and any Definitive Certificate and the Delay Certificates, the close of business on the last Business Day of the month preceding the month of that Distribution Date (or in the case of the first Distribution Date, the Closing Date).With respect to any Distribution Date and the Non-Delay Certificates as long as they are Book-Entry Certificates, the Business Day immediately prior to such Distribution Date. Reference Bank:As defined in Section 4.09. Refinance Loan:Any Mortgage Loan the proceeds of which are used to refinance an Original Mortgage Loan. Regular Certificates:As specified in the Preliminary Statement. Regulation AB:Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and subject to such clarification and interpretation as have been provided by the Commission in the adopting release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Commission, or as may be provided by the Commission or its staff from time to time. Relief Act:The Servicemembers Civil Relief Act. Relief Act Reductions:With respect to any Distribution Date and any Mortgage Loan as to which there has been a reduction in the amount of interest collectible thereon for the most recently ended calendar month as a result of the application of the Relief Act or any similar state or local laws, the amount, if any, by which (i) interest collectible on such Mortgage Loan for the most recently ended calendar month is less than (ii) interest accrued thereon for such month pursuant to the Mortgage Note. REMIC:A “real estate mortgage investment conduit” within the meaning of section 860D of the Code. REMIC Provisions:Provisions of the federal income tax law relating to real estate mortgage investment conduits, which appear at sections 860A through 860G of Subchapter M of Chapter 1 of the Code, and related provisions, and regulations promulgated thereunder, as the foregoing may be in effect from time to time as well as provisions of applicable state laws. REO Property: A Mortgaged Property acquired by the Trust Fund through foreclosure or deed-in-lieu of foreclosure in connection with a defaulted Mortgage Loan. Reportable Event:Any event required to be reported on Form 8-K, and in any event, the following: (a)entry into a definitive agreement related to the Trust Fund, the Certificates or the Mortgage Loans, or an amendment to a Transaction Document, even if the Depositor is not a party to 31 such agreement (e.g., a servicing agreement with a servicer contemplated by Item 1108(a)(3) of Regulation AB); (b)termination of a Transaction Document (other than by expiration of the agreement on its stated termination date or as a result of all parties completing their obligations under such agreement), even if the Depositor is not a party to such agreement (e.g., a servicing agreement with a servicer contemplated by Item 1108(a)(3) of Regulation AB); (c)with respect to the Servicer only, if the Servicer becomes aware of any bankruptcy or receivership with respect to the Seller, the Depositor, the Servicer, the Trustee, the Cap Counterparty, any enhancement or support provider contemplated by Items 1114(b) or 1115 of Regulation AB, or any other material party contemplated by Item 1101(d)(1) of Regulation AB; (d)with respect to the Trustee, the Servicer and the Depositor only, the occurrence of an early amortization, performance trigger or other event, including an Event of Default under this Agreement; (e)any amendment to this Agreement; (f)the resignation, removal, replacement, substitution of the Servicer or the Trustee; (g)with respect to the Servicer only, if the Servicer becomes aware that (i) any material enhancement or support specified in Item 1114(a)(1) through (3) of Regulation AB or Item 1115 of Regulation AB that was previously applicable regarding one or more Classes of the Certificates has terminated other than by expiration of the contract on its stated termination date or as a result of all parties completing their obligations under such agreement; (ii) any material enhancement specified in Item 1114(a)(1) through (3) of Regulation AB or Item 1115 of Regulation AB has been added with respect to one or more Classes of the Certificates; or (iii) any existing material enhancement or support specified in Item 1114(a)(1) through (3) of Regulation AB or Item 1115 of Regulation AB with respect to one or more Classes of the Certificates has been materially amended or modified; and (h)with respect to the Trustee, the Servicer and the Depositor only, a required distribution to Holders of the Certificates is not made as of the required Distribution Date under this Agreement. Reporting Date:As to any Distribution Date, the 18th day of each month or if that day is not a Business Day the next Business Day. Reporting Subcontractor: With respect to the Servicer or the Trustee, any Subcontractor determined by such Person pursuant to Section 11.08(b) to be “participating in the servicing function” within the meaning of Item 1122 of Regulation AB.References to a Reporting Subcontractor shall refer only to the Subcontractor of such Person and shall not refer to Subcontractors generally. Request for Release: The Request for Release submitted by the Servicer to the Trustee, substantially in the form of Exhibits M and N, as appropriate. Required Insurance Policy:For any Mortgage Loan, any insurance policy that is required to be maintained from time to time under this Agreement. Residual Certificates:As specified in the Preliminary Statement. 32 Responsible Officer:When used with respect to the Trustee, any Managing Director, any Director, Vice President, any Assistant Vice President, any Associate, any Assistant Secretary, any Trust Officer, or any other officer of the Trustee customarily performing functions similar to those performed by any of the above designated officers who at such time shall be officers to whom, with respect to a particular matter, the matter is referred because of the officer’s knowledge of and familiarity with the particular subject and who has direct responsibility for the administration of this Agreement. Restricted Classes:As defined in Section 4.02(e). Reuters Page LIBOR01:The display page currently so designated as the “LIBOR01” page on Reuters (or any page replacing that page on that service for the purpose of displaying comparable rates or prices). SAIF:The Savings Association Insurance Fund, or any successor thereto. Sarbanes-Oxley Certification:As defined in Section 11.05. S&P:Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.If S&P is designated as a Rating Agency in the Preliminary Statement, for purposes of Section 10.05(b) the address for notices to S&P shall be Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., 55 Water Street, New York, New York 10041, Attention: Mortgage Surveillance Monitoring, or any other address that S&P furnishes to the Depositor and the Servicer. Scheduled Balance:Not applicable. Scheduled Classes:As specified in the Preliminary Statement. Scheduled Payment:The scheduled monthly payment on a Mortgage Loan due on any Due Date allocable to principal and/or interest on such Mortgage Loan which, unless otherwise specified herein, shall give effect to any related Debt Service Reduction and any Deficient Valuation that affects the amount of the monthly payment due on such Mortgage Loan. Securities Act: The Securities Act of 1933, as amended. Security Agreement:For any Cooperative Loan, the agreement between the owner of the related Co-op Shares and the originator of the related Mortgage Note that defines the security interest in the Co-op Shares and the related Proprietary Lease. Seller:IndyMac Bank, F.S.B., a federal savings bank, and its successors and assigns, in its capacity as seller of the Mortgage Loans to the Depositor. Senior Certificate Group:As specified in the Preliminary Statement. Senior Certificates:As specified in the Preliminary Statement. Senior Credit Support Depletion Date:The date on which the Class Certificate Balance of each Class of Subordinated Certificates has been reduced to zero. Senior Percentage:As to any Senior Certificate Group and Distribution Date, the percentage equivalent (not greater than 100%) of a fraction the numerator of which is the aggregate Class Certificate Balance of the Senior Certificates of such Senior Certificate Group (other than the Class PO Certificates 33 and the Notional Amount Certificates) immediately before the Distribution Date and the denominator of which is the aggregate of the applicable Non-PO Percentage of the Stated Principal Balance of each Mortgage Loan or portion thereof in the related Collateral Allocation Group as of the Due Date occurring in the month prior to the month of that Distribution Date (after giving effect to Principal Prepayments received in the Prepayment Period related to such prior Due Date); provided, however, that on any Distribution Date after the second Senior Termination Date, the Senior Percentage for the Senior Certificates of the remaining Senior Certificate Group is the percentage equivalent (not greater than 100%) of a fraction, the numerator of which is the aggregate Class Certificate Balance of the Senior Certificates (other than the Class PO Certificates and the Notional Amount Certificates)of such remaining Senior Certificate Group immediately prior to such Distribution Date and the denominator of which is the aggregate Class Certificate Balance of all Classes of Certificates (other than the Class PO Certificates and the Notional Amount Certificates), immediately prior to such Distribution Date. Senior Prepayment Percentage:As to any Senior Certificate Group and Distribution Date during the five years beginning on the first Distribution Date, 100%.The Senior Prepayment Percentage for any Distribution Date occurring on or after the fifth anniversary of the first Distribution Date will, except as provided in this Agreement, be as follows: for any Distribution Date in the first year thereafter, the related Senior Percentage plus 70% of the related Subordinated Percentage for such Distribution Date; for any Distribution Date in the second year thereafter, the related Senior Percentage plus 60% of the related Subordinated Percentage for such Distribution Date; for any Distribution Date in the third year thereafter, the related Senior Percentage plus 40% of the related Subordinated Percentage for such Distribution Date; for any Distribution Date in the fourth year thereafter, the related Senior Percentage plus 20% of the related Subordinated Percentage for such Distribution Date; and for any Distribution Date thereafter, the related Senior Percentage for such Distribution Date (unless on any Distribution Date the Senior Percentage of a Senior Certificate Group exceeds the initial Senior Percentage for such Certificate Group, in which case the Senior Prepayment Percentage for each Senior Certificate Group and such Distribution Date will once again equal 100%).Notwithstanding the foregoing, no decrease in the Senior Prepayment Percentage will occur unless both Senior Step Down Conditions are satisfied with respect to all Collateral Allocation Groups. Senior Principal Distribution Amount:As to any Distribution Date and Collateral Allocation Group, the sum of the following (i) the related Senior Percentage of the Non-PO Percentage of all amounts described in subclauses (a) through (d) of clause (i) of the definition of Non-PO Formula Principal Amount for that Collateral Allocation Group and Distribution Date, (ii) with respect to any Mortgage Loan that became a Liquidated Mortgage Loan during the calendar month preceding the month of such Distribution Date, the lesser of (x) the Senior Percentage of the applicable Non-PO Percentage of the related Applicable Fraction of the Stated Principal Balance of such Mortgage Loan and (y) either (A) if no Excess Losses were sustained on the Liquidated Mortgage Loan during the preceding calendar month, the related Senior Prepayment Percentage of the applicable Non-PO Percentage of the related Applicable Fraction of the amount of the Liquidation Proceeds allocable to principal received on the Mortgage Loan or (B) if an Excess Loss were sustained with respect to such Liquidated Mortgage Loan during such preceding calendar month, the Senior Percentage of the applicable Non-PO Percentage of the related Applicable Fraction of the amount of the Liquidation Proceeds allocable to principal received with respect to such Mortgage Loan, (iii) the Senior Prepayment Percentage of the applicable Non-PO Percentage of the amounts described in subclause (f) of clause (i) of the definition of Non-PO Formula Principal Amount for that Collateral Allocation Group and Distribution Date, and (iv) the Senior Prepayment Percentage of any Subsequent Recoveries described in clause (ii) of the definition of Non-PO Formula Principal Amount for that Collateral Allocation Group and Distribution Date; provided, however, that if a Bankruptcy Loss that is an Excess Loss is sustained with respect to a Mortgage Loan that is not a Liquidated Mortgage Loan, the related Senior Principal Distribution Amount will be reduced on the related Distribution Date by the Senior Percentage of the applicable Non-PO Percentage of the 34 related Applicable Fraction of the principal portion of such Bankruptcy Loss; provided further, however, on any Distribution Date after the second Senior Termination Date, the Senior Principal Distribution Amount for the remaining Senior Certificate Group will be calculated pursuant to the above formula based on all the Mortgage Loans in the Mortgage Pool, as opposed to the Mortgage Loans in the related Collateral Allocation Group. Senior Step Down Conditions:With respect to a Collateral Allocation Group: (i) the Stated Principal Balance of the Mortgage Loans or portions thereof in a Collateral Allocation Group that are either (x) delinquent 60 days or more (including Mortgage Loans in foreclosure proceedings, REO Property and Mortgage Loans the mortgagors of which are in bankruptcy) (averaged over the preceding six month period) or (y) the subject of a modification during the preceding 12 month period other than a modification under Section 3.12, as a percentage of (a) if such date is on or prior to the second Senior Termination Date, the Subordinated Percentage for that Collateral Allocation Group of the aggregate of the applicable Non-PO Percentage of the aggregate Stated Principal Balance of the Mortgage Loans or portions thereof in that Collateral Allocation Group or (b) if such date is after the second Senior Termination Date, the aggregate Class Certificate Balance of the Subordinated Certificates immediately prior to that Distribution Date, does not equal or exceed 50%, and (ii) cumulative Realized Losses on the Mortgage Loans or portions thereof in a Collateral Allocation Group do not exceed: (a) commencing with the Distribution Date on the fifth anniversary of the first Distribution Date, 30% of the Original Subordinated Principal Balance, (b) commencing with the Distribution Date on the sixth anniversary of the first Distribution Date, 35% of the Original Subordinated Principal Balance, (c) commencing with the Distribution Date on the seventh anniversary of the first Distribution Date, 40% of the Original Subordinated Principal Balance, (d) commencing with the Distribution Date on the eighth anniversary of the first Distribution Date, 45% of the Original Subordinated Principal Balance, and (e) commencing with the Distribution Date on the ninth anniversary of the first Distribution Date, 50% of the Original Subordinated Principal Balance. Senior Termination Date:For each Senior Certificate Group, the Distribution Date on which the aggregate Class Certificate Balance of the related Classes of Senior Certificates has been reduced to zero. Servicer:IndyMac Bank, F.S.B., a federal savings bank, and its successors and assigns, in its capacity as servicer under this Agreement. Servicer Advance Date:As to any Distribution Date, 12:30 P.M.Pacific time on the Business Day preceding that Distribution Date. Servicing Advances:All customary, reasonable, and necessary “out of pocket” costs and expenses incurred in the performance by the Servicer of its servicing obligations, including the cost of (a)the preservation, restoration, and protection of a Mortgaged Property, (b)expenses reimbursable to the Servicer pursuant to Section 3.12 and any enforcement or judicial proceedings, including foreclosures, (c)the maintenance and liquidation of any REO Property, (d)compliance with the obligations under Section 3.10; and (e)reasonable compensation to the Servicer or its affiliates for acting as broker in connection with the sale of foreclosed Mortgaged Properties and for performing certain default management and other similar services (including appraisal services) in connection with the 35 servicing of defaulted Mortgage Loans.For purposes of this clause (e), only costs and expenses incurred in connection with the performance of activities generally considered to be outside the scope of customary servicing duties shall be treated as Servicing Advances. Servicing Criteria:The “servicing criteria” set forth in Item 1122(d) of Regulation AB. Servicing Fee:As to each Mortgage Loan and any Distribution Date, one month’s interest at the applicable Servicing Fee Rate on the Stated Principal Balance of the Mortgage Loan as of the Due Date in the month preceding the month of such Distribution Date or, whenever a payment of interest accompanies a Principal Prepayment in Full made by the Mortgagor, interest at the Servicing Fee Rate on the Stated Principal Balance of the Mortgage Loan for the period covered by the payment of interest, subject to reduction as provided in Section 3.15. Servicing Fee Rate:For each Mortgage Loan, 0.2435% per annum. Servicing Officer:Any officer of the Servicer involved in, or responsible for, the administration and servicing of the Mortgage Loans whose name and facsimile signature appear on a list of servicing officers furnished to the Trustee by the Servicer on the Closing Date pursuant to this Agreement, as the list may from time to time be amended. Servicing Standard: That degree of skill and care exercised by the Servicer with respect to mortgage loans comparable to the Mortgage Loans serviced by the Servicer for itself or others. Special Hazard Coverage Termination Date:The point in time at which the Special Hazard Loss Coverage Amount is reduced to zero. Special Hazard Loss:Any Realized Loss suffered by a Mortgaged Property on account of direct physical loss, but not including (i) any loss of a type covered by a hazard insurance policy or a flood insurance policy required to be maintained with respect to such Mortgaged Property pursuant to Section 3.10 to the extent of the amount of such loss covered thereby, or (ii) any loss caused by or resulting from: (a)normal wear and tear; (b)fraud, conversion or other dishonest act on the part of the Trustee, the Servicer or any of their agents or employees (without regard to any portion of the loss not covered by any errors and omissions policy); (c)errors in design, faulty workmanship or faulty materials, unless the collapse of the property or a part thereof ensues and then only for the ensuing loss; (d)nuclear or chemical reaction or nuclear radiation or radioactive or chemical contamination, all whether controlled or uncontrolled, and whether such loss be direct or indirect, proximate or remote or be in whole or in part caused by, contributed to or aggravated by a peril covered by the definition of the term “Special Hazard Loss”; (e)hostile or warlike action in time of peace and war, including action in hindering, combating or defending against an actual, impending or expected attack: 1.by any government or sovereign power, dejure or defacto, or by any authority maintaining or using military, naval or air forces; or 36 2.by military, naval or air forces; or 3.by an agent of any such government, power, authority or forces; (f)any weapon of war employing nuclear fission, fusion or other radioactive force, whether in time of peace or war; or (g)insurrection, rebellion, revolution, civil war, usurped power or action taken by governmental authority in hindering, combating or defending against such an occurrence, seizure or destruction under quarantine or customs regulations, confiscation by order of any government or public authority, or risks of contraband or illegal transportation or trade. Special Hazard Loss Coverage Amount:With respect to the first Distribution Date, $5,470,013.With respect to any Distribution Date after the first Distribution Date, the lesser of (a) the greatest of (i) 1% of the aggregate of the principal balances of the Mortgage Loans, (ii) twice the principal balance of the largest Mortgage Loan and (iii) the aggregate of the principal balances of all Mortgage Loans secured by Mortgaged Properties located in the single California postal zip code area having the highest aggregate principal balance of any such zip code area and (b) the Special Hazard Loss Coverage Amount as of the Closing Date less the amount, if any, of Special Hazard Losses allocated to the Certificates since the Closing Date.All principal balances for the purpose of this definition will be calculated as of the first day of the calendar month preceding the month of such Distribution Date after giving effect to Scheduled Payments on the Mortgage Loans then due, whether or not paid. Special Hazard Mortgage Loan:A Liquidated Mortgage Loan as to which a Special Hazard Loss has occurred. Startup Day:The Closing Date. Stated Principal Balance:As to any Mortgage Loan and Due Date, the unpaid principal balance of such Mortgage Loan as of such Due Date, as specified in the amortization schedule at the time relating thereto (before any adjustment to such amortization schedule by reason of any moratorium or similar waiver or grace period) after giving effect to the sum of: (i) the payment of principal due on such Due Date and irrespective of any delinquency in payment by the related Mortgagor and (ii) any Liquidation Proceeds allocable to principal received in the prior calendar month and Principal Prepayments received through the last day of the Prepayment Period in which the Due Date occurs, in each case with respect to such Mortgage Loan. Subcontractor:Any vendor, subcontractor or other Person that is not responsible for the overall servicing (as “servicing” is commonly understood by participants in the mortgage-backed securities market) of Mortgage Loans but performs one or more discrete functions identified in Item 1122(d) of Regulation AB with respect to the Mortgage Loans under the direction or authority of the Servicer or the Trustee, as the case may be. Subordinated Certificates:As specified in the Preliminary Statement. Subordinated Percentage:As to any Collateral Allocation Group and Distribution Date on or prior to the second Senior Termination Date, 100% minus the Senior Percentage for the Senior Certificate Group relating to such Collateral Allocation Group for such Distribution Date.As to any Distribution Date after the second Senior Termination Date, 100% minus the Senior Percentage for such Distribution Date. 37 Subordinated Prepayment Percentage:As to any Distribution Date, 100% minus the Senior Prepayment Percentage for such Distribution Date. Subordinated Principal Distribution Amount:As to any Distribution Date and Collateral Allocation Group, the sum of: (i) the related Subordinated Percentage of the applicable Non-PO Percentage of all amounts described in subclauses (a) through (d) of clause (i) of the definition of Non-PO Formula Principal Amount for that Collateral Allocation Group and Distribution Date, (ii) with respect to any Mortgage Loan that became a Liquidated Mortgage Loan during the calendar month preceding the month of such Distribution Date, the amount of Liquidation Proceeds allocable to principal received with respect thereto remaining after application thereof pursuant to clause (ii) of the definition of Senior Principal Distribution Amount for that Collateral Allocation Group, up to the Subordinated Percentage of the applicable Non-PO Percentage of the related Applicable Fraction of the Stated Principal Balance of the Mortgage Loans, (iii) the Subordinated Prepayment Percentage of the applicable Non-PO Percentage of the amounts described in subclause (f) of clause (i) of the definition of Non-PO Formula Principal Amount for that Collateral Allocation Group and Distribution Date, and (iv) the Subordinated Prepayment Percentage of any Subsequent Recoveries described in clause (ii) of the definition of Non-PO Formula Principal Amount for that Collateral Allocation Group and Distribution Date, reduced by the amount of any payments in respect of Class PO Deferred Amounts on the Distribution Date; provided, however, that on any Distribution Date after the second Senior Termination Date, the Subordinated Principal Distribution Amount will not be calculated by Collateral Allocation Group but will equal the amount calculated pursuant to the applicable formula set forth above based on the applicable Subordinated Percentage and Subordinated Prepayment Percentage for the Subordinated Certificates for such Distribution Date with respect to all of the Mortgage Loans as opposed to the Mortgage Loans only in the related Collateral Allocation Group. Subsequent Recoveries:As to any Distribution Date, with respect to a Liquidated Mortgage Loan that resulted in a Realized Loss in a prior calendar month, unexpected amounts received by the Servicer (net of any related expenses permitted to be reimbursed pursuant to Section 3.09) specifically related to such Liquidated Mortgage Loan. Substitute Mortgage Loan:A Mortgage Loan substituted by the Seller for a Deleted Mortgage Loan that must, on the date of substitution, as confirmed in a Request for Release, substantially in the form of Exhibit M, (i)have a Stated Principal Balance, after deduction of the principal portion of the Scheduled Payment due in the month of substitution, not in excess of, and not more than 10% less than, the Stated Principal Balance of the Deleted Mortgage Loan (unless the amount of any shortfall is deposited by the Seller in the Certificate Account and held for distribution to the Certificateholders on the related Distribution Date); (ii)have a Mortgage Rate no lower than and not more than 1% per annum higher than the Deleted Mortgage Loan; (iii)have a Loan-to-Value Ratio no higher than that of the Deleted Mortgage Loan; (iv)have a remaining term to maturity not more than one year greater than (and not more than one year less than) that of the Deleted Mortgage Loan, provided that Substitute Mortgage Loan with a remaining term to maturity greater than that of the Deleted Mortgage Loan may not exceed 5% of the Cut-off Date Pool Principal Balance; 38 (v)not be a Cooperative Loan unless the Deleted Mortgage Loan was a Cooperative Loan; and (vi)comply with each representation and warranty in Section 2.03. Substitution Adjustment Amount:As defined in Section 2.03. Suspension Notification: Notification to the Commission of the suspension of the Trust Fund’s obligation to file reports pursuant to Section 15(d) of the Exchange Act. Targeted Balance:Not applicable. Targeted Principal Classes:As specified in the Preliminary Statement. Transaction Documents:This Agreement and any other document or agreement entered into in connection with the Trust Fund, the Certificates or the Mortgage Loans. Transfer: Any direct or indirect transfer or sale of any Ownership Interest in a Residual Certificate. Transfer Payment Made:As defined in Section 4.03. Transfer Payment Received:As defined in Section 4.03. Trust Fund:The corpus of the trust created under this Agreement consisting of (i)the Mortgage Loans and all interest and principal received on them after the Cut-off Date, other than amounts due on the Mortgage Loans by the Cut-off Date; (ii)the Certificate Account, the Distribution Account and all amounts deposited therein pursuant to this Agreement (including amounts received from the Depositor on the Closing Date that will be deposited by the Servicer in the Certificate Account pursuant to Section 2.01); (iii)property that secured a Mortgage Loan and has been acquired by foreclosure, deed-in-lieu of foreclosure, or otherwise; (iv)the right to collect any amounts under any mortgage insurance policies covering any Mortgage Loan and any collections received under any mortgage insurance policies covering any Mortgage Loan; and (v)all proceeds of the conversion, voluntary or involuntary, of any of the foregoing. Trustee:Deutsche Bank National Trust Company and its successors and, if a successor trustee is appointed under this Agreement, the successor. Trustee Fee:The fee payable to the Trustee on each Distribution Date for its services as Trustee hereunder, in an amount equal to one-twelfth of the Trustee Fee Rate multiplied by the aggregate Stated Principal Balance of the Mortgage Loans as of the Due Date in the month preceding the monthof such Distribution Date (after giving effect to Principal Prepayments in the Prepayment Period related to that prior Due Date). Trustee Fee Rate:0.0065% per annum. 39 The terms “United States,” “State,” and “International Organization” have the meanings in section 7701 of the Code or successor provisions.A corporation will not be treated as an instrumentality of the United States or of any State or political subdivision thereof for these purposes if all of its activities are subject to tax and, with the exception of the Federal Home Loan Mortgage Corporation, a majority of its board of directors is not selected by such government unit. UCC:The Uniform Commercial Code for the State of New York. Undercollateralized Group:As defined in Section 4.03. Underwriter’s Exemption:Prohibited Transaction Exemption 2002-41, 67 Fed.Reg.54487 (2002) (or any successor thereto), or any substantially similar administrative exemption granted by the U.S. Department of Labor. United States Person or U.S. Person: (i)A citizen or resident of the United States; (ii)a corporation (or entity treated as a corporation for tax purposes) created or organized in the United States or under the laws of the United States or of any state thereof, including, for this purpose, the District of Columbia; (iii)a partnership (or entity treated as a partnership for tax purposes) organized in the United States or under the laws of the United States or of any state thereof, including, for this purpose, the District of Columbia (unless provided otherwise by future Treasury regulations); (iv)an estate whose income is includible in gross income for United States income tax purposes regardless of its source; or (v)a trust, if a court within the United States is able to exercise primary supervision over the administration of the trust and one or more U.S. Persons have authority to control all substantial decisions of the trust.Notwithstanding the last clause of the preceding sentence, to the extent provided in Treasury regulations, certain trusts in existence on August 20, 1996, and treated as U.S. Persons before that date, may elect to continue to be U.S. Persons. U.S.A. Patriot Act: The Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001. Voting Rights: The portion of the voting rights of all of the Certificates that is allocated to any Certificate.As of any date of determination, (a) 1% of all Voting Rights shall be allocated to each Class of Notional Amount Certificates (the Voting Rights to be allocated among the holders of Certificates of each Class in accordance with their respective Percentage Interests), (b) 1% of all Voting Rights shall be allocated to the Holder of the Class A-R Certificates and (c) the remaining Voting Rights shall be allocated among Holders of the remaining Classes of Offered Certificates in proportion to the Certificate Balances of the respective Certificates on the date. Section 1.02Rules of Construction. Except as otherwise expressly provided in this Agreement or unless the context clearly requires otherwise 40 (a)References to designated articles, sections, subsections, exhibits, and other subdivisions of this Agreement, such as “Section 6.12 (a),” refer to the designated article, section, subsection, exhibit, or other subdivision of this Agreement as a whole and to all subdivisions of the designated article, section, subsection, exhibit, or other subdivision.The words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar import refer to this Agreement as a whole and not to any particular article, section, exhibit, or other subdivision of this Agreement. (b)Any term that relates to a document or a statute, rule, or regulation includes any amendments, modifications, supplements, or any other changes that may have occurred since the document, statute, rule, or regulation came into being, including changes that occur after the date of this Agreement. (c)Any party may execute any of the requirements under this Agreement either directly or through others, and the right to cause something to be done rather than doing it directly shall be implicit in every requirement under this Agreement.Unless a provision is restricted as to time or limited as to frequency, all provisions under this Agreement are implicitly available and things may happen from time to time. (d)The term “including” and all its variations mean “including but not limited to.” Except when used in conjunction with the word “either,” the word “or” is always used inclusively (for example, the phrase “A or B” means “A or B or both,” not “either A or B but not both”). (e)A reference to “a [thing]” or “any [of a thing]” does not imply the existence or occurrence of the thing referred to even though not followed by “if any,” and “any [of a thing]” is any of it.A reference to the plural of anything as to which there could be either one or more than one does not imply the existence of more than one (for instance, the phrase “the obligors on a note” means “the obligor or obligors on a note”).“Until [something occurs]” does not imply that it must occur, and will not be modified by the word “unless.” The word “due” and the word “payable” are each used in the sense that the stated time for payment has passed.The word “accrued” is used in its accounting sense, i.e., an amount paid is no longer accrued.In the calculation of amounts of things, differences and sums may generally result in negative numbers, but when the calculation of the excess of one thing over another results in zero or a negative number, the calculation is disregarded and an “excess” does not exist.Portions of things may be expressed as fractions or percentages interchangeably. (f)All accounting terms used in an accounting context and not otherwise defined, and accounting terms partly defined in this Agreement, to the extent not completely defined, shall be construed in accordance with generally accepted accounting principles.To the extent that the definitions of accounting terms in this Agreement are inconsistent with their meanings under generally accepted accounting principles, the definitions contained in this Agreement shall control.Capitalized terms used in this Agreement without definition that are defined in the Uniform Commercial Code are used in this Agreement as defined in the Uniform Commercial Code. (g)In the computation of a period of time from a specified date to a later specified date or an open-ended period, the words “from” and “beginning” mean “from and including,” the word “after” means “from but excluding,” the words “to” and “until” mean “to but excluding,” and the word “through” means “to and including.” Likewise, in setting deadlines or other periods, “by” means “by.” The words “preceding,” “following,” and words of similar import, mean immediately preceding or following.References to a month or a year refer to calendar months and calendar years. (h)Any reference to the enforceability of any agreement against a party means that it is enforceable, subject as to enforcement against the party, to applicable bankruptcy, insolvency, 41 reorganization, and other similar laws of general applicability relating to or affecting creditors’ rights and to general equity principles. 42 ARTICLE TWO CONVEYANCE OF MORTGAGE LOANS; REPRESENTATIONS AND WARRANTIES Section 2.01Conveyance of Mortgage Loans. (a)The Seller, concurrently with the execution and delivery of this Agreement, hereby transfers to the Depositor, without recourse, all the interest of the Seller in each Mortgage Loan, including all interest and principal received or receivable by the Seller on each Mortgage Loan after the Cut-off Date and all interest and principal payments on each Mortgage Loan received before the Cut-off Date for installments of interest and principal due after the Cut-off Date but not including payments of principal and interest due by the Cut-off Date. By the Closing Date, the Seller shall deliver to the Depositor or, at the Depositor's direction, to the Trustee or other designee of the Depositor, the Mortgage File for eachMortgage Loan listed in the Mortgage Loan Schedule (except that, in the case of Mortgage Loans that are Delay Delivery Mortgage Loans, such delivery may take place within five Business Days of the Closing Date) as of the Closing Date.The delivery of the Mortgage Files shall be made against payment by the Depositor of the purchase price, previously agreed to by the Seller and Depositor, for the Mortgage Loans.With respect to any Mortgage Loan that does not have a first payment date on or before the Due Date in the month of the first Distribution Date, the Seller shall deposit into the Distribution Account on the first Distribution Account Deposit Date an amount equal to one month’s interest at the related Adjusted Mortgage Rate on the Cut-off Date Principal Balance of such Mortgage Loan.On the Closing Date, the Depositor shall deposit $100 into the Certificate Account for the benefit of the Class P Certificates. (b)The Depositor, concurrently with the execution and delivery of this Agreement, hereby transfers to the Trustee for the benefit of the Certificateholders, without recourse, all the interest of the Depositor in the Trust Fund, together with the Depositor’s right to require the Seller to cure any breach of a representation or warranty made in this Agreement by the Seller or to repurchase or substitute for any affected Mortgage Loan in accordance with this Agreement. (c)In connection with the transfer and assignment of each Mortgage Loan, the Depositor has delivered (or, in the case of the Delay Delivery Mortgage Loans, will deliver to the Trustee within the time periods specified in the definition of Delay Delivery Mortgage Loans), for the benefit of the Certificateholders the following documents or instruments with respect to each Mortgage Loan so assigned: (i)The original Mortgage Note, endorsed by manual or facsimile signature in blank in the following form: “Pay to the order of without recourse,” with all intervening endorsements showing a complete chain of endorsement from the originator to the Person endorsing the Mortgage Note (each endorsement being sufficient to transfer all interest of the party so endorsing, as noteholder or assignee thereof, in that Mortgage Note) or a lost note affidavit for any Lost Mortgage Note from the Seller stating that the original Mortgage Note was lost or destroyed, together with a copy of the Mortgage Note; (ii)Except as provided below and for each Mortgage Loan that is not a MERS Mortgage Loan, the original recorded Mortgage or a copy of such Mortgage certified by the Seller as being a true and complete copy of the Mortgage (or, in the case of a Mortgage for which the related Mortgaged Property is located in the Commonwealth of Puerto Rico, a true copy of the Mortgage certified as such by the applicable notary) and in the case of each MERS Mortgage Loan, the original Mortgage, noting the presence of the MIN of the Mortgage Loan and either language indicating that the Mortgage Loan is a MOM Loan if the Mortgage Loan is a MOM 43 Loan or if the Mortgage Loan was not a MOM Loan at origination, the original Mortgage and the assignment thereof to MERS, with evidence of recording indicated thereon, or a copy of the Mortgage certified by the public recording office in which such Mortgage has been recorded; (iii)In the case of a Mortgage Loan that is not a MERS Mortgage Loan, a duly executed assignment of the Mortgage (which may be included in a blanket assignment or assignments), together with, except as provided below, all interim recorded assignments of the mortgage (each assignment, when duly and validly completed, to be in recordable form and sufficient to effect the assignment of and transfer to its assignee of the Mortgage to which the assignment relates).If the related Mortgage has not been returned from the applicable public recording office, the assignment of the Mortgage may exclude the information to be provided by the recording office.The assignment of Mortgage need not be delivered in the case of a Mortgage for which the related Mortgage Property is located in the Commonwealth of Puerto Rico; (iv)The original or copies of each assumption, modification, written assurance, or substitution agreement; (v) Except as provided below, the original or duplicate original lender’s title policy and all its riders; (vi)The originals of the following documents for each Cooperative Loan: (A) the Co-op Shares, together with a stock power in blank; (B) the executed Security Agreement; (C) the executed Proprietary Lease; (D) the executed Recognition Agreement; (E) the executed UCC-1 financing statement that has been filed in all places required to perfect the Seller’s interest in the Co-op Shares and the Proprietary Lease with evidence of recording on it; and (F) executed UCC-3 financing statements or other appropriate UCC financing statements required by state law, evidencing a complete and unbroken line from the mortgagee to the Trustee with evidence of recording thereon (or in a form suitable for recordation). In addition, in connection with the assignment of any MERS Mortgage Loan, the Seller agrees that it will cause, at the Seller’s expense, the MERS® System to indicate that the Mortgage Loans sold by the Seller to the Depositor have been assigned by the Seller to the Trustee in accordance with this Agreement for the benefit of the Certificateholders by including (or deleting, in the case of Mortgage Loans that are repurchased in accordance with this Agreement) in such computer files the information required by the MERS® System to identify the series of the Certificates issued in connection with such Mortgage Loans.The Seller further agrees that it will not, and will not permit the Servicer to, and the Servicer agrees that it will not, alter the information referenced in this paragraph with respect to any Mortgage Loan sold by the Seller to the Depositor during the term of this Agreement unless and until such Mortgage Loan is repurchased in accordance with the terms of this Agreement. 44 In the event that in connection with any Mortgage Loan that is not a MERS Mortgage Loan the Depositor cannot deliver (a) the original recorded Mortgage, (b) all interim recorded assignments or (c) the lender’s title policy (together with all riders thereto) satisfying the requirements of clause (ii), (iii) or (v) above, respectively, concurrently with the execution and delivery of this Agreement because such document or documents have not been returned from the applicable public recording office in the case of clause (ii) or (iii) above, or because the title policy has not been delivered to either the Servicer or the Depositor by the applicable title insurer in the case of clause (v) above, then the Depositor shall promptly deliver to the Trustee, in the case of clause (ii) or (iii) above, the original Mortgage or the interim assignment, as the case may be, with evidence of recording indicated on when it is received from the public recording office, or a copy of it, certified, if appropriate, by the relevant recording office and in the case of clause (v) above, the original or a copy of a written commitment or interim binder or preliminary report of title issued by the title insurance or escrow company, with the original or duplicate copy thereof to be delivered to the Trustee upon receipt thereof.The delivery of the original Mortgage Loan and each interim assignment or a copy of them, certified, if appropriate, by the relevant recording office, shall not be made later than one year following the Closing Date, or, in the case of clause (v) above, later than 120 days following the Closing Date.If the Depositor is unable to deliver each Mortgage by that date and each interim assignment because any documents have not been returned by the appropriate recording office, or, in the case of each interim assignment, because the related Mortgage has not been returned by the appropriate recording office, the Depositor shall deliver the documents to the Trustee as promptly as possible upon their receipt and, in any event, within 720 days following the Closing Date. The Depositor shall forward to the Trustee (a) from time to time additional original documents evidencing an assumption or modification of a Mortgage Loan and (b) any other documents required to be delivered by the Depositor or the Servicer to the Trustee.If the original Mortgage is not delivered and in connection with the payment in full of the related Mortgage Loan the public recording office requires the presentation of a “lost instruments affidavit and indemnity” or any equivalent document, because only a copy of the Mortgage can be delivered with the instrument of satisfaction or reconveyance, the Servicer shall execute and deliver the required document to the public recording office.If a public recording office retains the original recorded Mortgage or if a Mortgage is lost after recordation in a public recording office, the Seller shall deliver to the Trustee a copy of the Mortgage certified by the public recording office to be a true and complete copy of the original recorded Mortgage. As promptly as practicable after any transfer of a Mortgage Loan under this Agreement, and in any event within thirty days after the transfer, the Trustee shall (i) affix the Trustee’s name to each assignment of Mortgage, as its assignee, and (ii) cause to be delivered for recording in the appropriate public office for real property records the assignments of the Mortgages to the Trustee, except that, if the Trustee has not received the information required to deliver any assignment of a Mortgage for recording, the Trustee shall deliver it as soon as practicable after receipt of the needed information and in any event within thirty days. If any Mortgage Loans have been prepaid in full as of the Closing Date, the Depositor, in lieu of delivering the above documents to the Trustee, will deposit in the Certificate Account the portion of the prepayment that is required to be deposited in the Certificate Account pursuant to Section 3.06. Notwithstanding anything to the contrary in this Agreement, within five Business Days after the Closing Date, the Seller shall either (x)deliver to the Trustee the Mortgage File as required pursuant to this Section 2.01 for each Delay Delivery Mortgage Loan or 45 (y)(A) repurchase the Delay Delivery Mortgage Loan or (B) substitute the Substitute Mortgage Loan for a Delay Delivery Mortgage Loan, which repurchase or substitution shall be accomplished in the manner and subject to the conditions in Section 2.03 (treating each such Delay Delivery Mortgage Loan as a Deleted Mortgage Loan for purposes of such Section 2.03); provided, however, that if the Seller fails to deliver a Mortgage File for any Delay Delivery Mortgage Loan within the period specified herein, the Seller shall use its best reasonable efforts to effect a substitution, rather than a repurchase of, such Deleted Mortgage Loan and provided further that the cure period provided for in Section 2.02 or in Section 2.03 shall not apply to the initial delivery of the Mortgage File for such Delay Delivery Mortgage Loan, but rather the Seller shall have five (5) Business Days to cure such failure to deliver.At the end of such period, the Trustee shall send a Delay Delivery Certification for the Delay Delivery Mortgage Loans delivered during such period in accordance with the provisions of Section 2.02. (d)Notwithstanding the foregoing, however, the assignments of Mortgage shall not be required to be submitted for recording (except with respect to any Mortgage Loan secured by Mortgaged Property located in Maryland) unless such failure to record would, as certified to the Trustee in writing by the Servicer, result in a withdrawal or a downgrading by any Rating Agency of the rating on any Class of Certificates; provided, however, that each assignment of Mortgage shall be submitted for recording by the Seller (at the direction of the Servicer) in the manner described above, at no expense to the Trust Fund or the Trustee, upon the earliest to occur of: (i) reasonable direction by the Holders of Certificates entitled to at least 25% of the Voting Rights, (ii) the occurrence of a bankruptcy, insolvency or foreclosure relating to the Seller, (iii) the occurrence of a servicing transfer as described in Section 7.02 and (iv) if the Seller is not the Servicer and with respect to any one assignment or Mortgage, the occurrence of a bankruptcy, insolvency or foreclosure relating to the Mortgagor under the related Mortgage.Notwithstanding the foregoing, if the Seller is unable to pay the cost of recording the assignments of Mortgage, such expense shall be paid by the Trustee and shall be reimbursable out of the Distribution Account. (e)The Seller agrees to treat the transfer of the Mortgage Loans to the Depositor as a sale for all tax, accounting, and regulatory purposes. (f)The Trust Fund does not intend to acquire or hold any Mortgage Loan that would violate the representations made by the Seller set forth in clause (28) of Schedule III. Section 2.02Acceptance by the Trustee of the Mortgage Loans. The Trustee acknowledges receipt of the documents identified in the Initial Certification in the form of Exhibit G-1, and declares that it holds and will hold such documents and the other documents delivered to it constituting the Mortgage Files for the Mortgage Loans, and that it holds or will hold such other assets as are included in the Trust Fund, in trust for the exclusive use and benefit of all present and future Certificateholders. The Trustee acknowledges that it will maintain possession of the related Mortgage Notes in the State of California, unless otherwise permitted by the Rating Agencies.The Trustee agrees to execute and deliver on the Closing Date to the Depositor, the Servicer and the Seller an Initial Certification in the form of Exhibit G-1.Based on its review and examination, and only as to the documents identified in such Initial Certification, the Trustee acknowledges that such documents appear regular on their face and relate to such Mortgage Loans.The Trustee shall be under no duty or obligation to inspect, review or examine said documents, instruments, certificates or other papers to determine that the same are genuine, 46 enforceable or appropriate for the represented purpose or that they have actually been recorded in the real estate records or that they are other than what they purport to be on their face. By the thirtieth day after the Closing Date (or if that day is not a Business Day, the succeeding Business Day), the Trustee shall deliver to the Depositor, the Servicer, and the Seller a Delay Delivery Certification with respect to the Mortgage Loans substantially in the form of Exhibit G-2, with any applicable exceptions noted thereon. By the ninetieth day after the Closing Date (or if that day is not a Business Day, the succeeding Business Day), the Trustee shall deliver to the Depositor, the Servicer and the Seller a Final Certification with respect to the Mortgage Loans in the form of Exhibit H, with any applicable exceptions noted thereon. If, in the course of its review, the Trustee finds any document constituting a part of a Mortgage File that does not meet the requirements of Section 2.01, the Trustee shall list such as an exception in the Final Certification.The Trustee shall not make any determination as to whether (i) any endorsement is sufficient to transfer all interest of the party so endorsing, as noteholder or assignee thereof, in that Mortgage Note or (ii) any assignment is in recordable form or is sufficient to effect the assignment of and transfer to the assignee thereof under the mortgage to which the assignment relates.The Seller shall promptly correct any defect that materially and adversely affects the interests of the Certificateholders within 90 days from the date it was so notified of the defect and, if the Seller does not correct the defect within that period, the Seller shall either (a) substitute for the related Mortgage Loan a Substitute Mortgage Loan, which substitution shall be accomplished in the pursuant Section 2.03, or (b) purchase the Mortgage Loan at its Purchase Price from the Trustee within 90 days from the date the Seller was notified of the defect in writing. If a substitution or purchase of a Mortgage Loan pursuant to this provision is required because of a delay in delivery of any documents by the appropriate recording office, or there is a dispute between either the Servicer or the Seller and the Trustee over the location or status of the recorded document, then the substitution or purchase shall occur within 720 days from the Closing Date.In no other case may a substitution or purchase occur more than 540 days from the Closing Date. Any substitution shall not be effected before the delivery to the Trustee of the Opinion of Counsel, if required by Section 2.05, and any substitution shall not be effected before the additional delivery to the Trustee of a Request for Release substantially in the form of Exhibit N.No substitution is permitted to be made in any calendar month after the Determination Date for the month. The Purchase Price for any Mortgage Loan shall be deposited by the Seller in the Certificate Account by the Distribution Account Deposit Date for the Distribution Date in the month following the month of repurchase and, upon receipt of the deposit and certification with respect thereto in the form of Exhibit N, the Trustee shall release the related Mortgage File to the Seller and shall execute and deliver at the Seller’s request any instruments of transfer or assignment prepared by the Seller, in each case without recourse, necessary to vest in the Seller, or a designee, the Trustee’s interest in any Mortgage Loan released pursuant hereto. If pursuant to the foregoing provisions the Seller repurchases a Mortgage Loan that is a MERS Mortgage Loan, the Servicer shall either (i) cause MERS to execute and deliver an assignment of the Mortgage in recordable form to transfer the Mortgage from MERS to the Seller and shall cause such Mortgage to be removed from registration on the MERS® System in accordance with MERS’ rules and regulations or (ii) cause MERS to designate on the MERS® System the Seller as the beneficial holder of such Mortgage Loan. 47 The Trustee shall retain possession and custody of each Mortgage File in accordance with and subject to the terms and conditions set forth herein.The Servicer shall promptly deliver to the Trustee, upon the execution or receipt thereof, the originals of any other documents or instruments constituting the Mortgage File that come into the possession of the Servicer from time to time. The obligation of the Seller to substitute for or to purchase any Mortgage Loan that does not meet the requirements of Section 2.01 shall constitute the sole remedy respecting the defect available to the Trustee, the Depositor, and any Certificateholder against the Seller. Section 2.03Representations, Warranties, and Covenants of the Seller and the Servicer. (a)IndyMac, in its capacities as Seller and Servicer, makes the representations and warranties in Schedule II, and by this reference incorporated in this Agreement, to the Depositor and the Trustee, as of the Closing Date. (b)The Seller, in its capacity as Seller, makes the representations and warranties in Schedule III, and by this reference incorporated in this Agreement, to the Depositor and the Trustee, as of the Closing Date, or if so specified in Schedule III, as of the Cut-off Date. (c)Upon discovery by any of the parties hereto of a breach of the representations or warranties made pursuant to Section 2.03(b) that materially and adversely affects the interests of the Certificateholders in any Mortgage Loan, the party discovering such breach shall give prompt notice thereof to the other parties.Any breach of the representation or warranty made pursuant to clauses (28) and (32) of Schedule III shall be deemed to materially and adversely affect the interests of the Certificateholders in the related Mortgage Loan.The Seller covenants that within 90 days of the earlier of its discovery or its receipt of written notice from any party of a breach of any representation or warranty made pursuant to Section 2.03(b) which materially and adversely affects the interests of the Certificateholders in any Mortgage Loan, it shall cure such breach in all material respects, and if such breach is not so cured, shall, (i) if the 90-day period expires before the second anniversary of the Closing Date, remove the Mortgage Loan (a “Deleted Mortgage Loan”) from the Trust Fund and substitute in its place a Substitute Mortgage Loan, in accordance with this Section 2.03; or (ii) repurchase the affected Mortgage Loan or Mortgage Loans from the Trustee at the Purchase Price in the manner set forth below.Any substitution pursuant to (i) above shall not be effected before the delivery to the Trustee of the Opinion of Counsel, if required by Section 2.05, and a Request for Release substantially in the form of Exhibit N, and the Mortgage File for any Substitute Mortgage Loan.The Seller shall promptly reimburse the Servicer and the Trustee for any expenses reasonably incurred by the Servicer or the Trustee in respect of enforcing the remedies for the breach. With respect to any Substitute Mortgage Loan or Loans, the Seller shall deliver to the Trustee for the benefit of the Certificateholders the Mortgage Note, the Mortgage, the related assignment of the Mortgage, and such other documents and agreements as are required by Section 2.01, with the Mortgage Note endorsed and the Mortgage assigned as required by Section 2.01.No substitution is permitted to be made in any calendar month after the Determination Date for such month.Scheduled Payments due with respect to Substitute Mortgage Loans in the month of substitution shall not be part of the Trust Fund and will be retained by the Seller on the next succeeding Distribution Date.For the month of substitution, distributions to Certificateholders will include the monthly payment due on any Deleted Mortgage Loan for such month and thereafter the Seller shall be entitled to retain all amounts received in respect of such Deleted Mortgage Loan. The Servicer shall amend the Mortgage Loan Schedule for the benefit of the Certificateholders to reflect the removal of the Deleted Mortgage Loan and the substitution of the Substitute Mortgage Loans 48 and the Servicer shall deliver the amended Mortgage Loan Schedule to the Trustee.Upon the substitution, the Substitute Mortgage Loans shall be subject to this Agreement in all respects, and the Seller shall be deemed to have made with respect to the Substitute Mortgage Loans, as of the date of substitution, the representations and warranties made pursuant to Section 2.03(b) with respect to the Mortgage Loan.Upon any substitution and the deposit to the Certificate Account of the amount required to be deposited therein in connection with the substitution as described in the following paragraph, the Trustee shall release the Mortgage File held for the benefit of the Certificateholders relating to the Deleted Mortgage Loan to the Seller and shall execute and deliver at the Seller’s direction such instruments of transfer or assignment prepared by the Seller, in each case without recourse, as shall be necessary to vest title in the Seller, or its designee, the Trustee’s interest in any Deleted Mortgage Loan substituted for pursuant to this Section 2.03. For any month in which the Seller substitutes one or more Substitute Mortgage Loans for one or more Deleted Mortgage Loans, the Servicer will determine the amount (if any) by which the aggregate principal balance of all such Substitute Mortgage Loans as of the date of substitution is less than the aggregate Stated Principal Balance of all such Deleted Mortgage Loans (after application of the scheduled principal portion of the monthly payments due in the month of substitution).The amount of such shortage (the “Substitution Adjustment Amount”) plus, if the Seller is not the Servicer, an amount equal to the aggregate of any unreimbursed Advances and Servicer Advances with respect to such Deleted Mortgage Loans shall be deposited into the Certificate Account by the Seller by the Distribution Account Deposit Date for the Distribution Date in the month succeeding the calendar month during which the related Mortgage Loan became required to be purchased or replaced hereunder.If the Seller repurchases a Mortgage Loan, the Purchase Price therefor shall be deposited in the Certificate Account pursuant to Section 3.06 by the Distribution Account Deposit Date for the Distribution Date in the month following the month during which the Seller became obligated hereunder to repurchase or replace the Mortgage Loan and upon such deposit of the Purchase Price and receipt of a Request for Release in the form of Exhibit N, the Trustee shall release the related Mortgage File held for the benefit of the Certificateholders to such Person, and the Trustee shall execute and deliver at such Person’s direction such instruments of transfer or assignment prepared by such Person, in each case without recourse, as shall be necessary to transfer title from the Trustee.The obligation under this Agreement of any Person to cure, repurchase, or replace any Mortgage Loan as to which a breach has occurred and is continuing shall constitute the sole remedy against the Person respecting the breach available to Certificateholders, the Depositor, or the Trustee on their behalf. The representations and warranties made pursuant to this Section 2.03 shall survive delivery of the respective Mortgage Files to the Trustee for the benefit of the Certificateholders and shall not be waived by the Depositor. The Seller assigns to the Depositor and the Depositor assigns to the Trustee all rights the Seller might have under contracts with third parties relating to early payment defaults on the Mortgage Loans (“EPD Rights”) and the Servicer assumes any related duties as part of its servicing obligations.Consistent with the Servicing Standard, the Servicer shall attempt to enforce the EPD Rights.If the Servicer’s enforcement of the EPD Rights obligates the Servicer to sell a Mortgage Loan to a third party, the Servicer shall repurchase the Mortgage Loan at the Purchase Price and sell the Mortgage Loan to the third party, provided however, in no case shall the Servicer be obligated to repurchase a Mortgage Loan on account of EPD Rights unless and until the Servicer shall have previously received repurchase payment from a third party.The Servicer shall deposit into the Certificate Account all amounts received in connection with the enforcement of EPD Rights, not exceeding the Purchase Price, with respect to any Mortgage Loan.Any amounts received by the Servicerwith respect to a Mortgage Loan in excess of the Purchase Price shall be retained by the Servicer as additional servicing compensation.The Trustee, upon receipt of certification from the Servicer of the deposit of the Purchase Price in connection with a 49 repurchase of a Mortgage Loan and a Request for File Release from the Servicer, shall release or cause to be released to the purchaser of such Mortgage Loan the related Mortgage File and shall execute and deliver such instruments of transfer or assignment prepared by the purchaser of such Mortgage Loan, in each case without recourse, as shall be necessary to vest in the purchaser of such Mortgage Loan any Mortgage Loan released pursuant hereto and the purchaser of such Mortgage Loan shall succeed to all the Trustee’s right, title and interest in and to such Mortgage Loan and all security and documents related thereto.Such assignment shall be an assignment outright and not for security.The purchaser of such Mortgage Loan shall thereupon own such Mortgage Loan, and all security and documents, free of any further obligation to the Trustee or the Certificateholders with respect thereto. Section 2.04Representations and Warranties of the Depositor as to the Mortgage Loans. The Depositor represents and warrants to the Trustee with respect to each Mortgage Loan as of the date of this Agreement or such other date set forth in this Agreement that as of the Closing Date, and following the transfer of the Mortgage Loans to it by the Seller, the Depositor had good title to the Mortgage Loans and the Mortgage Notes were subject to no offsets, defenses, or counterclaims. The representations and warranties in this Section 2.04 shall survive delivery of the Mortgage Files to the Trustee.Upon discovery by the Depositor or the Trustee of any breach of any of the representations and warranties in this Section that materially and adversely affects the interest of the Certificateholders, the party discovering the breach shall give prompt written notice to the others and to each Rating Agency. Section 2.05Delivery of Opinion of Counsel in Connection with Substitutions. (a)Notwithstanding any contrary provision of this Agreement, no substitution pursuant to Section 2.02 or 2.03 shall be made more than 90 days after the Closing Date unless the Seller delivers to the Trustee an Opinion of Counsel, which Opinion of Counsel shall not be at the expense of either the Trustee or the Trust Fund, addressed to the Trustee, to the effect that such substitution will not (i) result in the imposition of the tax on “prohibited transactions” on the Trust Fund or contributions after the Startup Date, as defined in sections 860F(a)(2) and 860G(d) of the Code, respectively or (ii) cause any REMIC created under this Agreement to fail to qualify as a REMIC at any time that any Certificates are outstanding. (b)Upon discovery by the Depositor, the Seller, the Servicer or the Trustee that any Mortgage Loan does not constitute a “qualified mortgage” within the meaning of section 860G(a)(3) of the Code, the party discovering such fact shall promptly (and in any event within five Business Days of discovery) give written notice thereof to the other parties.In connection therewith, the Trustee shall require the Seller, at the Seller’s option, to either (i) substitute, if the conditions in Section 2.03(c) with respect to substitutions are satisfied, a Substitute Mortgage Loan for the affected Mortgage Loan, or (ii) repurchase the affected Mortgage Loan within 90 days of such discovery in the same manner as it would a Mortgage Loan for a breach of representation or warranty made pursuant to Section 2.03.The Trustee shall reconvey to the Seller the Mortgage Loan to be released pursuant hereto in the same manner, and on the same terms and conditions, as it would a Mortgage Loan repurchased for breach of a representation or warranty contained in Section 2.03. Section 2.06Execution and Delivery of Certificates. The Trustee acknowledges the transfer and assignment to it of the Trust Fund and, concurrently with such transfer and assignment, has executed and delivered to or upon the order of the Depositor, the Certificates in authorized denominations evidencing directly or indirectly the entire ownership of the 50 Trust Fund.The Trustee agrees to hold the Trust Fund and exercise the rights referred to above for the benefit of all present and future Holders of the Certificates. Section 2.07REMIC Matters. The Preliminary Statement sets forth the designations and “latest possible maturity date” for federal income tax purposes of all interests created under this Agreement.The “Startup Day” for purposes of the REMIC Provisions shall be the Closing Date.Each REMIC’s fiscal year shall be the calendar year. 51 ARTICLE THREE ADMINISTRATION AND SERVICING OF MORTGAGE LOANS Section 3.01Servicer to Service Mortgage Loans. For and on behalf of the Certificateholders, the Servicer shall service and administer the Mortgage Loans in accordance with this Agreement and the Servicing Standard. The Servicer shall not make or permit any modification, waiver, or amendment of any term of any Mortgage Loan that would cause any REMIC created under this Agreement to fail to qualify as a REMIC or result in the imposition of any tax under section 860F(a) or section 860G(d) of the Code. Without limiting the generality of the foregoing, the Servicer, in its own name or in the name of the Depositor and the Trustee, is hereby authorized and empowered by the Depositor and the Trustee, when the Servicer believes it appropriate in its reasonable judgment, to execute and deliver, on behalf of the Trustee, the Depositor, the Certificateholders, or any of them, any instruments of satisfaction or cancellation, or of partial or full release or discharge, and all other comparable instruments, with respect to the Mortgage Loans, and with respect to the Mortgaged Properties held for the benefit of the Certificateholders.The Servicer shall prepare and deliver to the Depositor or the Trustee any documents requiring execution and delivery by either or both of them appropriate to enable the Servicer to service and administer the Mortgage Loans to the extent that the Servicer is not permitted to execute and deliver such documents pursuant to the preceding sentence.Upon receipt of the documents, the Depositor or the Trustee shall execute the documents and deliver them to the Servicer. The Servicer further is authorized and empowered by the Trustee, on behalf of the Certificateholders and the Trustee, in its own name, when the Servicer believes it appropriate in its best judgment to register any Mortgage Loan on the MERS® System, or cause the removal from the registration of any Mortgage Loan on the MERS® System, to execute and deliver, on behalf of the Trustee and the Certificateholders or any of them, any and all instruments of assignment and other comparable instruments with respect to such assignment or re-recording of a Mortgage in the name of MERS, solely as nominee for the Trustee and its successors and assigns. In accordance with and to the extent of the Servicing Standard, the Servicer shall advance funds necessary to effect the payment of taxes and assessments on the Mortgaged Properties, which advances shall be reimbursable in the first instance from related collections from the Mortgagors pursuant to Section 3.07, and further as provided in Section 3.09.The costs incurred by the Servicer in effecting the timely payments of taxes and assessments on the Mortgaged Properties and related insurance premiums shall not, for the purpose of calculating monthly distributions to the Certificateholders, be added to the Stated Principal Balances of the related Mortgage Loans, notwithstanding that the Mortgage Loans so permit. Nothing in this Agreement to the contrary shall limit the Servicer from undertaking any legal action that it may deem appropriate with respect to the Mortgage Loans including, without limitation, any rights or causes of action arising out of the origination of the Mortgage Loans. 52 Section 3.02[Reserved]. Section 3.03Rights of the Depositor and the Trustee in Respect of the Servicer. The Depositor may, but is not obligated to, enforce the obligations of the Servicer under this Agreement and may, but is not obligated to, perform, or cause a designee to perform, any defaulted obligation of the Servicer under this Agreement and in connection with any such defaulted obligation to exercise the related rights of the Servicer under this Agreement; provided that the Servicer shall not be relieved of any of its obligations under this Agreement by virtue of such performance by the Depositor or its designee.Neither the Trustee nor the Depositor shall have any responsibility or liability for any action or failure to act by the Servicer nor shall the Trustee or the Depositor be obligated to supervise the performance of the Servicer under this Agreement or otherwise. Section 3.04[Reserved]. Section 3.05Trustee to Act as Servicer. If the Servicer for any reason is no longer the Servicer under this Agreement (including because of the occurrence or existence of an Event of Default or termination by the Depositor), the Trustee or its successor shall assume all of the rights and obligations of the Servicer under this Agreement arising thereafter (except that the Trustee shall not be (i)liable for losses of the Servicer pursuant to Section 3.10 or any acts or omissions of the predecessor Servicer hereunder, (ii) obligated to make Advances if it is prohibited from doing so by applicable law, (iii) obligated to effectuate repurchases or substitutions of Mortgage Loans hereunder, including repurchases or substitutions pursuant to Section 2.02 or 2.03, (iv) responsible for expenses of the Servicer pursuant to Section 2.03, or (v) deemed to have made any representations and warranties of the Servicer hereunder).Any assumption shall be subject to Section 7.02. Notwithstanding anything else in this Agreement to the contrary, in no event shall the Trustee be liable for any servicing fee or for any differential in the amount of the Servicing Fee paid under this Agreement and the amount necessary to induce any successor Servicer to act as successor Servicer under this Agreement and the transactions provided for in this Agreement. Section 3.06Collection of Mortgage Loan Payments; Certificate Account; Distribution Account. (a)In accordance with and to the extent of the Servicing Standard, the Servicer shall make reasonable efforts in accordance with the customary and usual standards of practice of prudent mortgage servicers to collect all payments called for under the Mortgage Loans to the extent the procedures are consistent with this Agreement and any related Required Insurance Policy.Consistent with the foregoing, the Servicer may in its discretion (i) subject to Section 3.20, waive any Late Payment Fee or, to the extent provided in Section 3.19, waive any Prepayment Charge in connection with the prepayment of a Mortgage Loan and (ii) extend the due dates for payments due on a Delinquent Mortgage Loan for a period not greater than 125 days.In connection with a Mortgage 53 Loan that is in default, or with respect to which default is reasonably foreseeable, the Servicer may, consistent with the Servicing Standard, waive, modify or vary any term of that Mortgage Loan (including modificationsthat change the Mortgage Rate, forgive the payment of principal or interest or extend the final maturity date of that Mortgage Loan ), accept payment from the related Mortgagor of an amount less than the Stated Principal Balance in final satisfaction of that Mortgage Loan, or consent to the postponement of strict compliance with any such term or otherwise grant indulgence to any Mortgagor if in the Servicer’s determination such waiver, modification, postponement or indulgence is not materially adverse to the interests of the Certificateholders (taking into account any estimated loss that might result absent such action) and is expected to minimize the loss on such Mortgage Loan; provided, however, the Servicer shall not initiate new lending to such Mortgagor through the Trust and cannot, except as provided in the immediately succeeding sentence, extend the maturity of any Mortgage Loan past the date on which the final payment is due on the latest maturing Mortgage Loan as of the Cut-off Date.With respect to no more than 5% of the Mortgage Loans (measured by aggregate Cut-off Date Principal Balance of the Mortgage Loans), the Servicer may extend the maturity of a Mortgage Loan past the date on which the final payment is due on the latest maturing Mortgage Loan as of the Cut-off Date, but in no event more than one year past such date. In the event of any such arrangement, the Servicer shall make Advances on the related Mortgage Loan in accordance with Section 4.01 during the scheduled period in accordance with the amortization schedule of the Mortgage Loan without modification thereof because of the arrangements.The Servicer shall not be required to institute or join in litigation with respect to collection of any payment (whether under a Mortgage, Mortgage Note, or otherwise or against any public or governmental authority with respect to a taking or condemnation) if it reasonably believes that enforcing the provision of the Mortgage or other instrument pursuant to which the payment is required is prohibited by applicable law.The Servicer shall not have the discretion to sell any Delinquent or defaulted Mortgage Loan. (b)[Reserved]. (c)[Reserved]. (d)The Servicer shall establish and maintain a Certificate Account into which the Servicer shall deposit within two Business Days of receipt or as otherwise specified in this Agreement, the following payments and collections received by it in respect of Mortgage Loans after the Cut-off Date (other than in respect of principal and interest due on the Mortgage Loans by the Cut-off Date) and the following amounts required to be deposited hereunder: (i)all payments on account of principal on the Mortgage Loans, including Principal Prepayments; (ii)all payments on account of interest on the Mortgage Loans, net of the Prepayment Interest Excess and the Servicing Fee; (iii)all Insurance Proceeds, Subsequent Recoveries and Liquidation Proceeds, other than proceeds to be applied to the restoration or repair of the Mortgaged Property or released to the Mortgagor in accordance with the Servicer’s normal servicing procedures; (iv)any amount required to be deposited by the Servicer pursuant to Section 3.06(f) in connection with any losses on Permitted Investments; (v)any amounts required to be deposited by the Servicer pursuant to Sections 3.10 and 3.12; 54 (vi)all Purchase Prices from the Servicer or Seller and all Substitution Adjustment Amounts; (vii)all Advances made by the Servicer pursuant to Section 4.01; (viii)any other amounts required to be deposited under this Agreement; and (ix)all Prepayment Charges collected and amounts payable by the Servicer for the waiver of such amounts. In addition, with respect to any Mortgage Loan that is subject to a buydown agreement, on each Due Date for the Mortgage Loan, in addition to the monthly payment remitted by the Mortgagor, the Servicer shall cause funds to be deposited into the Certificate Account in an amount required to cause an amount of interest to be paid with respect to the Mortgage Loan equal to the amount of interest that has accrued on the Mortgage Loan from the preceding Due Date at the Mortgage Rate net of the Servicing Fee Rate on that date. The foregoing requirements for remittance by the Servicer to the Certificate Account shall be exclusive, it being understood and agreed that, without limiting the generality of the foregoing, payments in the nature of assumption fees, if collected, need not be remitted by the Servicer.If the Servicer remits any amount not required to be remitted, it may at any time withdraw that amount from the Certificate Account, any provision in this Agreement to the contrary notwithstanding.The withdrawal or direction may be accomplished by delivering written notice of it to the Trustee or any other institution maintaining the Certificate Account that describes the amounts deposited in error in the Certificate Account.The Servicer shall maintain adequate records with respect to all withdrawals made pursuant to this Section 3.06.All funds deposited in the Certificate Account shall be held in trust for the Certificateholders until withdrawn in accordance with Section 3.09. (e)The Trustee shall establish and maintain the Distribution Account on behalf of the Certificateholders.The Trustee shall, promptly upon receipt, deposit in the Distribution Account and retain in the Distribution Account the following: (i)the aggregate amount remitted by the Servicer to the Trustee pursuant to Section 3.09(a); (ii)any amount deposited by the Servicer pursuant to Section 3.06(f) in connection with any losses on Permitted Investments; and (iii)any other amounts deposited under this Agreement that are required to be deposited in the Distribution Account. If the Servicer remits any amount not required to be remitted, it may at any time direct the Trustee in writing to withdraw that amount from the Distribution Account, any provision in this Agreement to the contrary notwithstanding.The direction may be accomplished by delivering an Officer’s Certificate to the Trustee that describes the amounts deposited in error in the Distribution Account.All funds deposited in the Distribution Account shall be held by the Trustee in trust for the Certificateholders until disbursed in accordance with this Agreement or withdrawn in accordance with Section 3.09.In no event shall the Trustee incur liability for withdrawals from the Distribution Account at the direction of the Servicer. 55 (f)Each institution at which the Certificate Account is maintained shall invest the funds in such account as directed in writing by the Servicer in Permitted Investments, which shall mature not later than the second Business Day preceding the related Distribution Account Deposit Date (except that if the Permitted Investment is an obligation of the institution that maintains the account, then the Permitted Investment shall mature not later than the Business Day preceding the Distribution Account Deposit Date) and which shall not be sold or disposed of before its maturity.The funds in the Distribution Account shall remain uninvested.All such Permitted Investments shall be made in the name of the Trustee, for the benefit of the Certificateholders.All income realized from any such investment of funds on deposit in the Certificate Account shall be for the benefit of the Servicer as servicing compensation and shall be remitted to it monthly as provided in this Agreement.The amount of any realized losses on Permitted Investments in the Certificate Account shall promptly be deposited by the Servicer in the Certificate Account.The Trustee shall not be liable for the amount of any loss incurred in respect of any investment or lack of investment of funds held in the Certificate Account and made in accordance with this Section 3.06. (g)[reserved]. (h)[reserved]. (i)The Servicer shall give notice to the Trustee, the Seller, each Rating Agency and the Depositor of any proposed change of the location of the Certificate Account not later than 30 days and not more than 45 days prior to any change of this Agreement.The Trustee shall give notice to the Servicer, the Seller, each Rating Agency and the Depositor of any proposed change of the location of the Distribution Account not later than 30 days and not more than 45 days prior to any change of this Agreement. (j)Upon a downgrade in the rating of an institution at which an Eligible Account is held below the required ratings set forth in the definition of Eligible Account, within 30 days of such downgrade, such account will be transferred to an account meeting the requirements of the definition of Eligible Account; provided, however, that this transfer requirement may be waived by the applicable Rating Agency. Section 3.07Collection of Taxes, Assessments and Similar Items; Escrow Accounts. (a)To the extent required by the related Mortgage Note and not violative of current law, the Servicer shall establish and maintain one or more accounts (each, an “Escrow Account”) and deposit and retain therein all collections from the Mortgagors (or advances) for the payment of taxes, assessments, hazard insurance premiums or comparable items for the account of the Mortgagors.Nothing herein shall require the Servicer to compel a Mortgagor to establish an Escrow Account in violation of applicable law. (b)Withdrawals of amounts so collected from the Escrow Accounts may be made only to effect timely payment of taxes, assessments, hazard insurance premiums, condominium or PUD association dues, or comparable items, to reimburse (without duplication) the Servicer out of related collections for any payments made pursuant to Section 3.01 (with respect to taxes and assessments and insurance premiums) and Section 3.10 (with respect to hazard insurance), to refund to any Mortgagors any sums determined to be overages, to pay interest, if required by law or the related Mortgage or Mortgage Note, to Mortgagors on balances in the Escrow Account or to clear and terminate the Escrow Account at the termination of this Agreement in accordance with Section 9.01.The Escrow Accounts shall not be a part of the Trust Fund. 56 (c)The Servicer shall advance any payments referred to in Section 3.07(a) that are not timely paid by the Mortgagors or advanced by the Servicer on the date when the tax, premium or other cost for which such payment is intended is due, but the Servicer shall be required so to advance only to the extent that such advances, in the good faith judgment of the Servicer, will be recoverable by the Servicer out of Insurance Proceeds, Liquidation Proceeds or otherwise. Section 3.08Access to Certain Documentation and Information Regarding the Mortgage Loans. The Servicer shall afford the Depositor and the Trustee reasonable access to all records and documentation regarding the Mortgage Loans and all accounts, insurance information and other matters relating to this Agreement, such access being afforded without charge, but only upon reasonable request and during normal business hours at the office designated by the Servicer. Upon reasonable advance notice in writing, the Servicer will provide to each Certificateholder or Certificate Owner that is a savings and loan association, bank, or insurance company certain reports and reasonable access to information and documentation regarding the Mortgage Loans sufficient to permit the Certificateholder or Certificate Owner to comply with applicable regulations of the OTS or other regulatory authorities with respect to investment in the Certificates.The Servicer shall be entitled to be reimbursed by each such Certificateholder or Certificate Owner for actual expenses incurred by the Servicer in providing the reports and access. Section 3.09Permitted Withdrawals from the Certificate Account and the Distribution Account. (a)The Servicer may (and, in the case of clause (ix) below, shall) from time to time make withdrawals from the Certificate Account for the following purposes: (i)to pay to the Servicer (to the extent not previously retained) the servicing compensation to which it is entitled pursuant to Section 3.15, and to pay to the Servicer, as additional servicing compensation, earnings on or investment income with respect to funds in or credited to the Certificate Account; (ii)to reimburse the Servicer or successor Servicer for the unreimbursed Advances made by it, such right of reimbursement pursuant to this subclause (ii) being limited to amounts received on the Mortgage Loans in respect of which the Advance was made; (iii)to reimburse the Servicer or successor Servicer for any Nonrecoverable Advance previously made by it; (iv)to reimburse the Servicer for Insured Expenses from the related Insurance Proceeds; (v)to reimburse the Servicer for (a) unreimbursed Servicing Advances, the Servicer’s right to reimbursement pursuant to this clause (a) with respect to any Mortgage Loan being limited to amounts received on the Mortgage Loans that represent late recoveries of the payments for which the advances were made pursuant to Section 3.01 or Section 3.07, (b) unreimbursed Servicing Advances made in respect of a Mortgage Loan for which such Servicing Advances are not recoverable from the Mortgagor and (c) for unpaid Servicing Fees as provided in Section 3.12; 57 (vi)to pay to the purchaser, with respect to each Mortgage Loan or property acquired in respect of such Mortgage Loan that has been purchased pursuant to Section 2.02, 2.03, or 3.12, all amounts received thereon after the date of such purchase; (vii)to reimburse the Seller, the Servicer, or the Depositor for expenses incurred by any of them and reimbursable pursuant to Section 6.03; (viii)to withdraw any amount deposited in the Certificate Account and not required to be deposited in the Certificate Account; (ix)by the Distribution Account Deposit Date, to withdraw (1) the Available Funds and the Trustee Fee for the Distribution Date, to the extent on deposit, (2) the Prepayment Charges on deposit and (3) the $100 held in trust for the Class P Certificates, and remit such amount to the Trustee for deposit in the Distribution Account; and (x)to clear and terminate the Certificate Account upon termination of this Agreement pursuant to Section 9.01. The Servicer shall keep and maintain separate accounting, on a Mortgage Loan by Mortgage Loan basis, to justify any withdrawal from the Certificate Account pursuant to subclauses (i), (ii), (iv), (v), and (vi).Before making any withdrawal from the Certificate Account pursuant to subclause (iii), the Servicer shall deliver to the Trustee an Officer’s Certificate of a Servicing Officer indicating the amount of any previous Advance determined by the Servicer to be a Nonrecoverable Advance and identifying the related Mortgage Loans and their respective portions of the Nonrecoverable Advance. In addition to the amounts remitted to the Trustee by the Servicer from the Certificate Account, by the Distribution Account Deposit Date, the Servicer shall remit all Late Payment Fees assessable and not waived pursuant to Section 3.20(a) to the Trustee for deposit into the Distribution Account. (b)The Trustee shall withdraw funds from the Distribution Account for distributions to Certificateholders in the manner specified in this Agreement (and to withhold from the amounts so withdrawn the amount of any taxes that it is authorized to withhold pursuant to the third paragraph of Section 8.11).In addition, the Trustee may from time to time make withdrawals from the Distribution Account for the following purposes: (i)to pay to itself the Trustee Fee for the related Distribution Date; (ii)to withdraw and return to the Servicer any amount deposited in the Distribution Account and not required to be deposited therein; and (iii)to clear and terminate the Distribution Account upon termination of the Agreement pursuant to Section 9.01. Section 3.10Maintenance of Hazard Insurance; Maintenance of Primary Insurance Policies. (a)The Servicer shall maintain, for each Mortgage Loan, hazard insurance with extended coverage in an amount that is at least equal to the lesser of (i)the maximum insurable value of the improvements securing the Mortgage Loan and 58 (ii)the greater of (y) the outstanding principal balance of the Mortgage Loan and (z) an amount such that the proceeds of the policy are sufficient to prevent the Mortgagor or the mortgagee from becoming a co-insurer. Each policy of standard hazard insurance shall contain, or have an accompanying endorsement that contains, a standard mortgagee clause.Any amounts collected under the policies (other than the amounts to be applied to the restoration or repair of the related Mortgaged Property or amounts released to the Mortgagor in accordance with the Servicer’s normal servicing procedures) shall be deposited in the Certificate Account.Any cost incurred in maintaining any insurance shall not, for the purpose of calculating monthly distributions to the Certificateholders or remittances to the Trustee for their benefit, be added to the principal balance of the Mortgage Loan, notwithstanding that the Mortgage Loan so permits.Such costs shall be recoverable by the Servicer out of late payments (other than Late Payment Fees) by the related Mortgagor or out of Liquidation Proceeds to the extent permitted by Section 3.09.No earthquake or other additional insurance is to be required of any Mortgagor or maintained on property acquired in respect of a Mortgage other than pursuant to any applicable laws and regulations in force that require additional insurance.If the Mortgaged Property is located at the time of origination of the Mortgage Loan in a federally designated special flood hazard area and the area is participating in the national flood insurance program, the Servicer shall maintain flood insurance for the Mortgage Loan.The flood insurance shall be in an amount equal to the least of (i) the original principal balance of the related Mortgage Loan, (ii) the replacement value of the improvements that are part of the Mortgaged Property, and (iii) the maximum amount of flood insurance available for the related Mortgaged Property under the national flood insurance program. If the Servicer obtains and maintains a blanket policy insuring against hazard losses on all of the Mortgage Loans, it shall have satisfied its obligations in the first sentence of this Section 3.10.The policy may contain a deductible clause on terms substantially equivalent to those commercially available and maintained by comparable servicers.If the policy contains a deductible clause and a policy complying with the first sentence of this Section 3.10 has not been maintained on the related Mortgaged Property, and if a loss that would have been covered by the required policy occurs, the Servicer shall deposit in the Certificate Account, without any right of reimbursement, the amount not otherwise payable under the blanket policy because of the deductible clause.In connection with its activities as Servicer of the Mortgage Loans, the Servicer agrees to present, on behalf of itself, the Depositor, and the Trustee for the benefit of the Certificateholders, claims under any blanket policy. (b)The Servicer shall not take any action that would result in non-coverage under any applicable Primary Insurance Policy of any loss that, but for the actions of the Servicer, would have been covered thereunder.The Servicer shall not cancel or refuse to renew any Primary Insurance Policy that is in effect at the date of the initial issuance of the Certificates and is required to be kept in force hereunder unless the replacement Primary Insurance Policy for the canceled or non-renewed policy is maintained with a Qualified Insurer.The Servicer need not maintain any Primary Insurance Policy if maintaining the Primary Insurance Policy is prohibited by applicable law.The Servicer agrees, to the extent permitted by applicable law, to effect the timely payment of the premiums on each Primary Insurance Policy, and any costs not otherwise recoverable shall be recoverable by the Servicer from the related liquidation proceeds. In connection with its activities as Servicer of the Mortgage Loans, the Servicer agrees to present, on behalf of itself, the Trustee and the Certificateholders, claims to the insurer under any Primary Insurance Policies and, in this regard, to take any reasonable action in accordance with the Servicing Standard necessary to permit recovery under any Primary Insurance Policies respecting defaulted Mortgage Loans.Any amounts collected by the Servicer under any Primary Insurance Policies shall be deposited in the Certificate Account. 59 Section 3.11Enforcement of Due-On-Sale Clauses; Assumption Agreements. (a)Except as otherwise provided in this Section 3.11, when any property subject to a Mortgage has been conveyed by the Mortgagor, the Servicer shall to the extent that it has knowledge of the conveyance and in accordance with the Servicing Standard, enforce any due-on-sale clause contained in any Mortgage Note or Mortgage, to the extent permitted under applicable law and governmental regulations, but only to the extent that enforcement will not adversely affect or jeopardize coverage under any Required Insurance Policy.Notwithstanding the foregoing, the Servicer is not required to exercise these rights with respect to a Mortgage Loan if the Person to whom the related Mortgaged Property has been conveyed or is proposed to be conveyed satisfies the conditions contained in the Mortgage Note and Mortgage related thereto and the consent of the mortgagee under the Mortgage Note or Mortgage is not otherwise so required under the Mortgage Note or Mortgage as a condition to the transfer. If (i) the Servicer is prohibited by law from enforcing any due-on-sale clause, (ii) coverage under any Required Insurance Policy would be adversely affected, (iii) the Mortgage Note does not include a due-on-sale clause, or (iv) nonenforcement is otherwise permitted hereunder, the Servicer is authorized, subject to Section 3.11(b), to take or enter into an assumption and modification agreement from or with the person to whom the property has been or is about to be conveyed, pursuant to which the person becomes liable under the Mortgage Note and, unless prohibited by applicable state law, the Mortgagor remains liable thereon.The Mortgage Loan must continue to be covered (if so covered before the Servicer enters into the agreement) by the applicable Required Insurance Policies. The Servicer, subject to Section 3.11(b), is also authorized with the prior approval of the insurers under any Required Insurance Policies to enter into a substitution of liability agreement with the Person, pursuant to which the original Mortgagor is released from liability and the Person is substituted as Mortgagor and becomes liable under the Mortgage Note.Notwithstanding the foregoing, the Servicer shall not be deemed to be in default under this Section 3.11 because of any transfer or assumption that the Servicer reasonably believes it is restricted by law from preventing, for any reason whatsoever. (b)Subject to the Servicer’s duty to enforce any due-on-sale clause to the extent set forth in Section 3.11(a), in any case in which a Mortgaged Property has been conveyed to a Person by a Mortgagor, and the Person is to enter into an assumption agreement or modification agreement or supplement to the Mortgage Note or Mortgage that requires the signature of the Trustee, or if an instrument of release signed by the Trustee is required releasing the Mortgagor from liability on the Mortgage Loan, the Servicer shall prepare and deliver to the Trustee for signature and shall direct the Trustee, in writing, to execute the assumption agreement with the Person to whom the Mortgaged Property is to be conveyed, and the modification agreement or supplement to the Mortgage Note or Mortgage or other instruments appropriate to carry out the terms of the Mortgage Note or Mortgage or otherwise to comply with any applicable laws regarding assumptions or the transfer of the Mortgaged Property to the Person.In connection with any such assumption, no material term of the Mortgage Note may be changed. In addition, the substitute Mortgagor and the Mortgaged Property must be acceptable to the Servicer in accordance with its underwriting standards as then in effect.Together with each substitution, assumption, or other agreement or instrument delivered to the Trustee for execution by it, the Servicer shall deliver an Officer’s Certificate signed by a Servicing Officer stating that the requirements of this subsection have been met in connection with such Officer’s Certificate.The Servicer shall notify the Trustee that any substitution or assumption agreement has been completed by forwarding to the Trustee the original of the substitution or assumption agreement, which in the case of the original shall be added to the related Mortgage File and shall, for all purposes, be considered a part of the Mortgage File to the 60 same extent as all other documents and instruments constituting a part of the Mortgage File.The Servicer will retain any fee collected by it for entering into an assumption or substitution of liability agreement as additional servicing compensation. Section 3.12Realization Upon Defaulted Mortgage Loans. The Servicer shall use reasonable efforts in accordance with the Servicing Standard to foreclose on or otherwise comparably convert the ownership of assets securing such of the Mortgage Loans as come into and continue in default and as to which no satisfactory arrangements can be made for collection of delinquent payments.In connection with the foreclosure or other conversion, the Servicer shall follow the Servicing Standard and shall follow the requirements of the insurer under any Required Insurance Policy.The Servicer shall not be required to expend its own funds in connection with any foreclosure or towards the restoration of any property unless it determines (i) that the restoration or foreclosure will increase the proceeds of liquidation of the Mortgage Loan after reimbursement to itself of restoration expenses and (ii) that restoration expenses will be recoverable to it through Liquidation Proceeds (respecting which it shall have priority for purposes of withdrawals from the Certificate Account).The Servicer shall be responsible for all other costs and expenses incurred by it in any foreclosure proceedings.The Servicer is entitled to reimbursement of such costs and expenses from the liquidation proceeds with respect to the related Mortgaged Property, as provided in the definition of Liquidation Proceeds.If the Servicer has knowledge that a Mortgaged Property that the Servicer is contemplating acquiring in foreclosure or by deed in lieu of foreclosure is located within a one mile radius of any site listed in the Expenditure Plan for the Hazardous Substance Clean Up Bond Act of 1984 or other site with environmental or hazardous waste risks known to the Servicer, the Servicer will, before acquiring the Mortgaged Property, consider the risks and only take action in accordance with its established environmental review procedures. With respect to any REO Property, the deed or certificate of sale shall be taken in the name of the Trustee for the benefit of the Certificateholders, or its nominee, on behalf of the Certificateholders.The Trustee’s name shall be placed on the title to the REO Property solely as the Trustee hereunder and not in its individual capacity.The Servicer shall ensure that the title to the REO Property references the Pooling and Servicing Agreement and the Trustee’s capacity hereunder.Pursuant to its efforts to sell the REO Property, the Servicer shall either itself or through an agent selected by the Servicer protect and conserve the REO Property in accordance with the Servicing Standard. The Servicer shall perform the tax reporting and withholding required by sections 1445 and 6050J of the Code with respect to foreclosures and abandonments, the tax reporting required by section 6050H of the Code with respect to the receipt of mortgage interest from individuals and, if required by section 6050P of the Code with respect to the cancellation of indebtedness by certain financial entities, by preparing any required tax and information returns, in the form required. If the Trust Fund acquires any Mortgaged Property as aforesaid or otherwise in connection with a default or imminent default on a Mortgage Loan, the REO Property shall only be held temporarily, shall be actively marketed for sale, and the Servicer shall dispose of the Mortgaged Property as soon as practicable, and in any case before the end of the third calendar year following the calendar year in which the Trust Fund acquires the property.Notwithstanding any other provision of this Agreement, no Mortgaged Property acquired by the Trust Fund shall be rented (or allowed to continue to be rented) or otherwise used for the production of income by or on behalf of the Trust Fund. The decision of the Servicer to foreclose on a defaulted Mortgage Loan shall be subject to a determination by the Servicer that the proceeds of the foreclosure would exceed the costs and expenses of bringing a foreclosure proceeding.The proceeds received from the maintenance of any REO Properties, 61 net of reimbursement to the Servicer for costs incurred (including any property or other taxes) in connection with maintenance of the REO Properties and net of unreimbursed Servicing Fees, Advances, and Servicing Advances, shall be applied to the payment of principal of and interest on the related defaulted Mortgage Loans (with interest accruing as though the Mortgage Loans were still current and adjustments, if applicable, to the Mortgage Rate were being made in accordance with the Mortgage Note) and all such proceeds shall be deemed, for all purposes in this Agreement, to be payments on account of principal and interest on the related Mortgage Notes and shall be deposited into the Certificate Account.To the extent the net proceeds received during any calendar month exceeds the amount attributable to amortizing principal and accrued interest at the related Mortgage Rate on the related Mortgage Loan for the calendar month, the excess shall be considered to be a partial prepayment of principal of the related Mortgage Loan. The proceeds from any liquidation of a Mortgage Loan, as well as any proceeds from an REO Property, will be applied in the following priority: first, to reimburse the Servicer for any related unreimbursed Servicing Advances or Servicing Fees or for any related unreimbursed Advances, as applicable; second, to reimburse the Servicer, as applicable, and to reimburse the Certificate Account for any Nonrecoverable Advances (or portions thereof) that were previously withdrawn by the Servicer pursuant to Section 3.09(a)(iii) that related to the Mortgage Loan; third, to accrued and unpaid interest (to the extent no Advance has been made for such amount or any such Advance has been reimbursed) on the Mortgage Loan or related REO Property, at the Adjusted Net Mortgage Rate to the Due Date occurring in the month in which such amounts are required to be distributed; and fourth, as a recovery of principal of the Mortgage Loan.The Servicer will retain any Excess Proceeds from the liquidation of a Liquidated Mortgage Loan as additional servicing compensation pursuant to Section 3.15. The Servicer may agree to a modification of any Mortgage Loan at the request of the related Mortgagor if (i) the modification is in lieu of a refinancing and (ii) the Servicer purchases that Mortgage Loan from the Trust Fund as described below.Upon the agreement of the Servicer to modify a Mortgage Loan in accordance with the preceding sentence, the Servicer shall purchase that Mortgage Loan and all interest of the Trustee in that Mortgage Loan shall automatically be deemed transferred and assigned to the Servicer and all benefits and burdens of ownership thereof, including the right to accrued interest thereon from the date of purchase and the risk of default thereon, shall pass to the Servicer.The Servicer shall promptly deliver to the Trustee a certification of a Servicing Officer to the effect that all requirements of this paragraph have been satisfied with respect to a Mortgage Loan to be repurchased pursuant to this paragraph. The Servicer shall deposit the Purchase Price for any Mortgage Loan repurchased pursuant to Section 3.12 in the Certificate Account pursuant to Section 3.06 within one Business Day after the purchase of the Mortgage Loan.Upon receipt by the Trustee of written notification of any such deposit signed by a Servicing Officer, the Trustee shall release to the Servicer the related Mortgage File and shall execute and deliver such instruments of transfer or assignment, in each case without recourse, as shall be necessary to vest in the Servicer any Mortgage Loan previously transferred and assigned pursuant hereto.The Servicer covenants and agrees to indemnify the Trust Fund against any liability for any “prohibited transaction” taxes and any related interest, additions, and penalties imposed on the Trust Fund established hereunder as a result of any modification of a Mortgage Loan effected pursuant to this Section, or any purchase of a Mortgage Loan by the Servicer in connection with a modification (but such obligation shall not prevent the Servicer or any other appropriate Person from contesting any such tax in appropriate proceedings and shall not prevent the Servicer from withholding payment of such tax, if permitted by law, pending the outcome of such proceedings).The Servicer shall have no right of reimbursement for any amount paid pursuant to the foregoing indemnification, except to the extent that the amount of any tax, interest, and penalties, together with interest thereon, is refunded to the Trust Fund. 62 Section 3.13Trustee to Cooperate; Release of Mortgage Files. Upon the payment in full of any Mortgage Loan, or the receipt by the Servicer of a notification that payment in full will be escrowed in a manner customary for such purposes, the Servicer will immediately notify the Trustee by delivering a Request for Release substantially in the form of Exhibit N.Upon receipt of the request, the Trustee shall promptly release the related Mortgage File to the Servicer, and the Trustee shall at the Servicer’s direction execute and deliver to the Servicer the request for reconveyance, deed of reconveyance, or release or satisfaction of mortgage or such instrument releasing the lien of the Mortgage in each case provided by the Servicer, together with the Mortgage Note with written evidence of cancellation thereon.The Servicer is authorized to cause the removal from the registration on the MERS System of such Mortgage and to execute and deliver, on behalf of the Trustee and the Certificateholders or any of them, any and all instruments of satisfaction or cancellation or of partial or full release.Expenses incurred in connection with any instrument of satisfaction or deed of reconveyance shall be chargeable to the related Mortgagor. From time to time and as shall be appropriate for the servicing or foreclosure of any Mortgage Loan, including for such purpose collection under any policy of flood insurance, any fidelity bond or errors or omissions policy, or for the purposes of effecting a partial release of any Mortgaged Property from the lien of the Mortgage or the making of any corrections to the Mortgage Note or the Mortgage or any of the other documents included in the Mortgage File, the Trustee shall, upon delivery to the Trustee of a Request for Release in the form of Exhibit M signed by a Servicing Officer, release the Mortgage File to the Servicer or its designee.Subject to the further limitations set forth below, the Servicer shall cause the Mortgage File or documents so released to be returned to the Trustee when the need therefor by the Servicer no longer exists, unless the Mortgage Loan is liquidated and the proceeds thereof are deposited in the Certificate Account, in which case the Servicer shall deliver to the Trustee a Request for Release in the form of Exhibit N, signed by a Servicing Officer. If the Servicer at any time seeks to initiate a foreclosure proceeding in respect of any Mortgaged Property as authorized by this Agreement, the Servicer shall deliver to the Trustee, for signature, as appropriate, any court pleadings, requests for trustee’s sale, or other documents necessary to effectuate such foreclosure or any legal action brought to obtain judgment against the Mortgagor on the Mortgage Note or the Mortgage or to obtain a deficiency judgment or to enforce any other remedies or rights provided by the Mortgage Note or the Mortgage or otherwise available at law or in equity. Section 3.14Documents, Records and Funds in Possession of the Servicer to be Held for the Trustee. The Servicer shall account fully to the Trustee for any funds it receives or otherwise collects as Liquidation Proceeds or Insurance Proceeds in respect of any Mortgage Loan.All Mortgage Files and funds collected or held by, or under the control of, the Servicer in respect of any Mortgage Loans, whether from the collection of principal and interest payments or from Liquidation Proceeds, including any funds on deposit in the Certificate Account, shall be held by the Servicer for and on behalf of the Trustee and shall be and remain the sole and exclusive property of the Trustee, subject to the applicable provisions of this Agreement.The Servicer also agrees that it shall not create, incur or subject any Mortgage File or any funds that are deposited in the Certificate Account, Distribution Account, or any Escrow Account, or any funds that otherwise are or may become due or payable to the Trustee for the benefit of the Certificateholders, to any claim, lien, security interest, judgment, levy, writ of attachment, or other encumbrance, or assert by legal action or otherwise any claim or right of setoff against any Mortgage File or any funds collected on, or in connection with, a Mortgage Loan, except, however, that the Servicer shall be entitled to set off against and deduct from any such funds any amounts that are properly due and payable to the Servicer under this Agreement. 63 Section 3.15Servicing Compensation. The Servicer may retain or withdraw from the Certificate Account the Servicing Fee for each Mortgage Loan for the related Distribution Date.If the Servicer directly services a Mortgage Loan, the Servicer may retain the Servicing Fee for its own account as compensation for performing services.Notwithstanding the foregoing, the Servicing Fee payable to the Servicer shall be reduced by the lesser of the aggregate of the Prepayment Interest Shortfalls with respect to the Distribution Date and the aggregate Compensating Interest for the Distribution Date. Additional servicing compensation in the form of Excess Proceeds, Prepayment Interest Excess, assumption fees and all income net of any losses realized from Permitted Investments shall be retained by the Servicer to the extent not required to be deposited in the Certificate Account pursuant to Section 3.06.The Servicer shall be required to pay all expenses incurred by it in connection with its servicing activities hereunder (including the payment of any premiums for hazard insurance, and any Primary Insurance Policy and maintenance of the other forms of insurance coverage required by this Agreement) and shall not be entitled to reimbursement therefor except as specifically provided in this Agreement. Section 3.16Access to Certain Documentation. The Servicer shall provide to the OTS and the FDIC and to comparable regulatory authorities supervising Holders of Certificates and Certificate Owners and the examiners and supervisory agents of the OTS, the FDIC, and such other authorities, access to the documentation regarding the Mortgage Loans required by applicable regulations of the OTS and the FDIC.Access shall be afforded without charge, but only upon reasonable prior written request and during normal business hours at the offices designated by the Servicer.Nothing in this Section 3.16 shall limit the obligation of the Servicer to observe any applicable law prohibiting disclosure of information regarding the Mortgagors and the failure of the Servicer to provide access as provided in this Section 3.16 as a result of such obligation shall not constitute a breach of this Section 3.16. Section 3.17Annual Statement as to Compliance. (a)By March 15 of each year, commencing with 2008, the Servicer shall deliver to the Trustee via electronic mail (DBSEC.Notifications@db.com) and the Depositor an Officer’s Certificate signed by two Servicing Officers stating, as to each signer thereof, that (i) a review of the activities of the Servicer during the preceding calendar year (or applicable portion thereof) and of the performance of the Servicer under this Agreement has been made under such officer’s supervision, and (ii) to the best of such officer’s knowledge, based on the review, the Servicer has fulfilled all its obligations under this Agreement, in all material respects throughout the year (or applicable portion thereof), or, if there has been a failure to fulfill any obligation in any material respect, specifying each failure known to the officer and the nature and status thereof. (b)[Reserved]. (c)Copies of such statement shall be provided by the Trustee to any Certificateholder or Certificate Owner upon request at the Servicer’s expense, provided such statement is delivered by the Servicer to the Trustee. Section 3.18Errors and Omissions Insurance; Fidelity Bonds. The Servicer shall obtain and maintain in force (a) policies of insurance covering errors and omissions in the performance of its obligations as Servicer hereunder and (b) a fidelity bond covering its 64 officers, employees, and agents.Each policy and bond shall, together, comply with the requirements from time to time of FNMA or FHLMC for persons performing servicing for mortgage loans purchased by FNMA or FHLMC.If any policy or bond ceases to be in effect, the Servicer shall obtain a comparable replacement policy or bond from an insurer or issuer meeting the above requirements as of the date of the replacement. Section 3.19Prepayment Charges. (a)The Servicer will not waive any part of any Prepayment Charge unless the waiver relates to a default or a reasonably foreseeable default, the Prepayment Charge would cause an undue hardship to the related borrower, the Mortgaged Property is sold by the Mortgagor, the collection of any Prepayment Charge would violate any relevant law or regulation or the waiving of the Prepayment Charge would otherwise benefit the Trust Fund and it is expected that the waiver would maximize recovery of total proceeds taking into account the value of the Prepayment Charge and related Mortgage Loan and doing so is standard and customary in servicing similar Mortgage Loans (including any waiver of a Prepayment Charge in connection with a refinancing of a Mortgage Loan that is related to a default or a reasonably foreseeable default).The Servicer will not waive a Prepayment Charge in connection with a refinancing of a Mortgage Loan that is not related to a default or a reasonably foreseeable default. (b)If a Prepayment Charge is waived other than as permitted by the prior paragraph, then the Servicer is required to pay the amount of such waived Prepayment Charge, for the benefit of the Holders of the Class P Certificates, by depositing such amount into the Distribution Account from its own funds, without any right of reimbursement therefor, together with and at the time that the amount prepaid on the related Mortgage Loan is required to be deposited into the Distribution Account. (c)The Seller represents and warrants to the Depositor and the Trustee, as of the Closing Date, that the information in the Prepayment Charge Schedule (including the attached prepayment charge summary) is complete and accurate in all material respects at the dates as of which the information is furnished and each Prepayment Charge is permissible and enforceable in accordance with its terms under applicable state law, except as the enforceability thereof is limited due to acceleration in connection with a foreclosure or other involuntary payment. (d)Upon discovery by the Servicer or upon actual knowledge by a Responsible Officer of the Trustee (provided, however, that the Trustee shall have no obligation to conduct an independent investigation or inquiry in relation thereto) of a breach of the foregoing clause (c) that materially and adversely affects the right of the Holders of the Class P Certificates to any Prepayment Charge, the party discovering the breach shall give prompt written notice to the other parties.Within 60 days of the earlier of discovery by the Servicer or receipt of notice by the Servicer of breach, the Servicer shall cure the breach in all material respects or shall pay into the Certificate Account the amount of the Prepayment Charge that would otherwise be due from the Mortgagor, less any amount representing such Prepayment Charge previously collected and paid by the Servicer into the Certificate Account. Section 3.20Late Payment Fees. (a)The Servicer shall not waive any part of any Late Payment Fee unless (i) the collection of any Late Payment Fee would violate any relevant law or regulation or (ii) the waiving of the Late Payment Fee would otherwise benefit the Trust Fund and it is expected that the waiver would maximize recovery of total proceeds, taking into account the value of the Late Payment Fee and related Mortgage Loan and doing so is standard and customary in servicing similar Mortgage Loans 65 (including the waiver of a Late Payment Fee in connection with a refinancing of a Mortgage Loan that is related to a default or reasonably foreseeable default). (b)If the covenant made by the Servicer in clause (a) above is breached, the Servicer must pay into the Certificate Account prior to the Distribution Account Deposit Date following the end of the related Prepayment Period the amount of the waived Late Payment Fee. (c)The Servicer shall remit Late Payment Fees assessable and not waived pursuant to clause (a) above in accordance with Section 3.09. 66 ARTICLE FOUR Distributions and Advances by the Servicer Section 4.01Advances. (a)The Servicer shall determine on or before each Servicer Advance Date whether it is required to make an Advance pursuant to the definition thereof.If the Servicer determines it is required to make an Advance, it shall, on or before the Servicer Advance Date, either (i) deposit into the Certificate Account an amount equal to the Advance or (ii) make an appropriate entry in its records relating to the Certificate Account that any Amount Held for Future Distribution has been used by the Servicer in discharge of its obligation to make any such Advance.Any funds so applied shall be replaced by the Servicer by deposit in the Certificate Account no later than the close of business on the next Servicer Advance Date.The Servicer shall be entitled to be reimbursed from the Certificate Account for all Advances of its own funds made pursuant to this Section 4.01 as provided in Section 3.09.The obligation to make Advances with respect to any Mortgage Loan shall continue if such Mortgage Loan has been foreclosed or otherwise terminated and the Mortgaged Property has not been liquidated.The Servicer shall inform the Trustee of the amount of the Advance to be made on each Servicer Advance Date no later than the second Business Day before the related Distribution Date. (b)If the Servicer determines that it will be unable to comply with its obligation to make the Advances as and when described in the second sentence of Section 4.01(a), it shall use its best efforts to give written notice thereof to the Trustee (each such notice an “Advance Notice”; and such notice may be given by telecopy), not later than 3:00 P.M., New York time, on the Business Day immediately preceding the related Servicer Advance Date, specifying the amount that it will be unable to deposit (each such amount an “Advance Deficiency”) and certifying that such Advance Deficiency constitutes an Advance hereunder and is not a Nonrecoverable Advance.If the Trustee receives a Trustee Advance Notice on or before 3:00 P.M., New York time on a Servicer Advance Date, the Trustee is entitled to immediately terminate the Servicer under Section 7.01, and shall, not later than 3:00 P.M., New York time, on the related Distribution Date, deposit in the Distribution Account an amount equal to the Advance Deficiency identified in such Trustee Advance Notice unless it is prohibited from so doing by applicable law.Notwithstanding the foregoing, the Trustee shall not be required to make such deposit if the Trustee shall have received written notification from the Servicer that the Servicer has deposited or caused to be deposited in the Certificate Account an amount equal to such Advance Deficiency by 3:00 P.M. New York time on the related Distribution Date.If the Trustee has not terminated the Servicer, the Servicer shall reimburse the Trustee for the amount of any Advance (including interest at the Prime Rate on the day of such reimbursement published in The Wall Street Journal) on such amount, made by the Trustee pursuant to this Section 4.01(b) not later than the second day following the related Servicer Advance Date.In the event that the Servicer does not reimburse the Trustee in accordance with the requirements of the preceding sentence, the Trustee shall immediately (a) terminate all of the rights and obligations of the Servicer under this Agreement in accordance with Section 7.01 and (b) subject to the limitations set forth in Section 3.05, assume all of the rights and obligations of the Servicer hereunder. (c)The Servicer shall, not later than the close of business on the Business Day immediately preceding each Servicer Advance Date, deliver to the Trustee a report (in form and substance reasonably satisfactory to the Trustee) that indicates (i) the Mortgage Loans with respect to which the Servicer has determined that the related Scheduled Payments should be advanced and (ii) the amount of the related Scheduled Payments.The Servicer shall deliver to the Trustee on the related Servicer 67 Advance Date an Officer’s Certificate of a Servicing Officer indicating the amount of any proposed Advance determined by the Servicer to be a Nonrecoverable Advance. Section 4.02Priorities of Distribution. (a)(1) On each Distribution Date, the Trustee shall withdraw the Available Funds for Collateral Allocation Group 1 from the Distribution Account and apply such funds to distributions on the Group 1 Senior Certificates in the following priority, in each case, to the extent of Available Funds remaining: (i)concurrently, to each interest-bearing Class of Group 1 Senior Certificates, an amount allocable to interest equal to the related Class Optimal Interest Distribution Amount, any shortfall being allocated among such Classes in proportion to the amount of the Class Optimal Interest Distribution Amount that would have been distributed in the absence of such shortfall; provided that prior to the Accrual Termination Date, the Accrual Amount shall be distributed as provided in Section 4.02(a)(1)(ii); (ii)[reserved]; (iii)concurrently, to the Classes of Group 1 Senior Certificates as follows: (A) to the Class PO Certificates the PO Formula Principal Amount until its Class Certificate Balance is reduced to zero; and (B) on each Distribution Date, the Non-PO Formula Principal Amount up to the amount of the Senior Principal Distribution Amount for Collateral Allocation Group 1 for such Distribution Date will be distributed in the following priority: 1.to the Class A-R Certificates, until its Class Certificate Balance is reduced to zero; and 2.concurrently, to the Class 1-A-1 and Class 1-A-2 Certificates, pro rata, until their respective Class Certificate Balances are reduced to zero; (iv)to the Class PO Certificates, any Class PO Deferred Amount, up to an amount not to exceed the amount calculated pursuant to the definition of Subordinated Principal Distribution Amount for Collateral Allocation Group 1 actually received or advanced for such Distribution Date (with such amount to be allocated first from amounts calculated pursuant to (i) and (ii) and then (iii) of the definition of Subordinated Principal Distribution Amount); (2) On each Distribution Date, the Trustee shall withdraw the Available Funds for Collateral Allocation Group 2 from the Distribution Account and apply such funds to distributions on the Group 2 Senior Certificates in the following priority, in each case, to the extent of related Available Funds remaining: (i)concurrently, to each interest-bearing Class of Group 2 Senior Certificates, an amount allocable to interest equal to the related Class Optimal Interest Distribution Amount, any shortfall being allocated among such Classes in proportion to the amount of the Class Optimal Interest Distribution Amount that would have been distributed in the absence of such shortfall; 68 provided that prior to the Accrual Termination Date, the Accrual Amount shall be distributed as provided in Section 4.02(a)(2)(ii); (ii)[reserved]; (iii)concurrently, to the Classes of Group 2 Senior Certificates as follows: (A) [reserved]; and (B) on each Distribution Date, the Non-PO Formula Principal Amount up to the amount of the Senior Principal Distribution Amount for Collateral Allocation Group 2 for such Distribution Date will be distributed concurrently, to the Class 2-A-1 and Class 2-A-2 Certificates, pro rata, until their respective Class Certificate Balances are reduced to zero; (iv)to the Class PO Certificates, any Class PO Deferred Amount, up to an amount not to exceed the amount calculated pursuant to the definition of Subordinated Principal Distribution Amount for Collateral Allocation Group 2 actually received or advanced for such Distribution Date (with such amount to be allocated first from amounts calculated pursuant to (i) and (ii) and then (iii) of the definition of Subordinated Principal Distribution Amount); (3) On each Distribution Date, the Trustee shall withdraw the Available Funds for Collateral Allocation Group 3 from the Distribution Account and apply such funds to distributions on the Group 3 Senior Certificates in the following priority, in each case, to the extent of related Available Funds remaining: (i)concurrently, to each interest-bearing Class of Group 3 Senior Certificates, an amount allocable to interest equal to the related Class Optimal Interest Distribution Amount, any shortfall being allocated among such Classes in proportion to the amount of the Class Optimal Interest Distribution Amount that would have been distributed in the absence of such shortfall; provided that prior to the Accrual Termination Date, the Accrual Amount shall be distributed as provided in Section 4.02(a)(3)(ii); (ii)[reserved]; (iii)concurrently, to the Classes of Group 3 Senior Certificates as follows: (A) [reserved]; and (B) on each Distribution Date, the Non-PO Formula Principal Amount up to the amount of the Senior Principal Distribution Amount for Collateral Allocation Group 3 for such Distribution Date will be distributed concurrently, to the Class 3-A-1 and Class 3-A-2 Certificates, pro rata, until their respective Class Certificate Balances are reduced to zero; (iv)to the Class PO Certificates, any Class PO Deferred Amount, up to an amount not to exceed the amount calculated pursuant to the definition of Subordinated Principal Distribution Amount for Collateral Allocation Group 3 actually received or advanced for such Distribution Date (with such amount to be allocated first from amounts calculated pursuant to (i) and (ii) and then (iii) of the definition of Subordinated Principal Distribution Amount); 69 (4) On each Distribution Date, after making the distributions described in Section 4.02(a)(1), Section 4.02(a)(2) and Section 4.02(a)(3), Available Funds remaining will be distributed to the Senior Certificates to the extent provided in Section 4.03. (5)On each Distribution Date, Available Funds from all Collateral Allocation Groups remaining after making the distributions described in Section 4.02(a)(1), Section 4.02(a)(2), Section 4.02(a)(3) and Section 4.02(a)(4) will be distributed to the Subordinated Certificates and the Class A-R Certificates, subject to paragraph 4.02(e) below, in the following priority: (A) to the Class B-1 Certificates, an amount allocable to interest equal to the Class Optimal Interest Distribution Amount for such Class for such Distribution Date; (B) to the Class B-1 Certificates, an amount allocable to principal equal to its Pro Rata Share for such Distribution Date until the Class Certificate Balance thereof is reduced to zero; (C) to the Class B-2 Certificates, an amount allocable to interest equal to the Class Optimal Interest Distribution Amount for such Class for such Distribution Date; (D) to the Class B-2 Certificates, an amount allocable to principal equal to its Pro Rata Share for such Distribution Date until the Class Certificate Balance thereof is reduced to zero; (E) to the Class B-3 Certificates, an amount allocable to interest equal to the Class Optimal Interest Distribution Amount for such Class for such Distribution Date; (F) to the Class B-3 Certificates, an amount allocable to principal equal to its Pro Rata Share for such Distribution Date until the Class Certificate Balance thereof is reduced to zero; (G) to the Class B-4 Certificates, an amount allocable to interest equal to the Class Optimal Interest Distribution Amount for such Class for such Distribution Date; (H) to the Class B-4 Certificates, an amount allocable to principal equal to its Pro Rata Share for such Distribution Date until the Class Certificate Balance thereof is reduced to zero; (I) to the Class B-5 Certificates, an amount allocable to interest equal to the Class Optimal Interest Distribution Amount for such Class for such Distribution Date; (J) to the Class B-5 Certificates, an amount allocable to principal equal to its Pro Rata Share for such Distribution Date until the Class Certificate Balance thereof is reduced to zero; 70 (K) to the Class B-6 Certificates, an amount allocable to interest equal to the Class Optimal Interest Distribution Amount for such Class for such Distribution Date; and (L) to the Class B-6 Certificates, an amount allocable to principal equal to its Pro Rata Share for such Distribution Date until the Class Certificate Balance thereof is reduced to zero; (6)[reserved]; and (7)to the Class A-R Certificates, any remaining funds; provided, that such amounts shall not include the $100 held in trust for the Class P Certificates. On each Distribution Date, all amounts representing Prepayment Charges received during the related Prepayment Period (and amounts paid by the Servicer for waiving them) will be distributed to the Holders of the Class P Certificates.On the Distribution Date immediately following the expiration of the latest Prepayment Charge Period of the Mortgage Loans, the $100 held in trust for the Class P Certificates will be distributed to the holders of the Class P Certificates.On each Distribution Date, all amounts representing Late Payment Fees assessable during the related Prepayment Period (and amounts paid by the Servicer for waiving them less any such amounts not deposited into the Distribution Account by the preceding Distribution Account Deposit date plus any such amounts deposited into the Distribution Account with respect to prior Prepayment Periods) will be distributed to the Holders of the Class L Certificates. On any Distribution Date, amounts distributed in respect of Class PO Deferred Amounts will not reduce the Class Certificate Balance or Component Balance of the related Class PO Certificates. On any Distribution Date, to the extent the Amount Available for Senior Principal for Collateral Allocation Group 1 is insufficient to make the full distribution required to be made pursuant to Section 4.02(a)(1)(iii)(A), (A) the amount distributable on the Class PO Certificates in respect of principal shall be equal to the product of (1) the Amount Available for Senior Principal for Collateral Allocation Group 1 and (2) a fraction, the numerator of which is the PO Formula Principal Amount and the denominator of which is the sum of the PO Formula Principal Amount and the Senior Principal Distribution Amount for Collateral Allocation Group 1 and (B) the amount distributable on the Group 1 Senior Certificates, other than the Class PO Certificates, in respect of principal shall be equal to the product of (1) such Amount Available for Senior Principal for Collateral Allocation Group 1 and (2) a fraction, the numerator of which is the Senior Principal Distribution Amount for Collateral Allocation Group 1 and the denominator of which is the sum of the Senior Principal Distribution Amount for Collateral Allocation Group 1 and the PO Formula Principal Amount. (b)On each Distribution Date prior to and including the applicable Accrual Termination Date with respect to each Classof Accrual Certificates, the Accrual Amount for such Class for such Distribution Date shall not (except as provided in the second to last sentence in this paragraph) be distributed as interest with respect to such Class of Accrual Certificates, but shall instead be added to the related ClassCertificate Balance of such Classon the related Distribution Date.With respect to any Distribution Date prior to and including the applicable Accrual Termination Date on which principal payments on any Classof Accrual Certificates are distributed pursuant to Section 4.02(a)(1)(iii) or Section 4.02(a)(2)(iii), the related Accrual Amount shall be deemed to have been added on such Distribution Date to the related ClassCertificate Balance (and included in the amount distributable on the related Classor Classes or Accretion Directed Certificates pursuant to Section 4.02(a)(1)(iii) or Section 4.02(a)(2)(iii) for such Distribution Date) and the related distribution 71 thereon shall be deemed to have been applied concurrently towards the reduction of all or a portion of the amount so added and, to the extent of any excess, towards the reduction of the ClassCertificate Balance of such Classof Accrual Certificates immediately prior to such Distribution Date. Notwithstanding any such distribution, each such Class shall continue to be a Classof Accrual Certificates on each subsequent Distribution Date until the applicable Accrual Termination Date. (c)[reserved]. (d)On each Distribution Date, the amount referred to in clause (i) of the definition of Class Optimal Interest Distribution Amount for each Class of Certificates for such Distribution Date shall be reduced by (i) the related Class’s pro rata share of Net Prepayment Interest Shortfalls based (x) with respect to a Class of Senior Certificates, on the related Class Optimal Interest Distribution Amount and (y) with respect to a Class of Subordinated Certificates on or prior to the second Senior Termination Date on the Assumed Interest Amount and after the second Senior Termination Date, the related Class’ Class Optimal Interest Distribution Amount for such Distribution Date, without taking into account such Net Prepayment Interest Shortfalls and (ii) the related Class’ Allocable Share of (A) after the Special Hazard Coverage Termination Date, with respect to each Mortgage Loan (or, after the Senior Credit Support Depletion Date, any Mortgage Loan) that became a Special Hazard Mortgage Loan during the calendar month preceding the month of such Distribution Date, the excess of one month’s interest at the Adjusted Net Mortgage Rate on the Stated Principal Balance of such Mortgage Loan as of the Due Date in such month over the amount of Liquidation Proceeds applied as interest on such Mortgage Loan with respect to such month, (B) after the Bankruptcy Coverage Termination Date, with respect to each Mortgage Loan (or, after the Senior Credit Support Depletion Date, any Mortgage Loan) that became subject to a Bankruptcy Loss during the calendar month preceding the month of such Distribution Date, the interest portion of the related Debt Service Reduction or Deficient Valuation, (C) each Relief Act Reduction for the Mortgage Loans (or, after the Senior Credit Support Depletion Date, any Mortgage Loan) incurred during the calendar month preceding the month of such Distribution Date and (D) after the Fraud Loss Coverage Termination Date, with respect to each Mortgage Loan that became a Fraud Loan during the calendar month preceding the month of such Distribution Date, the excess of one month’s interest at the related Adjusted Net Mortgage Rate on the Stated Principal Balance of such Mortgage Loan as of the Due Date in such month over the amount of Liquidation Proceeds applied as interest on such Mortgage Loan with respect to such month. (e)Notwithstanding the priority and allocation contained in Section 4.02(a), if, with respect to any Class of Subordinated Certificates, on any Distribution Date the sum of the related Class Subordination Percentages of such Class and of all Classes of Subordinated Certificates that have a higher numerical Class designation than such Class (the “Applicable Credit Support Percentage”) is less than the Original Applicable Credit Support Percentage for such Class, no distribution of Principal Prepayments on the Mortgage Loans will be made to any such Classes (the “Restricted Classes”) and the amount of such Principal Prepayments otherwise distributable to the Restricted Classes shall be distributed to the Classes of Subordinated Certificates having lower numerical Class designations than such Class, pro rata, based on their respective Class Certificate Balances immediately prior to such Distribution Date and shall be distributed in the sequential order set forth in Section 4.02(a)(5).Notwithstanding the foregoing, the Class of Subordinated Certificates then outstanding with the lowest numerical class designation shall not be a Restricted Class. (f)If the amount of a Realized Loss has been reduced by application of Subsequent Recoveries with respect to such Mortgage Loan, the amount of such Subsequent Recoveries will be applied sequentially, in the order of payment priority, to increase the Class Certificate Balance of each related Class of Certificates to which Realized Losses have been allocated, but in each case by 72 not more than the amount of Realized Losses previously allocated to that Class of Certificates pursuant to Section 4.05.Holders of such Certificates will not be entitled to any payment in respect of the Class Optimal Interest Distribution Amount on the amount of such increases for any Interest Accrual Period preceding the Distribution Date on which such increase occurs.Any such increases shall be applied to the Certificate Balance of each Certificate, of such Class in accordance with its respective Percentage Interest. Section 4.03Cross-Collateralization; Adjustments to Available Funds. (a)On each Distribution Date prior to the earlier of the Senior Credit Support Depletion Date and the second Senior Termination Date, but after a Senior Termination Date, the Trustee shall distribute the principal portion of Available Funds on the Mortgage Loans or portions thereof in the Collateral Allocation Group related to the Senior Certificates that will have been paid in full, to the holders of the Senior Certificates of the other Senior Certificate Groups, pro rata, based on their Class Certificate Balances, provided, however, that the Trustee shall not make such distribution on such Distribution Date if (a) the Aggregate Subordinated Percentage for such Distribution Date is greater than or equal to 200% of such Aggregate Subordinated Percentage as of the Closing Date and (b) the average Stated Principal Balance of the Mortgage Loans or portions thereof in each Collateral Allocation Group delinquent 60 days or more over the last six months, as a percentage of the aggregate Class Certificate Balance of the Subordinated Certificates, is less than 50%. (b)If on any Distribution Date the Class Certificate Balance of the Senior Certificates (other than the Class PO Certificates) in a Senior Certificate Group after giving effect to distributions to be made on that Distribution Date is greater than the Non-PO Pool Balance for the related Collateral Allocation Group (each, an “Undercollateralized Group”), then the Trustee shall reduce the Available Funds of the other Collateral Allocation Group(s) that are not undercollateralized (each, an “Overcollateralized Group”), as follows: (i)to add to the Available Funds of the Undercollateralized Group an amount equal to the lesser of (a) one month’s interest on the Transfer Payment Received of the Undercollateralized Group at the Pass-Through Rate applicable to the Undercollateralized Group and (b) Available Funds of the Overcollateralized Group(s) remaining after making distributions to the Certificates of the Overcollateralized Group(s) on such Distribution Date pursuant to Section 4.02; and (ii)to the Senior Certificates of the Undercollateralized Group, to the extent of the principal portion of Available Funds of the Overcollateralized Group(s) remaining after making distributions to the Senior Certificates of the Overcollateralized Group(s) on such Distribution Date pursuant to Section 4.02, until the Class Certificate Balance of the Senior Certificates (other than the Class PO Certificates) of such Undercollateralized Group equals the Non-PO Pool Balance of the related Collateral Allocation Group. The principal portion of transfer payment received by the Undercollateralized Group is referred to as a “Transfer Payment Received.”The principal portion of transfer payment made by the Overcollateralized Group is referred to as a “Transfer Payment Made.” If more than one Overcollateralized Group exists on any Distribution Date, reductions in the Available Funds of such Overcollateralized Groups to make payments required to be made pursuant to this Section 4.03 on such Distribution Date shall be made pro rata, based on the amount of remaining Available Funds for each such Overcollateralized Group.If more than one Undercollateralized Group exists on any Distribution Date, the payments required to be made pursuant to this Section 4.03 on such 73 Distribution Date shall be made pro rata, based on the amount of payments to be made to the Undercollateralized Groups. Section 4.04[Reserved]. Section 4.05Allocation of Realized Losses. (a)On each Distribution Date, the Trustee shall allocate, based on information delivered by the Servicer, the total amount of Realized Losses, including Excess Losses, with respect to such Distribution Date.Realized Losses with respect to any Collateral Allocation Group and Distribution Date shall be allocated as follows: (i)the applicable PO Percentage of any Realized Loss, including any Excess Loss, on a Discount Mortgage Loan shall be allocated to the Class PO Certificates until its Class Certificate Balance is reduced to zero; and (ii)(A) the applicable Non-PO Percentage of any Realized Loss (other than any Excess Loss) on the Mortgage Loans or portions thereof in a Collateral Allocation Group shall be allocated first to the Subordinated Certificates in reverse order of their respective numerical Class designations (beginning with the Class of Subordinated Certificates then outstanding with the highest numerical Class designation) until the respective Class Certificate Balance of each such Class is reduced to zero, and second to the Classes of Senior Certificates in the related Senior Certificate Group (other than any Notional Amount Certificates and the Class PO Certificates) as follows: (x) the applicable Non-PO Percentage of any Realized Losses on the Mortgage Loans or portions thereof in Collateral Allocation Group 1 will be allocated sequentially to the Class 1-A-2 and Class 1-A-1 Certificates, in that order, until their respective Class Certificate Balances are reduced to zero, (y) the applicable Non-PO Percentage of any Realized Losses on the Mortgage Loans or portions thereof in Collateral Allocation Group 2 will be allocated sequentially to the Class 2-A-2 and Class 2-A-1 Certificates, in that order, until their respective Class Certificate Balances are reduced to zero, and (z) the applicable Non-PO Percentage of any Realized Losses on the Mortgage Loans or portions thereof in Collateral Allocation Group 3 will be allocated sequentially to the Class 3-A-2 and Class 3-A-1 Certificates, in that order, until their respective Class Certificate Balances are reduced to zero,; (B) (x) the applicable Non-PO Percentage of the Applicable Fraction of any Excess Loss on a Mortgage Loan in a Collateral Allocation Group shall be allocated among the Classes of Senior Certificates of the related Senior Certificate Group (other than the Class PO Certificates and the Notional Amount Certificates) and the Subordinated Certificates as follows: (i) in the case of the Senior Certificates, the Senior Percentage of such Excess Losses shall be allocated among the Classes of Senior Certificates in the related Senior Certificate Group, pro rata, on the basis of their respective Class Certificate Balances immediately prior to the related Distribution Date and (ii) in the case of the Subordinated Certificates, the Subordinated Percentage of such Excess Losses shall be allocated among the Classes of Subordinated Certificates, pro rata, based on each Class’ share of the Assumed Balance of the related Collateral Allocation Group immediately prior to the related Distribution Date; provided, however, on any Distribution Date after the second Senior Termination Date, such Excess Losses shall be allocated to the Senior Certificates and the Subordinated Certificates on the basis of their respective Class Certificate Balances immediately prior to such Distribution Date; provided further, however, on any Distribution Date on and after the Senior Credit Support Depletion Date, any Excess Loss shall be allocated, pro rata, among the Classes of Senior Certificates (other than the Class PO Certificates and the 74 Notional Amount Certificates) based on their respective Class Certificate Balances immediately prior to the related Distribution Date. (b)The Class Certificate Balance of the Class of Subordinated Certificates then outstanding with the highest numerical Class designation shall be reduced on each Distribution Date by the sum of (i) the amount of any payments on the Class PO Certificates in respect of Class PO Deferred Amounts and (ii) the amount, if any, by which the aggregate Class Certificate Balance of all outstanding Classes of Certificates (after giving effect to the distribution of principal and the allocation of Realized Losses and Class PO Deferred Amounts on such Distribution Date) exceeds the aggregate Stated Principal Balance of the Mortgage Loans for the following Distribution Date. (c)Any Realized Loss allocated to a Class of Certificates or any reduction in the Class Certificate Balance of a Class of Certificates pursuant to Section 4.05(b) shall be allocated among the Certificates of such Class in proportion to their respective Certificate Balances. (d)Any allocation of Realized Losses to a Certificate or any reduction in the Certificate Balance of a Certificate pursuant to Section 4.05(b) shall be accomplished by reducing the Certificate Balance thereof immediately following the distributions made on the related Distribution Date in accordance with the definition of Certificate Balance. (e)Realized Losses shall not be allocated to the Class P and Class L Certificates. Section 4.06Monthly Statements to Certificateholders. (a)Not later than each Distribution Date, the Trustee shall prepare and make available on its website at https://www.tss.db.com/invr to each Certificateholder, the Servicer and the Depositor a statement for the related distribution of: (i)the applicable Record Dates, Interest Accrual Periods and Determination Dates for calculating distributions for the Distribution Date; (ii)the amount of funds received from the Servicer for the Distribution Date separately identifying amounts received in respect of the Mortgage Loans and the amount of Advances included in the distribution on the Distribution Date; (iii)the Servicing Fee and the amounts of any additional servicing compensation received by the Servicer attributable to penalties, fees, Excess Proceeds or other similar charges or fees and items with respect to the Distribution Date, and, with respect to Lender PMI Loans, the interest premium charged the related borrower for primary mortgage guaranty insurance; (iv)the Trustee Fee for the Distribution Date; (v)the aggregate amount of expenses paid from amounts on deposit in the Distribution Account; (vi)the aggregate amount on deposit in the Distribution Account as of the beginning and end of the related Due Period; (vii)the amount of the distribution allocable to principal, separately identifying the aggregate amount of any Principal Prepayments and Liquidation Proceeds included therein; 75 (viii)the amount of the distribution allocable to interest, any Class Unpaid Interest Amounts included in the distribution and any remaining Class Unpaid Interest Amounts after giving effect to the distribution; (ix)if the distribution to the Holders of any Class of Certificates is less than the full amount that would be distributable to them if sufficient funds were available, the amount of the shortfall and the allocation of the shortfall between principal and interest; (x)the aggregate amount of Realized Losses incurred and Subsequent Recoveries, if any, received during the preceding calendar month and aggregate Realized Losses through the Distribution Date; (xi)the Class Certificate Balance or Notional Amount of each Class of Certificates before and after giving effect to the distribution of principal on the Distribution Date; (xii)the Pass-Through Rate for each Class of Certificates with respect to the Distribution Date; (xiii)[reserved]; (xiv)the number of Mortgage Loans and the aggregate Stated Principal Balance of the Mortgage Loans as the first day of the related Due Period and the last day of the related Due Period; (xv)as of the last day of the related Due Period: (A) the weighted average Mortgage Rate of the Mortgage Loans, and (B) the weighted average remaining term to maturity of the Mortgage Loans; (xvi)the number and aggregate outstanding Stated Principal Balance of the Mortgage Loans as of the end of the preceding calendar month: (A) delinquent (exclusive of Mortgage Loans in foreclosure) (1) 30 to 59 days, (2) 60 to 89 days and (3) 90 or more days and (B) in foreclosure and delinquent (1) 30 to 59 days, (2) 60 to 89 days and (3) 90 or more days, in each case as of the close of business on the last day of the calendar month preceding the Distribution Date; (xvii)for each of the preceding 12 calendar months, or all calendar months since the Cut-off Date, whichever is less, the aggregate dollar amount of the Scheduled Payments (A) due on all Outstanding Mortgage Loans on the Due Date in each such month and (B) delinquent sixty (60) days or more on the Due Date in each such month; (xviii)with respect to any Mortgage Loan that became an REO Property during the preceding calendar month, the loan number and Stated Principal Balance of the Mortgage Loan as of the close of business on the Determination Date preceding the Distribution Date; 76 (xix)the total number and principal balance of any REO Properties (and market value, if available) as of the close of business on the Determination Date preceding the Distribution Date; (xx)the aggregate amount of Principal Prepayments received during the related Prepayment Period and the number of Mortgage Loans subject to such Principal Prepayments; (xxi)the amount of Advances included in the distribution on the Distribution Date and the aggregate amount of Advances outstanding as of the close of business on the Determination Date; (xxii)the aggregate amount of Advances reimbursed during the related Due Period, the general source of funds for such reimbursements and the aggregate amount of Advances outstanding as of the close of business on the Determination Date; (xxiii)the aggregate amount of Servicing Advances reimbursed during the related Due Period, the general source of funds for such reimbursements and the aggregate amount of Servicing Advances outstanding as of the close of business on the Determination Date; (xxiv)the aggregate number and outstanding Stated Principal Balance of Mortgage Loans repurchased during the related Due Period due to material breaches of representations and warranties regarding such Mortgage Loans; (xxv)each Senior Prepayment Percentage and Subordinated Prepayment Percentage for the Distribution Date; (xxvi)each Senior Percentage and Subordinated Percentage for the Distribution Date; (xxvii)the Special Hazard Loss Coverage Amount, the Fraud Loss Coverage Amount and the Bankruptcy Loss Coverage Amount, in each case as of the related Determination Date; (xxviii)Prepayment Charges collected or waived by the Servicer; (xxix)Late Payment Fees collected or waived by the Servicer; (xxx)the aggregate Stated Principal Balance of the Mortgage Loans in each Collateral Allocation Group and in the aggregate that became Liquidated Mortgage Loans in the prior month and since the Cut-off Date (in each case immediately prior to the Stated Principal Balance being reduced to zero); (xxxi)the Stated Principal Balance of any Mortgage Loan that has been repurchased by the Servicer in accordance with Section 2.02, 2.03 or 3.12; and (xxxii)the Stated Principal Balance of any Substitute Mortgage Loan provided by the Seller and the Stated Principal Balance of any Mortgage Loan that has been replaced by a Substitute Mortgage Loan in accordance with Section 2.03. The Trustee’s responsibility for disbursing the above information to the Certificateholders is limited to the availability, timeliness and accuracy of the information derived from the Servicer. 77 By the Reporting Date, the Servicer shall provide to the Trustee in electronic form the information needed to determine the distributions to be made pursuant to Section 4.02 and any other information which the Servicer and the Trustee mutually agree. (b)On or before the fifth Business Day following the end of each Prepayment Period (but in no event later than the third Business Day prior to the related Distribution Date), the Servicer shall deliver to the Trustee (which delivery may be by electronic data transmission) a report in substantially the form set forth as Schedule V. (c)Within a reasonable period of time after the end of each calendar year, the Trustee shall cause to be furnished to each Person who at any time during the calendar year was a Certificateholder, a statement containing the information set forth in clauses (a)(v) and (a)(vi) of this Section 4.06 aggregated for such calendar year or applicable portion thereof during which such Person was a Certificateholder.Such obligation of the Trustee shall be deemed to have been satisfied to the extent that substantially comparable information shall be provided by the Trustee pursuant to any requirements of the Code as from time to time in effect. Section 4.07[Reserved]. Section 4.08[Reserved]. Section 4.09Determination of Pass-Through Rates for LIBOR Certificates. On each LIBOR Determination Date so long as the LIBOR Certificates are outstanding, the Trustee will determine LIBOR on the basis of the British Bankers’ Association (“BBA”) “Interest Settlement Rate” for one-month deposits in U.S. dollars as found on Reuters Page LIBOR01 as of 11:00 a.m. London time on each LIBOR Determination Date. (a)If LIBOR cannot be determined as provided in the first paragraph of this Section 4.09, the Trustee shall either (i) request each Reference Bank to inform the Trustee of the quotation offered by its principal London office for making one-month United States dollar deposits in leading banks in the London interbank market, as of 11:00 a.m. (London time) on such LIBOR Determination Date or (ii) in lieu of making any such request, rely on such Reference Bank quotations that appear at such time on the Reuters Page LIBOR01 (as defined in the International Swap Dealers Association Inc. Code of Standard Wording, Assumptions and Provisions for Swaps, 1986 Edition), to the extent available. (b)LIBOR for the next Interest Accrual Period for a Class of LIBOR Certificates will be established by the Trustee on each LIBOR Determination Date as follows: (i)If on any LIBOR Determination Date two or more Reference Banks provide such offered quotations, LIBOR for the next InterestAccrual Period for a Class of LIBOR Certificates shall be the arithmetic mean of such offered quotations (rounding such arithmetic mean upwards if necessary to the nearest whole multiple of 1/32%). (ii)If on any LIBOR Determination Date only one or none of the Reference Banks provides such offered quotations, LIBOR for the next Interest Accrual Period for a Class of LIBOR Certificates shall be whichever is the higher of (i) LIBOR as determined on the previous LIBOR Determination Date or (ii) the Reserve Interest Rate.The “Reserve Interest Rate” shall be the rate per annum which the Trustee determines to be either (i) the arithmetic mean (rounded upwards if necessary to the nearest whole multiple of 1/32%) of the one-month United States 78 dollar lending rates that New York City banks selected by the Trustee are quoting, on the relevant LIBOR Determination Date, to the principal London offices of at least two of the Reference Banks to which such quotations are, in the opinion of the Trustee, being so made, or (ii) in the event that the Trustee can determine no such arithmetic mean, the lowest one-month United States dollar lending rate which New York City banks selected bythe Trustee are quoting on such LIBOR Determination Date to leading European banks. (iii)If on any LIBOR Determination Date the Trustee is required but is unable to determine the Reserve Interest Rate in the manner provided in paragraph (b) above, LIBOR shall be LIBOR as determined on the preceding LIBOR Determination Date, or, in the case of the first LIBOR Determination Date, the Initial LIBOR Rate. (c)Until all of the LIBOR Certificates are paid in full, the Trustee will at all times retain at least four Reference Banks for the purpose of determining LIBOR with respect to each LIBOR Determination Date.The Servicer initially shall designate the Reference Banks.Each “Reference Bank” shall be a leading bank engaged in transactions in Eurodollar deposits in the international Eurocurrency market, shall not control, be controlled by, or be under common control with, the Trustee and shall have an established place of business in London.If any such Reference Bank should be unwilling or unable to act as such or if the Servicer should terminate its appointment as Reference Bank, the Trustee shall promptly appoint or cause to be appointed another Reference Bank.The Trustee shall have no liability or responsibility to any Person for (i) the selection of any Reference Bank for purposes of determining LIBOR or (ii) any inability to retain at least four Reference Banks which is caused by circumstances beyond its reasonable control. (d)The Pass-Through Rate for each Class of LIBOR Certificates for each related Interest Accrual Period shall be determined by the Trustee on each LIBOR Determination Date so long as the LIBOR Certificates are outstanding on the basis of LIBOR and the respective formulae appearing in footnotes corresponding to the LIBOR Certificates in the table relating to the Certificates in the Preliminary Statement. (e)In determining LIBOR, any Pass-Through Rate for the LIBOR Certificates, any Interest Settlement Rate, or any Reserve Interest Rate, the Trustee may conclusively rely and shall be protected in relying upon the offered quotations (whether written, oral or on the Dow Jones Markets) from the BBA designated banks, the Reference Banks or the New York City banks as to LIBOR, the Interest Settlement Rate or the Reserve Interest Rate, as appropriate, in effect from time to time.The Trustee shall not have any liability or responsibility to any Person for (i) the Trustee’s selection of New York City banks for purposes of determining any Reserve Interest Rate or (ii) its inability, following a good-faith reasonable effort, to obtain such quotations from, the BBA designated banks, the Reference Banks or the New York City banks or to determine such arithmetic mean, all as provided for in this Section 4.09. (f)The establishment of LIBOR and each Pass-Through Rate for the LIBOR Certificates by the Trustee shall (in the absence of manifest error) be final, conclusive and binding upon each Holder of a Certificate and the Trustee. (g)The Pass-Through Rate for the Interest Accrual Period for the first Distribution Date for each Class of LIBOR Certificates is set forth in the applicable footnote under the heading “Master REMIC” in the Preliminary Statement. 79 ARTICLE FIVE THE CERTIFICATES Section 5.01The Certificates. The Certificates shall be substantially in the forms attached hereto as exhibits.The Certificates shall be issuable in registered form, in the minimum denominations, integral multiples of $1,000 in excess thereof (except that one Certificate in each Class may be issued in a different amount which must exceed the applicable minimum denomination) and aggregate denominations per Class set forth in the Preliminary Statement. Subject to Section 9.02 respecting the final distribution on the Certificates, on each Distribution Date the Trustee shall make distributions to each Certificateholder of record on the preceding Record Date either (x) by wire transfer in immediately available funds to the account of such holder at a bank or other entity having appropriate facilities therefor, if such Holder has so notified the Trustee at least five Business Days before the related Record Date or (y) by check mailed by first class mail to such Certificateholder at the address of such holder appearing in the Certificate Register. The Trustee shall execute the Certificates by the manual or facsimile signature of an authorized officer.Certificates bearing the manual or facsimile signatures of individuals who were, at the time such signatures were affixed, authorized to sign on behalf of the Trustee shall bind the Trustee, notwithstanding that such individuals or any of them have ceased to be so authorized before the countersignature and delivery of any such Certificates or did not hold such offices at the date of such Certificate.No Certificate shall be entitled to any benefit under this Agreement, or be valid for any purpose, unless countersigned by the Trustee by manual signature, and such countersignature upon any Certificate shall be conclusive evidence, and the only evidence, that such Certificate has been duly executed and delivered hereunder.All Certificates shall be dated the date of their countersignature.On the Closing Date, the Trustee shall countersign the Certificates to be issued at the direction of the Depositor, or any affiliate thereof. The Depositor shall provide the Trustee, on a continuous basis with an adequate inventory of Certificates to facilitate transfers. Section 5.02Certificate Register; Registration of Transfer and Exchange of Certificates. (a)The Trustee shall maintain, in accordance with Section 5.06, a Certificate Register for the Trust Fund in which, subject to subsections (b) and (c) below and to such reasonable regulations as it may prescribe, the Trustee shall provide for the registration of Certificates and of transfers and exchanges of Certificates as herein provided.Upon surrender for registration of transfer of any Certificate, the Trustee shall execute and deliver, in the name of the designated transferee or transferees, one or more new Certificates of the same Class and aggregate Percentage Interest. At the option of a Certificateholder, Certificates may be exchanged for other Certificates of the same Class in authorized denominations and evidencing the same aggregate Percentage Interest upon surrender of the Certificates to be exchanged at the office or agency of the Trustee.Whenever any Certificates are so surrendered for exchange, the Trustee shall execute, authenticate, and deliver the Certificates that the Certificateholder making the exchange is entitled to receive.A written instrument of transfer in form satisfactory to the Trustee duly executed by the holder of a Certificate or his attorney duly authorized in writing shall accompany every Certificate presented or surrendered for registration of transfer or exchange. 80 No service charge to the Certificateholders shall be made for any registration of transfer or exchange of Certificates, but payment of a sum sufficient to cover any tax or governmental charge that may be imposed in connection with any transfer or exchange of Certificates may be required. All Certificates surrendered for registration of transfer or exchange shall be cancelled and subsequently destroyed by the Trustee in accordance with the Trustee’s customary procedures. (b)No transfer of a Private Certificate shall be made unless such transfer is made pursuant to an effective registration statement under the Securities Act and any applicable state securities laws or is exempt from the registration requirements under the Securities Act and such state securities laws.If a transfer is to be made in reliance on an exemption from the Securities Act and such state securities laws, to assure compliance with the Securities Act and such state securities laws, the Certificateholder desiring to effect such transfer and such Certificateholder’s prospective transferee shall each certify to the Trustee in writing the facts surrounding the transfer in substantially the form set forth in Exhibit J (the “Transferor Certificate”) and deliver to the Trustee either (i) a letter in substantially the form of either Exhibit K (the “Investment Letter”) or Exhibit L (the “Rule 144A Letter”) or (ii) at the expense of the transferor, an Opinion of Counsel that the transfer may be made without registration under the Securities Act.The Depositor shall provide to any Holder of a Private Certificate and any prospective transferee designated by that Holder, information regarding the related Certificates and the Mortgage Loans and any other information necessary to satisfy the condition to eligibility in Rule 144A(d)(4) for transfer of the Certificate without registration thereof under the Securities Act pursuant to the registration exemption provided by Rule 144A.The Trustee and the Servicer shall cooperate with the Depositor in providing the Rule 144A information referenced in the preceding sentence, including providing to the Depositor such information regarding the Certificates, the Mortgage Loans, and other matters regarding the Trust Fund as the Depositor reasonably requests to meet its obligation under the preceding sentence.Each Holder of a Private Certificate desiring to effect a transfer shall, and does hereby agree to, indemnify the Trustee, the Depositor, the Seller, and the Servicer against any liability that may result if the transfer is not so exempt or is not made in accordance with such federal and state laws. No transfer of an ERISA-Restricted Certificate shall be made unless the Trustee shall have received either (i) a representation from the transferee of such Certificate acceptable to and in form and substance satisfactory to the Trustee (if the Certificate is a Private Certificate, the requirement is satisfied only by the Trustee’s receipt of a representation letter from the transferee substantially in the form of Exhibit K or Exhibit L, and if the Certificate is a Residual Certificate, the requirement is satisfied only by the Trustee’s receipt of a representation letter from the transferee substantially in the form of Exhibit I), to the effect that (x) the transferee is not an employee benefit plan or arrangement subject to section 406 of ERISA or a plan subject to section 4975 of the Code, or a person acting on behalf of any such plan or arrangement or using the assets of any such plan or arrangement to effect the transfer, or (y) if the ERISA-Restricted Certificate has been the subject of an ERISA-Qualifying Underwriting, a representation that the transferee is an insurance company that is purchasing such Certificate with funds contained in an “insurance company general account” (as such term is defined in Section V(e) of Prohibited Transaction Class Exemption 95-60 (“PTCE 95-60”) and that the purchase and holding of such Certificate satisfy the requirements for exemptive relief under Sections I and III of PTCE 95-60, or (ii) in the case of any ERISA-Restricted Certificate presented for registration in the name of an employee benefit plan subject to ERISA, or a plan or arrangement subject to section 4975 of the Code (or comparable provisions of any subsequent enactments), or a trustee of any such plan or any other person acting on behalf of any such plan or arrangement or using such plan’s or arrangement’s assets, an Opinion of Counsel satisfactory to the Trustee, which Opinion of Counsel shall not be an expense of the Trustee, the Servicer or the Trust Fund, addressed to the Trustee and the Servicer, to the effect that the purchase and holding of such ERISA-Restricted Certificate will not result in a non-exempt prohibited transaction 81 under ERISA or section 4975 of the Code and will not subject the Trustee or the Servicer to any obligation in addition to those expressly undertaken in this Agreement or to any liability.For purposes of the preceding sentence, with respect to an ERISA-Restricted Certificate that is not a Residual Certificate, if the appropriate representation letter or Opinion of Counsel referred to in the preceding sentence is not furnished, the representation in clause (i) above shall be deemed to have been made to the Trustee by the transferee’s (including an initial acquirer’s) acceptance of the ERISA-Restricted Certificates.If the representation is violated, or any attempt is made to transfer to a plan or arrangement subject to section 406 of ERISA or a plan subject to section 4975 of the Code, or a person acting on behalf of any such plan or arrangement or using the assets of any such plan or arrangement, without the Opinion of Counsel described above, the attempted transfer or acquisition shall be void. To the extent permitted under applicable law (including ERISA), the Trustee shall be under no liability to any Person for any registration of transfer of any ERISA-Restricted Certificate that is in fact not permitted by this Section 5.02(b) or for making any payments due on such Certificate to the Holder thereof or taking any other action with respect to such Holder under this Agreement so long as the transfer was registered by the Trustee in accordance with the foregoing requirements. (c)Each Person who has or who acquires any Ownership Interest in a Residual Certificate shall be deemed by the acceptance or acquisition of such Ownership Interest to have agreed to be bound by the following provisions, and the rights of each Person acquiring any Ownership Interest in a Residual Certificate are expressly subject to the following provisions: (i)Each Person holding or acquiring any Ownership Interest in a Residual Certificate shall be a Permitted Transferee and shall promptly notify the Trustee of any change or impending change in its status as a Permitted Transferee. (ii)No Ownership Interest in a Residual Certificate may be registered on the Closing Date or thereafter transferred, and the Trustee shall not register the Transfer of any Residual Certificate unless, in addition to the certificates required to be delivered to the Trustee under subparagraph (b) above, the Trustee shall have been furnished with an affidavit (a “Transfer Affidavit”) of the initial owner or the proposed transferee in the form of Exhibit I. (iii)Each Person holding or acquiring any Ownership Interest in a Residual Certificate shall agree (A) to obtain a Transfer Affidavit from any other Person to whom such Person attempts to Transfer its Ownership Interest in a Residual Certificate, (B) to obtain a Transfer Affidavit from any Person for whom such Person is acting as nominee, trustee or agent in connection with any Transfer of a Residual Certificate and (C) not to Transfer its Ownership Interest in a Residual Certificate or to cause the Transfer of an Ownership Interest in a Residual Certificate to any other Person if it has actual knowledge that such Person is not a Permitted Transferee. (iv)Any attempted or purported Transfer of any Ownership Interest in a Residual Certificate in violation of this Section 5.02(c) shall be absolutely null and void and shall vest no rights in the purported Transferee.If any purported transferee shall become a Holder of a Residual Certificate in violation of this Section 5.02(c), then the last preceding Permitted Transferee shall be restored to all rights as Holder thereof retroactive to the date of registration of Transfer of such Residual Certificate.The Trustee shall be under no liability to any Person for any registration of Transfer of a Residual Certificate that is in fact not permitted by Section 5.02(b) and this Section 5.02(c) or for making any payments due on such Certificate to the Holder thereof or taking any other action with respect to such Holder under this Agreement so long as the Transfer was registered after receipt of the related Transfer Affidavit, Transferor Certificate and 82 either the Rule 144A Letter or the Investment Letter.The Trustee shall be entitled but not obligated to recover from any Holder of a Residual Certificate that was in fact not a Permitted Transferee at the time it became a Holder or, at such subsequent time as it became other than a Permitted Transferee, all payments made on such Residual Certificate at and after either such time.Any such payments so recovered by the Trustee shall be paid and delivered by the Trustee to the last preceding Permitted Transferee of such Certificate. (v)The Depositor shall use its best efforts to make available, upon receipt of written request from the Trustee, all information necessary to compute any tax imposed under section 860E(e) of the Code as a result of a Transfer of an Ownership Interest in a Residual Certificate to any Holder who is not a Permitted Transferee. The restrictions on Transfers of a Residual Certificate set forth in this Section 5.02(c) shall cease to apply (and the applicable portions of the legend on a Residual Certificate may be deleted) with respect to Transfers occurring after delivery to the Trustee of an Opinion of Counsel, which Opinion of Counsel shall not be an expense of the Trust Fund, the Trustee, the Seller or the Servicer, to the effect that the elimination of such restrictions will not cause any REMIC created under this Agreement to fail to qualify as a REMIC at any time that the Certificates are outstanding or result in the imposition of any tax on the Trust Fund, a Certificateholder or another Person.Each Person holding or acquiring any Ownership Interest in a Residual Certificate hereby consents to any amendment of this Agreement which, based on an Opinion of Counsel furnished to the Trustee, is reasonably necessary (a) to ensure that the record ownership of, or any beneficial interest in, a Residual Certificate is not transferred, directly or indirectly, to a Person that is not a Permitted Transferee and (b) to provide for a means to compel the Transfer of a Residual Certificate which is held by a Person that is not a Permitted Transferee to a Holder that is a Permitted Transferee. (d)The preparation and delivery of all certificates and opinions referred to above in this Section 5.02 in connection with transfer shall be at the expense of the parties to such transfers. (e)Except as provided below, the Book-Entry Certificates shall at all times remain registered in the name of the Depository or its nominee and at all times: (i) registration of the Certificates may not be transferred by the Trustee except to another Depository; (ii) the Depository shall maintain book-entry records with respect to the Certificate Owners and with respect to ownership and transfers of such Book-Entry Certificates; (iii) ownership and transfers of registration of the Book-Entry Certificates on the books of the Depository shall be governed by applicable rules established by the Depository; (iv) the Depository may collect its usual and customary fees, charges and expenses from its Depository Participants; (v) the Trustee shall deal with the Depository, Depository Participants and Indirect Participants as representatives of the Certificate Owners of the Book-Entry Certificates for purposes of exercising the rights of holders under this Agreement, and requests and directions for and votes of such representatives shall not be deemed to be inconsistent if they are made with respect to different Certificate Owners; and (vi) the Trustee may rely and shall be fully protected in relying upon information furnished by the Depository with respect to its Depository Participants and furnished by the Depository Participants with respect to Indirect Participants and persons shown on the books of such Indirect Participants as direct or indirect Certificate Owners. All transfers by Certificate Owners of Book-Entry Certificates shall be made in accordance with the procedures established by the Depository Participant or brokerage firm representing the Certificate Owner.Each Depository Participant shall only transfer Book-Entry Certificates of Certificate Owners it represents or of brokerage firms for which it acts as agent in accordance with the Depository’s normal procedures. 83 If (x) (i)the Depository or the Depositor advises the Trustee in writing that the Depository is no longer willing or able to properly discharge its responsibilities as Depository, and (ii) the Trustee or the Depositor is unable to locate a qualified successor or (y) after the occurrence of an Event of Default, Certificate Owners representing at least 51% of the Certificate Balance of the Book-Entry Certificates together advise the Trustee and the Depository through the Depository Participants in writing that the continuation of a book-entry system through the Depository is no longer in the best interests of the Certificate Owners, the Trustee shall notify all Certificate Owners, through the Depository, of the occurrence of any such event and of the availability of definitive, fully-registered Certificates (the “Definitive Certificates”) to Certificate Owners requesting the same.Upon surrender to the Trustee of the related Class of Certificates by the Depository, accompanied by the instructions from the Depository for registration, the Trustee shall issue the Definitive Certificates.Neither the Servicer, the Depositor nor the Trustee shall be liable for any delay in delivery of such instruction and each may conclusively rely on, and shall be protected in relying on, such instructions.The Servicer shall provide the Trustee with an adequate inventory of certificates to facilitate the issuance and transfer of Definitive Certificates.Upon the issuance of Definitive Certificates all references herein to obligations imposed upon or to be performed by the Depository shall be deemed to be imposed upon and performed by the Trustee, to the extent applicable with respect to such Definitive Certificates and the Trustee shall recognize the Holders of the Definitive Certificates as Certificateholders hereunder; provided that the Trustee shall not by virtue of its assumption of such obligations become liable to any party for any act or failure to act of the Depository. Section 5.03Mutilated, Destroyed, Lost or Stolen Certificates. If (a) any mutilated Certificate is surrendered to the Trustee, or (b) the Trustee receives evidence to its satisfaction of the destruction, loss, or theft of any Certificate and the Servicer and the Trustee receive the security or indemnity required by them to hold each of them harmless, then, in the absence of notice to the Trustee that the Certificate has been acquired by a Protected Purchaser, and if the requirements of Section 8-406 of the UCC are met and subject to Section 8-405 of the UCC, the Trustee shall execute, countersign, and deliver, in exchange for or in lieu of any such mutilated, destroyed, lost, or stolen Certificate, a new Certificate of like Class, tenor, and Percentage Interest.In connection with the issuance of any new Certificate under this Section 5.03, the Trustee may require the payment of a sum sufficient to cover any tax or other governmental charge that may be imposed in relation thereto and any other expenses (including the fees and expenses of the Trustee) connected therewith.Any replacement Certificate issued pursuant to this Section 5.03 shall constitute complete and indefeasible evidence of ownership, as if originally issued, whether or not the lost, stolen, or destroyed Certificate is found at any time. Section 5.04Persons Deemed Owners. The Servicer, the Trustee, and any agent of the Servicer or the Trustee may treat the Person in whose name any Certificate is registered as the owner of such Certificate for the purpose of receiving distributions as provided in this Agreement and for all other purposes whatsoever, and neither the Servicer, the Trustee nor any agent of the Servicer or the Trustee shall be affected by any notice to the contrary. Section 5.05Access to List of Certificateholders’ Names and Addresses. If three or more Certificateholders and/or Certificate Owners (a) request such information in writing from the Trustee, (b) state that such Certificateholders and/or Certificate Owners desire to communicate with other Certificateholders and/or Certificate Owners with respect to their rights under this Agreement or under the Certificates, and (c) provide a copy of the communication which such 84 Certificateholders and/or Certificate Owners propose to transmit, or if the Depositor or Servicer shall request such information in writing from the Trustee, then the Trustee shall, within ten Business Days after the receipt of such request, provide the Depositor, the Servicer or such Certificateholders and/or Certificate Owners at such recipients’ expense the most recent list of the Certificateholders of such Trust Fund held by the Trustee.The Depositor and every Certificateholder and/or Certificate Owner, by receiving and holding a Certificate, agree that the Trustee shall not be held accountable because of the disclosure of any such information as to the list of the Certificateholders hereunder, regardless of the source from which such information was derived. Section 5.06Maintenance of Office or Agency. The Certificate Registrar will maintain at its expense an office or offices or agency or agencies in the United States located at DB Services Tennessee, 648 Grassmere Park Rd., Nashville, TN 37211-3658, Attention:Transfer Unit., where Certificates may be surrendered for registration of transfer or exchange.The Certificate Registrar will give prompt written notice to the Certificateholders and the Trustee (if other than the Certificate Registrar) of any change in such location of any such office or agency. 85 ARTICLE SIX THE DEPOSITOR AND THE SERVICER Section 6.01Respective Liabilities of the Depositor and the Servicer. The Depositor and the Servicer shall each be liable in accordance with this Agreement only to the extent of the obligations specifically and respectively imposed upon and undertaken by them in this Agreement. Section 6.02Merger or Consolidation of the Depositor or the Servicer. The Depositor and the Servicer will each keep in full effect their existence and their rights and franchises as a corporation and a federal savings bank, respectively, under the laws of the United States or under the laws of one of the states thereof and will each obtain and preserve its qualification to do business as a foreign corporation in each jurisdiction in which such qualification is or shall be necessary to protect the validity and enforceability of this Agreement, or any of the Mortgage Loans and to perform its respective duties under this Agreement. Any Person into which the Depositor or the Servicer may be merged or consolidated, or any Person resulting from any merger or consolidation to which the Depositor or the Servicer shall be a party, or any person succeeding to the business of the Depositor or the Servicer, shall be the successor of the Depositor or the Servicer, as the case may be, hereunder, without the execution or filing of any paper or any further act on the part of any of the parties hereto, anything herein to the contrary notwithstanding; provided, however, that the successor or surviving Person to the Servicer shall be qualified to sell mortgage loans to, and to service mortgage loans on behalf of, FNMA or FHLMC. As a condition to the effectiveness of any merger or consolidation, at least 15 calendar days prior to the effective date of any merger or consolidation of the Servicer, the Servicer shall provide (x) written notice to the Depositor of any successor pursuant to this Section and (y) in writing and in form and substance reasonably satisfactory to the Depositor, all information reasonably requested by the Depositor in order to comply with its reporting obligation under Item 6.02 of Form 8-K with respect to a replacement Servicer. Section 6.03Limitation on Liability of the Depositor, the Seller, the Servicer, and Others. None of the Depositor, the Seller, the Servicer or any of the directors, officers, employees or agents of the Depositor, the Seller or the Servicer shall be under any liability to the Certificateholders for any action taken or for refraining from the taking of any action in good faith pursuant to this Agreement, or for errors in judgment; provided, however, that this provision shall not protect the Depositor, the Seller, the Servicer or any such Person against any breach of representations or warranties made by it herein or protect the Depositor, the Seller, the Servicer or any such Person from any liability which would otherwise be imposed by reasons of willful misfeasance, bad faith or gross negligence in the performance of duties or because of reckless disregard of obligations and duties hereunder.The Depositor, the Seller, the Servicer, and any director, officer, employee or agent of the Depositor, the Seller or the Servicer may rely in good faith on any document of any kind prima facie properly executed and submitted by any Person respecting any matters arising hereunder.The Depositor, the Seller, the Servicer, and any director, officer, employee or agent of the Depositor, the Seller or the Servicer shall be indemnified by the Trust Fund and held harmless against any loss, liability or expense incurred in connection with any audit, controversy or judicial proceeding relating to a governmental taxing authority or any legal action relating to this Agreement or the Certificates, other than any loss, liability or expense related to any specific 86 Mortgage Loan or Mortgage Loans (except as any such loss, liability or expense shall be otherwise reimbursable pursuant to this Agreement) and any loss, liability or expense incurred because of willful misfeasance, bad faith or gross negligence in the performance of duties hereunder or because of reckless disregard of obligations and duties hereunder.None of the Depositor, the Seller or the Servicer shall be under any obligation to appear in, prosecute or defend any legal action that is not incidental to its respective duties hereunder and which in its opinion may involve it in any expense or liability; provided, however, that any of the Depositor, the Seller or the Servicer may in its discretion undertake any such action that it may deem appropriate in respect of this Agreement and the rights and duties of the parties hereto and interests of the Trustee and the Certificateholders hereunder.In such event, the legal expenses and costs of such action and any liability resulting therefrom shall be expenses, costs and liabilities of the Trust Fund, and the Depositor, the Seller, and the Servicer shall be entitled to be reimbursed therefor out of the Certificate Account. Section 6.04Limitation on Resignation of the Servicer. The Servicer shall not resign from the obligations and duties hereby imposed on it except (a) upon appointment of a successor servicer and receipt by the Trustee of a letter from each Rating Agency that such a resignation and appointment will not result in a downgrading, qualification or withdrawal of the rating of any of the Certificates or (b) upon determination that its duties under this Agreement are no longer permissible under applicable law.Any such determination under clause (b) permitting the resignation of the Servicer shall be evidenced by an Opinion of Counsel to such effect delivered to the Trustee.No such resignation shall become effective until the Trustee or a successor servicer shall have assumed the Servicer’s responsibilities, duties, liabilities and obligations under this Agreement and the Depositor shall have received the information described in the following sentence.As a condition to the effectiveness of any such resignation, at least 15 calendar days prior to the effective date of such resignation, the Servicer shall provide (x) written notice to the Depositor of any successor pursuant to this Section and (y) in writing and in form and substance reasonably satisfactory to the Depositor, all information reasonably requested by the Depositor in order to comply with its reporting obligation under Item 6.02 of Form 8-K with respect to the resignation of the Servicer. 87 ARTICLE SEVEN DEFAULT Section 7.01Events of Default. “Event of Default,” wherever used in this Agreement, means any one of the following events: (a)any failure by the Servicer to deposit in the Certificate Account or remit to the Trustee any payment required to be made by it under this Agreement, which failure continues unremedied for five days after the date on which written notice of the failure has been given to the Servicer by the Trustee or the Depositor or to the Servicer and the Trustee by the Holders of Certificates of any Class evidencing not less than 25% of the aggregate Percentage Interests of the Class; or (b)any failure by the Servicer to observe or perform in any material respect any other of the covenants or agreements on the part of the Servicer contained in this Agreement (except with respect to a failure related to a Limited Exchange Act Reporting Obligation), which failure materially affects the rights of Certificateholders and continues unremedied for a period of 60 days after the date on which written notice of such failure shall have been given to the Servicer by the Trustee or the Depositor, or to the Servicer and the Trustee by the Holders of Certificates of any Class evidencing not less than 25% of the Percentage Interests of the Class; provided that the sixty-day cure period shall not apply to the initial delivery of the Mortgage File for Delay Delivery Mortgage Loans nor the failure to repurchase or substitute in lieu thereof; or (c)a decree or order of a court or agency or supervisory authority having jurisdiction in the premises for the appointment of a receiver, conservator or liquidator in any insolvency, readjustment of debt, marshalling of assets and liabilities or similar proceedings, or for the winding-up or liquidation of its affairs, shall have been entered against the Servicer and such decree or order shall have remained in force undischarged or unstayed for a period of 60 consecutive days; or (d)the Servicer shall consent to the appointment of a receiver, conservator or liquidator in any insolvency, readjustment of debt, marshalling of assets and liabilities or similar proceedings of or relating to the Servicer or all or substantially all of the property of the Servicer; or (e)the Servicer shall admit in writing its inability to pay its debts generally as they become due, file a petition to take advantage of, or commence a voluntary case under, any applicable insolvency or reorganization statute, make an assignment for the benefit of its creditors, or voluntarily suspend payment of its obligations; or (f)the Servicer shall fail (i) to make an Advance on the Servicer Advance Date or (ii) to reimburse in full the Trustee within two days of the Servicer Advance Date for any Advance made by the Trustee pursuant to Section 4.01(b). If an Event of Default described in clauses (a) through (f) of this Section 7.01 occurs, then, and in each and every such case, so long as such Event of Default shall not have been remedied, the Trustee may, or at the direction of the Holders of Certificates of any Class evidencing not less than 66 2/3% of the Percentage Interests of the Class, the Trustee shall by notice in writing to the Servicer (with a copy to each Rating Agency), terminate all of the rights and obligations of the Servicer under this Agreement and in the Mortgage Loans and the proceeds thereof, other than its rights as a Certificateholder hereunder.In addition, if during the period that the Depositor is required to file Exchange Act Reports with respect to the Trust Fund, the Servicer shall fail to observe or perform any of the obligations that constitute a 88 Limited Exchange Act Reporting Obligation or the obligations set forth in Section 3.17(a) or Section 11.07(a)(i) and (ii), and such failure continues for the lesser of 10 calendar days or such period in which the applicable Exchange Act Report can be filed timely (without taking into account any extensions), so long as such failure shall not have been remedied, the Trustee shall, but only at the direction of the Depositor, terminate all of the rights and obligations of the Servicer under this Agreement and in and to the Mortgage Loans and the proceeds thereof, other than its rights as a Certificateholder hereunder.The Depositor shall not be entitled to terminate the rights and obligations of the Servicer if a failure of the Servicer to identify a Subcontractor “participating in the servicing function” within the meaning of Item 1122 of Regulation AB was attributable solely to the role or functions of such Subcontractor with respect to mortgage loans other than the Mortgage Loans. On and after the receipt by the Servicer of such written notice, all authority and power of the Servicer hereunder, whether with respect to the Mortgage Loans or otherwise, shall pass to and be vested in the Trustee.The Trustee shall make any Advance that the Servicer failed to make subject to Section 3.05, whether or not the obligations of the Servicer have been terminated pursuant to this Section.The Trustee is hereby authorized and empowered to execute and deliver, on behalf of the Servicer, as attorney-in-fact or otherwise, any documents and other instruments, and to do or accomplish all other acts or things necessary or appropriate to effect the purposes of such notice of termination, whether to complete the transfer and endorsement or assignment of the Mortgage Loans and related documents, or otherwise.Unless expressly provided in such written notice, no such termination shall affect any obligation of the Servicer to pay amounts owed pursuant to Article Eight.The Servicer agrees to cooperate with the Trustee in effecting the termination of the Servicer’s responsibilities and rights hereunder, including the transfer to the Trustee of all cash amounts which shall at the time be credited to the Certificate Account, or thereafter be received with respect to the Mortgage Loans.If the Servicer fails to make any Advance required under Section 4.01 of this Agreement, thereby triggering an Event of Default described in clause (f) of this Section 7.01, the Trustee shall make such Advance on that Distribution Date. Notwithstanding any termination of the activities of the Servicer under this Agreement, the Servicer shall be entitled to receive, out of any late collection of a Scheduled Payment on a Mortgage Loan which was due before the notice terminating such Servicer’s rights and obligations as Servicer hereunder and received after such notice, that portion thereof to which such Servicer would have been entitled pursuant to Sections 3.09(a)(i) through (viii), and any other amounts payable to such Servicer hereunder the entitlement to which arose before the termination of its activities hereunder. If the Servicer is terminated, the Trustee shall provide the Depositor in writing and in form and substance reasonably satisfactory to the Depositor, all information reasonably requested by the Depositor in order to comply with its reporting obligation under Item 6.02 of Form 8-K with respect to a successor servicer in the event the Trustee should succeed to the duties of the Servicer as set forth herein. Section 7.02Trustee to Act; Appointment of Successor. On and after the time the Servicer receives a notice of termination pursuant to Section 7.01, the Trustee shall, subject to and to the extent provided in Section 3.05, be the successor to the Servicer in its capacity as Servicer under this Agreement and the transactions set forth or provided for herein and shall be subject to all the responsibilities, duties and liabilities relating thereto placed on the Servicer by the terms hereof and applicable law including the obligation to make Advances pursuant to Section 4.01.As compensation therefor, the Trustee shall be entitled to all funds relating to the Mortgage Loans that the Servicer would have been entitled to charge to the Certificate Account or Distribution Account if the Servicer had continued to act hereunder, including, if the Servicer was receiving the Servicing Fee, the Servicing Fee.Notwithstanding the foregoing, if the Trustee has become the successor to the Servicer in 89 accordance with Section 7.01, the Trustee may, if it shall be unwilling to so act, or shall, if it is prohibited by applicable law from making Advances pursuant to Section 4.01 or if it is otherwise unable to so act, appoint, or petition a court of competent jurisdiction to appoint, any established mortgage loan servicing institution the appointment of which does not adversely affect the then current rating of the Certificates by each Rating Agency, as the successor to the Servicer hereunder in the assumption of all or any part of the responsibilities, duties or liabilities of the Servicer hereunder.Any successor to the Servicer shall be an institution which is a FNMA and FHLMC approved seller/servicer in good standing, which has a net worth of at least $15,000,000, which is willing to service the Mortgage Loans and which executes and delivers to the Depositor and the Trustee an agreement accepting such delegation and assignment, containing an assumption by such Person of the rights, powers, duties, responsibilities, obligations and liabilities of the Servicer (other than liabilities of the Servicer under Section 6.03 incurred before termination of the Servicer under Section 7.01), with like effect as if originally named as a party to this Agreement; provided that each Rating Agency acknowledges that its rating of the Certificates in effect immediately before such assignment and delegation will not be qualified or reduced as a result of such assignment and delegation.Pending appointment of a successor to the Servicer hereunder, the Trustee shall act in such capacity as provided above, subject to section 3.03 and unless prohibited by law.In connection with such appointment and assumption, the Trustee may make such arrangements for the compensation of such successor out of payments on Mortgage Loans as it and such successor shall agree; provided, however, that in no case shall the rate of such compensation exceed the Servicing Fee Rate.The Trustee and such successor shall take such action, consistent with this Agreement, as shall be necessary to effectuate any such succession.Neither the Trustee nor any other successor servicer shall be deemed to be in default hereunder because of any failure to make, or any delay in making, any distribution hereunder or any portion thereof or any failure to perform, or any delay in performing, any duties or responsibilities hereunder, in either case caused by the failure of the Servicer to deliver or provide, or any delay in delivering or providing, any cash, information, documents or records to it. In connection with the termination or resignation of the Servicer hereunder, either (i)the successor Servicer, including the Trustee if the Trustee is acting as successor Servicer, shall represent and warrant that it is a member of MERS in good standing and shall agree to comply in all material respects with the rules and procedures of MERS in connection with the servicing of the Mortgage Loans that are registered with MERS, or (ii)the predecessor Servicer shall cooperate with the successor Servicer either (x) in causing MERS to execute and deliver an assignment of Mortgage in recordable form to transfer the Mortgage from MERS to the Trustee and to execute and deliver such other notices, documents and other instruments as may be necessary or desirable to effect a transfer of such Mortgage Loan or servicing of such Mortgage Loan on the MERS®
